     Case 3:20-cv-03097-B Document 1 Filed 10/09/20               Page 1 of 159 PageID 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

DIERDRE LEANE and IPNAV, LLC,                    §
                                                 §
       Plaintiffs                                §
                                                 §
v.                                               §
                                                 §         Civil Action No. 3:20-cv-03097
UNIFIEDONLINE, INC. and                          §
CHANBOND, LLC,                                   §
                                                 §
       Defendants.                               §


                                   NOTICE OF REMOVAL

       Defendants UnifiedOnline, Inc. and ChanBond, LLC (collectively, “Defendants”),

pursuant to 28 U.S.C. § 1441(a) and (b), submit this Notice of Removal to remove the civil

action now pending in the District Court of Dallas County, Texas, 298th Judicial District. In

support of this Notice of Removal, Defendants state as follows:

       1.      UnifiedOnline, Inc. (“UnifiedOnline”) and ChanBond, LLC (“ChanBond”) are

the only defendants in an injunctive relief action filed by Plaintiffs Dierdre Leane (“Leane”) and

IPNav, LLC (“IPNav”) (collectively “Plaintiffs”) in the District Court of Dallas County, Texas,

298th Judicial District, styled Dierdre Lane, et al. v. Unified Online, Inc., et al., Cause No. DC-

20-14152.

       2.      On September 29, 2020, Plaintiffs obtained an ex parte Temporary Restraining

Order against Defendants in the state court action. See Ex. 4. Plaintiffs effected service of the

Temporary Restraining Order and the state court suit on October 2, 2020. Accordingly, this

Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b).
    Case 3:20-cv-03097-B Document 1 Filed 10/09/20                   Page 2 of 159 PageID 2



       3.       This Notice of Removal is filed pursuant to 28 U.S.C. §§ 1332, 1441 and 1446,

which provide for removal of civil actions concerning controversies between citizens of different

states. Removal is proper under 28 U.S.C. § 1332(a)(1), because there is complete diversity of

citizenship between the parties and the requisite amount-in-controversy exists.

                                      COMPLETE DIVERSITY EXISTS

       4.       Plaintiffs are citizens of Texas for diversity jurisdiction purposes.

       5.       Plaintiff Leane is a foreign national and lawful permanent resident who resides in

Texas. See Ex. 2 at ¶ 3; see also 28 U.S.C. § 1332(a)(2) (indicating that a foreign national who

has lawful permanent residence is treated as citizen of the State in which she is domiciled).

       6.       Plaintiff IPNav is a limited liability company organized under the laws of the

State of Texas, and Leane is the sole member of IPNav. See id. at ¶ 4. For diversity jurisdiction

purposes, the citizenship of IPNav is determined by the citizenship of its members. See Harvey

v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080-81 (5th Cir. 2008). Therefore, IPNav also is a

citizen of Texas.

       7.       Defendant UnifiedOnline is a Delaware corporation with its principal place of

business in Fairfax, Virginia. See id. at ¶ 5. Therefore, UnifiedOnline is a citizen of Delaware

and Virginia.

       8.       Defendant ChanBond is a limited liability company organized under the laws of

the State of Delaware, and UnifiedOnline is the sole member of ChanBond. See id. at ¶ 6.

Therefore, ChandBond is a citizen of Delaware and Virginia. See Harvey, 542 F.3d at 1080-81.

       9.       Complete diversity exists between Plaintiffs and Defendants, and therefore,

diversity jurisdiction exists pursuant to 28 U.S.C. § 1332.




                                                  2
    Case 3:20-cv-03097-B Document 1 Filed 10/09/20                   Page 3 of 159 PageID 3



                       THE REQUISITE AMOUNT-IN-CONTROVERSY EXISTS

       10.     Plaintiffs seek injunctive relief, see Ex. 2 at ¶¶ 34-49, and thus, “the amount in

controversy is measured by the value of the object of the litigation.” Farkas v. GMAC Mortg.,

L.L.C., 737 F.3d 338, 341 (5th Cir. 2013) (marks and citation omitted). Plaintiffs seek to enjoin

Defendants from taking any action, including any settlement of pending patent infringement

lawsuits filed by Defendants in Delaware federal court, that would allegedly violate Leane’s

alleged contractual right to preclude an assignment of interests in the patents without her prior

consent. Based on Plaintiffs’ allegations, the amount in controversy arising from the requested

injunctive relief clearly exceeds $75,000, exclusive of interest and costs.

       11.     Plaintiffs allege that Defendants’ settlement of litigation, or other conduct with

respect to the patents, without Leane’s consent would cause Plaintiffs to “face the loss of

incalculable millions of dollars.” Ex 2 at ¶ 44. Further, in the alternative to the claim for

injunctive relief, Plaintiffs alleged that “in its alternative causes of action Plaintiffs would seek

monetary relief in excess of $1,000,000.00 including damages of any kind, penalties, costs,

expenses, pre-judgment interest, and attorneys’ fees.” Id. at ¶ 2.

       12.     Therefore, on the face of Plaintiffs’ petition, the amount in controversy exceeds

$75,000, exclusive of interests and costs, and diversity jurisdiction exists under 28 U.S.C. §

1332(a).

                           COMPLIANCE WITH REMOVAL PROCEDURES

       13.     This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b) because it is

filed prior to or, alternatively, within thirty days of, the service of process on Defendants.




                                                  3
    Case 3:20-cv-03097-B Document 1 Filed 10/09/20                  Page 4 of 159 PageID 4



       14.     Pursuant to 28 U.S.C. § 1441(a), the United States District Court for the Northern

District of Texas, Dallas Division, is the federal district court for the district embracing the place

where the action is pending.

       15.     Defendants are serving written notice of the filing of this Notice of Removal upon

Plaintiffs and will cause a copy of this Notice to be filed with the Court Clerk of the District

Court of Dallas County, State of Texas, in accordance with 28 U.S.C. § 1446(d).

       16.     All documents to be attached to a notice of removal pursuant to 28 U.S.C. §

1446(a) and Local Rule 81.1 are attached hereto as Exhibits 1 – 23.

       17.     Defendants reserve the right to amend or supplement this Notice of Removal.

       WHEREFORE, Defendants remove to this Court the above-referenced action now

pending in the District Court of Dallas County, Texas, 298th Judicial District.

Dated: October 9, 2020

                                               Respectfully submitted,


                                               CARTER ARNETT PLLC

                                               By:       /s/ Linda R. Stahl
                                                      E. Leon Carter
                                                      Texas Bar No. 03914300
                                                      lcarter@carterarnett.com
                                                      Courtney Barksdale Perez
                                                      Texas Bar No. 24061135
                                                      cperez@carterarnett.com
                                                      Linda R. Stahl
                                                      Texas Bar No. 00798525
                                                      lstahl@carterarnett.com
                                                      Scott W. Breedlove
                                                      Texas Bar No. 00790361
                                                      sbreedlove@carterarnett.com
                                                      Nathan Cox (admission pending)
                                                      Texas Bar No. 24105751
                                                      ncox@carterarnett.com




                                                  4
   Case 3:20-cv-03097-B Document 1 Filed 10/09/20               Page 5 of 159 PageID 5



                                                  8150 N. Central Expressway, Suite 500
                                                  Dallas, Texas 75206
                                                  Telephone: (214) 550-8188
                                                  Facsimile: (214) 550-8185

                                           ATTORNEYS FOR DEFENDANTS
                                           UNIFIEDONLINE, INC. and CHANBOND, LLC


                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been filed
with the Clerk of Court using the Northern District of Texas CM/ECF System for filing and
service on all counsel of record, in accordance with FED. R. CIV. P. 5(b)(2)(E), on October 9,
2020, as well as service by electronic mail.

              BY E-SERVICE AND/OR ELECTRONIC MAIL


                                           /s/ Linda R. Stahl       .
                                           Linda R. Stahl




                                              5
Details                                                                            https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0
                              Case 3:20-cv-03097-B Document 1 Filed 10/09/20            Page 6 of 159 PageID 6



          Case Information
                                                                                                                                               1
          DC-20-14152 | DEIRDRE LEANE, et al vs. UNIFIEDONLINE, INC, et al

          Case Number                                       Court                               Judicial Oﬃcer
          DC-20-14152                                       298th District Court                TOBOLOWSKY, EMILY
          File Date                                         Case Type                           Case Status
          09/29/2020                                        OTHER (CIVIL)                       OPEN




          Party

          PLAINTIFF                                                                             Active Attorneys !
          LEANE, DEIRDRE                                                                        Lead Attorney
                                                                                                LEMOINE, J SEAN
          Address
                                                                                                Retained
          6422 BRYAN PARKWAY
          DALLAS TX 75214




          PLAINTIFF                                                                             Active Attorneys !
          IPNAV, LLC                                                                            Lead Attorney
                                                                                                LEMOINE, J SEAN
          Address
          6422 BRYAN PARKWAY                                                                    Retained
          DALLAS TX 75214




          DEFENDANT



1 of 10                                                                                                                                   10/9/20, 5:09 PM
Details                                                                         https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0
                               Case 3:20-cv-03097-B Document 1 Filed 10/09/20        Page 7 of 159 PageID 7

          UNIFIEDONLINE, INC

          Address
          SERVE REG AGENT, CORPORATION TRUST COMPANY, CORPORATION
          1209 ORANGE STREET
          WILMINGTON DE 19801




          DEFENDANT
          CHANBOND, LLC

          Address
          SERVE REG. AGENT, CORPORATION SERVICE COMPANY
          251 LITTLE FALLS DRIVE
          WILMINGTON DE 19808




          Bond


               Bond Type                    Bond Number             Bond Amount                 Current Bond Status

               TRO CASH BOND                                        $5,000.00                  POSTED




2 of 10                                                                                                                                10/9/20, 5:09 PM
Details                                                                https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0
                            Case 3:20-cv-03097-B Document 1 Filed 10/09/20   Page 8 of 159 PageID 8


          Events and Hearings


           09/29/2020 NEW CASE FILED (OCA) - CIVIL


           09/29/2020 ORIGINAL PETITION !


           ORIGINAL PETITION


           09/29/2020 NON-SIGNED PROPOSED ORDER/JUDGMENT !


           ORDER

             Comment
             TEMPORARY RESTRAINING ORDER


           09/29/2020 ORDER - TEMPORARY RESTRAINING ORDER !


           ORDER - TEMPORARY RESTRAINING ORDER


           09/30/2020 BOND FILED


           09/30/2020 REQUEST FOR SERVICE !


           REQUEST FOR SERVICE


           09/30/2020 ISSUE TRO AND NOTICE !


           ISSUE TRO AND NOTICE

           ISSUE TRO AND NOTICE

           ISSUE TRO AND NOTICE

           ISSUE TRO AND NOTICE


           09/30/2020 ISSUE CITATION !




3 of 10                                                                                                                       10/9/20, 5:09 PM
Details                                                                        https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0
                               Case 3:20-cv-03097-B Document 1 Filed 10/09/20       Page 9 of 159 PageID 9

          CITATION- CHANBOND LLC

          CITATION- UNIFIEDONLINE INC


          09/30/2020 MOTION - PRO HAC VICE !


          MOTION PRO HAC VICE NON RESIDENT ATTORNEY-AKIVA COHEN-PLAINTIFF

            Comment
            NON RESIDENT ATTORNEY-AKIVA COHEN-PLAINTIFF


          09/30/2020 MOTION - PRO HAC VICE !


          MOTION PRO HAC VICE/SUPPORT NON RESIDENT ATTORNEY-AKIVA COHEN-PLAINTIFF

            Comment
            SUPPORT NON RESIDENT ATTORNEY-AKIVA COHEN-PLAINTIFF


          09/30/2020 NON-SIGNED PROPOSED ORDER/JUDGMENT !


          PROPOSED ORDER PRO HAC VICE/AKIVA COHEN

            Comment
            PROPOSED PRO HAC VICE/AKIVA COHEN


          09/30/2020 TRUST RECEIPT !


          TRUST RECEIPT


          10/01/2020 TEMPORARY RESTRAINING ORDER !


          Served
          10/02/2020

          Anticipated Server
          ESERVE

          Anticipated Method
          Actual Server
          OUT OF STATE

          Returned



4 of 10                                                                                                                               10/9/20, 5:09 PM
Details                                                                https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0
                           Case 3:20-cv-03097-B Document 1 Filed 10/09/20   Page 10 of 159 PageID 10

          10/05/2020
          Comment
          UNIFIEDONLINE INC


          10/01/2020 TEMPORARY RESTRAINING ORDER !


          Served
          10/02/2020

          Anticipated Server
          ESERVE

          Anticipated Method
          Actual Server
          OUT OF STATE

          Returned
          10/05/2020
          Comment
          CHANBOND LLC


          10/01/2020 NOTICE !


          Served
          10/02/2020

          Anticipated Server
          ESERVE

          Anticipated Method
          Actual Server
          OUT OF STATE

          Returned
          10/05/2020
          Comment
          UNIFIEDONLINE INC


          10/01/2020 NOTICE !


          Served
          10/02/2020




5 of 10                                                                                                                       10/9/20, 5:09 PM
Details                                                                https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0
                           Case 3:20-cv-03097-B Document 1 Filed 10/09/20   Page 11 of 159 PageID 11

          Anticipated Server
          ESERVE

          Anticipated Method
          Actual Server
          OUT OF STATE

          Returned
          10/05/2020
          Comment
          CHANBOND LLC


          10/01/2020 CITATION !


          Served
          10/02/2020

          Anticipated Server
          ESERVE

          Anticipated Method
          Actual Server
          OUT OF STATE

          Returned
          10/05/2020
          Comment
          UNIFIEDONLINE INC


          10/01/2020 CITATION !


          Served
          10/02/2020

          Anticipated Server
          ESERVE

          Anticipated Method
          Actual Server
          OUT OF STATE

          Returned
          10/05/2020
          Comment




6 of 10                                                                                                                       10/9/20, 5:09 PM
Details                                                              https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0
                         Case 3:20-cv-03097-B Document 1 Filed 10/09/20   Page 12 of 159 PageID 12

          CHANBOND LLC


          10/05/2020 RETURN OF SERVICE !


          RETURN NOTICE TO SHOW CAUSE- UNIFIEDONLINE INC

            Comment
            RETURN NOTICE TO SHOW CAUSE- UNIFIEDONLINE INC


          10/05/2020 RETURN OF SERVICE !


          EXECUTED CITATION: UNIFIEDONLINE INC

            Comment
            EXECUTED CITATION: UNIFIEDONLINE INC


          10/05/2020 RETURN OF SERVICE !


          RETURN TEMPORARY RESTRAINING ORDER UNIFIEDONLINE INC

            Comment
            RETURN TEMPORARY RESTRAINING ORDER UNIFIEDONLINE INC


          10/05/2020 RETURN OF SERVICE !


          EXECUTED NOTICE: CHANBOND LLC

            Comment
            EXECUTED NOTICE: CHANBOND LLC


          10/05/2020 RETURN OF SERVICE !


          EXECUTED CITATION: CHANBOND LLC

            Comment
            EXECUTED CITATION: CHANBOND LLC




7 of 10                                                                                                                     10/9/20, 5:09 PM
Details                                                                        https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0
                            Case 3:20-cv-03097-B Document 1 Filed 10/09/20          Page 13 of 159 PageID 13

            10/05/2020 RETURN OF SERVICE !


            EXECUTED TEMPORARY RESTRAINING ORDER: CHANBOND LLC

               Comment
               EXECUTED TEMPORARY RESTRAINING ORDER: CHANBOND LLC


            10/12/2020 Temporary Injunction !


            ORIGINAL PETITION

            ORDER

            Judicial Oﬃcer
            TOBOLOWSKY, EMILY

            Hearing Time
            9:00 AM

            Comment
            ^OR BY REMOTE MEANS.




          Financial

          LEANE, DEIRDRE
               Total Financial Assessment                                                                                      $4.00
               Total Payments and Credits                                                                                      $4.00


           9/30/2020         Transaction Assessment                                                                          $4.00

           9/30/2020         PAYMENT (CASE FEES)        Receipt # 60637-2020-DCLK            SPECIAL DELIVERY               ($4.00)



8 of 10                                                                                                                                10/9/20, 5:09 PM
Details                                                                          https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0
                            Case 3:20-cv-03097-B Document 1 Filed 10/09/20            Page 14 of 159 PageID 14
          IPNAV, LLC
                Total Financial Assessment                                                                                    $340.00
                Total Payments and Credits                                                                                    $340.00


           9/29/2020        Transaction Assessment                                                                           $292.00

           9/29/2020        CREDIT CARD - TEXFILE (DC)           Receipt # 60295-2020-DCLK            IPNAV, LLC            ($292.00)

           9/30/2020        Transaction Assessment                                                                            $48.00

           9/30/2020        CREDIT CARD - TEXFILE (DC)           Receipt # 60639-2020-DCLK            IPNAV, LLC             ($48.00)




          Documents


            ORIGINAL PETITION

            ORDER

            ORDER - TEMPORARY RESTRAINING ORDER

            REQUEST FOR SERVICE

            MOTION PRO HAC VICE NON RESIDENT ATTORNEY-AKIVA COHEN-PLAINTIFF

            MOTION PRO HAC VICE/SUPPORT NON RESIDENT ATTORNEY-AKIVA COHEN-PLAINTIFF

            PROPOSED ORDER PRO HAC VICE/AKIVA COHEN

            CITATION- CHANBOND LLC

            CITATION- UNIFIEDONLINE INC

            ISSUE TRO AND NOTICE

            ISSUE TRO AND NOTICE

            ISSUE TRO AND NOTICE




9 of 10                                                                                                                                 10/9/20, 5:09 PM
Details                                                                https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0
                           Case 3:20-cv-03097-B Document 1 Filed 10/09/20   Page 15 of 159 PageID 15
           ISSUE TRO AND NOTICE

           RETURN NOTICE TO SHOW CAUSE- UNIFIEDONLINE INC

           EXECUTED CITATION: UNIFIEDONLINE INC

           RETURN TEMPORARY RESTRAINING ORDER UNIFIEDONLINE INC

           EXECUTED NOTICE: CHANBOND LLC

           EXECUTED CITATION: CHANBOND LLC

           EXECUTED TEMPORARY RESTRAINING ORDER: CHANBOND LLC

           TRUST RECEIPT




10 of 10                                                                                                                      10/9/20, 5:09 PM
                                                                                                               FILED
                                                                                                   9/29/2020 9:26 AM
                                                                                                      FELICIA PITRE
  Case 3:20-cv-03097-B Document 1 Filed 10/09/20                Page 16 of 159      PageID 16
                                                                            2                       DISTRICT CLERK
                                                                                                 DALLAS CO., TEXAS
                                                                                          Belinda Hernandez DEPUTY

                                             DC-20-14152
                                    CAUSE NO. ----

 DEIRDRE LEANE AND IPNav, LLC ,                 §    IN THE DISTRICT COURT OF
                                                §
        Plaintiffs,                             §
                                                §
 v.                                             §
                                                §    DALLASCOUNTY,TEXAS
 UNIFIEDONLINE, INC and                         §
 CHANBOND, LLC,                                 §
                                                §
        Defendants.                             § M-298TH JUDICIAL DISTRICT




        ORIGINAL VERIFIED PETITION AND EX-P ARTE APPLICATION FOR
      TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF IN AID OF
                              ARBITRATION


       Plaintiffs Deirdre Leane and IPN av, LLC ("Plaintiffs") hereby brings this Original Verified

Petition and Ex-Parte Application for Temporary Restraining Order and Injunctive Relief in Aid

of Arbitration against Defendants UnifiedOnline, Inc. and ChanBond, LLC ("Defendants"), and

would respectfully show the court as follows:

                                     I. INTRODUCTION

           Consistent with Texas's commitment to freedom of contract, Texas has a policy of

strongly protecting and enforcing anti-assignment provisions parties choose to include in their

contracts. Plaintiff Deirdre Leane ("Ms. Leane") negotiated for and obtained this type of anti-

assignment clause when she entered into the Interest Sale Agreement ("ISA") with Defendants

Unified Online, Inc. ("Unified") and ChanBond, LLC ("ChanBond").

           ChanBond owns patents and is actively engaged in litigation (and upon information

and belief) settlement discussions concerning that litigation. The anti-assignment clause, Section

8.3 of the ISA, is designed to prevent ChanBond (or its sole member, Unified) from granting



ORIGINAL VERIFIED PETITION AND EX-PARTE APPLICATION FOR                                       PAGE    1
TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF IN AID OF
ARBITRATION
  Case 3:20-cv-03097-B Document 1 Filed 10/09/20                   Page 17 of 159 PageID 17



interests in the patents without Ms. Leane' s approval, including by settling the litigations.

ChanBond has expressly threatened to breach the anti-assignment provision by licensing certain

patents without Ms. Leane's consent as part of a settlement, which could both torpedo the value

that Plaintiffs are entitled to under their agreements with Defendants and moot the equitable relief

of rescission of the ISA that Plaintiffs seek in arbitration. Under the circumstances, the Court

should grant the requested ex-parte temporary restraining order to ensure that the subject matter

of the ISA is not destroyed.

                               II. BASIS FOR EX-PARTE REQUEST

           As discussed below, the referenced patent litigations are trial-ready and PlaintiffLeane

is personally aware that at least some defendants in those litigations, or their representatives, have

made settlement offers, which would include licenses to the patents, that are unacceptable to her,

but which, absent a restraining order, Defendants could accept at any time. Because notice of the

arbitration and application for injunctive relief might trigger Defendants to accept such offers

specifically to moot the relief sought by this application as well as the arbitration, Plaintiffs also

seek an ex parte temporary restraining order in accordance with Dallas County Local Rule 2.02(b)

restraining Defendants solely during the pendency of this application and until a temporary hearing

can be expeditiously heard. The only harm to Defendants from such an ex parte order, if the Court

ultimately determined (after a contested hearing) that a temporary restraining order or injunction

was not warranted, would be the loss of the ability to settle pending that contested hearing. Further,

such harm could be avoided by seeking consent from Ms. Leane. As such, the Court should grant

the requested temporary restraining order ex parte, to preserve the status quo pending a contested

hearing on Plaintiffs' application for a temporary injunction.




ORIGINAL VERIFIED PETITION AND EX-PARTE APPLICATION FOR                                         PAGE2
TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF IN AID OF
ARBITRATION
    Case 3:20-cv-03097-B Document 1 Filed 10/09/20                             Page 18 of 159 PageID 18



                III. NOTIFICATION OF COMPANION ARBITRATION FILING

         1.       Attached is the draft arbitration demand that Plaintiffs will file with the American

Arbitration Association (the "Arbitration Demand") after determination of the ex-parte temporary

restraining order request. Pursuant to Tex. Civ. Prac. & Rem. Code § 171.086(a)(3) and (b) 1

Plaintiffs seek a temporary restraining order and temporary injunction to aid in completion of the

arbitration. 2 Subsequent thereto, the case should be abated pending outcome of the arbitration.

                      IV. DISCOVERY PLAN AND RULE 47 COMPLIANCE

         2.       Plaintiffs intend to conduct discovery under Level 2 of Texas Rules of Civil

Procedure. Further, in accordance with Rule 47 of the Texas Rules of Civil Procedure, Plaintiffs

do not seek monetary relief based on its primary cause of action. However, in its alternative causes

of action Plaintiffs would seek monetary relief in excess of $1,000,000.00 including damages of

any kind, penalties, costs, expenses, pre-judgment interest, and attorneys' fees. The damages

sought are within the jurisdictional limits of the court.




1
   ("171.086. ORDERS THAT MAY BE RENDERED. (a) Before arbitration proceedings begin, in support of
arbitration a party may file an application for a court order, including an order to: ... ((3) restrain or enjoin: (A) the
destruction of all or an essential part of the subject matter of the controversy; ... (b) During the period an arbitration
is pending before the arbitrators or at or after the conclusion of the arbitration, a party may file an application for a
court order, including an order: (1) that was referred to or that would serve a purpose referred to in Subsection (a)
... "); Senter Investments, L.L.C. v. Veerjee, 358 S.W.3d 841, 845 (Tex. App.-Dallas 2012, no pet.) ("Among the
orders a trial court has jurisdiction to render before or during an arbitration proceeding is an injunction in support of
the arbitration. See Tex. Civ. Prac. & Rem.Code Ann.§ 171.086(a)(3), (b)(2) (allowing trial court to grant injunctions
before or during arbitration proceedings and to enforce such orders); Menna v. Romero, 48 S.W.3d 247, 251
(Tex.App.-San Antonio 2001, pet. dism'd w.o.j.) (affirming temporary injunction, but reversing trial court's denial of
motion to compel arbitration).").

2
  Attached hereto as Exhibit A is a true and correct copy of the draft Arbitration Demand. In the arbitration, Ms. Leane
seeks recission of the ISA to restore her to ownership of ChanBond and control over the litigations. The requested
injunctive relief is critical regardless of whether the arbitrators grant Ms. Leane recission; if Ms. Leane is granted
recission, it will preserve the status quo and make such relief meaningful by preventing Defendants from settling
ChanBond's claims on terms Ms. Leane would reject before Ms. Leane's control over ChanBond can be restored. If
Ms. Leane is denied recission, and the ISA left in force, the injunction will preserve her rights under the ISA until
they can be finally determined by the panel, preventing Defendants from mooting such rights by settling the litigations
before the panel can rule that such a settlement requires Ms. Leane's consent.


ORIGINAL VERIFIED PETITION AND EX-PARTE APPLICATION FOR                                                            PAGE3
TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF IN AID OF
ARBITRATION
  Case 3:20-cv-03097-B Document 1 Filed 10/09/20                   Page 19 of 159 PageID 19



                                          V. PARTIES

       3.      Plaintiff Deirdre Leane ("Ms. Leane") is a foreign national and lawful permanent

resident of Texas, residing at 6422 Bryan Parkway, Dallas, TX 75214.

       4.      Plaintiff IPNav, LLC ("IPNav") is a Texas limited liability company with a

principal place of business located at 6422 Bryan Parkway, Dallas, TX 75214. Ms. Leane is the

sole member ofIPNav.

       5.      Defendant Unified is a Delaware corporation with a principal place of business

located at 4126 Leonard Drive, Fairfax, Virginia 22030. It may be served with service of process

upon its registered agent, the Corporation Trust Company, Corporation Trust Center 1209 Orange

Street, Wilmington, DE 19801, or upon William "Billy" Carter, its Chief Executive Officer, at

4309 Hoke LN, Greensboro, NC 27407 or wherever he may be found.

       6.      Defendant ChanBond is a Delaware limited liability company, and upon

information and belief, its sole member is Unified. It may be served with service of process upon

its registered agent, the Corporation Service Company, 251 Little Falls Drive, Wilmington, DE

19808, or upon William "Billy" Carter, its Manager, at 4309 Hoke LN, Greensboro, NC 27407 or

wherever he may be found.

                              VI. JURISDICTION AND VENUE

       7.      The Court has jurisdiction over this action by virtue of the relief sought herein and

because the amount in controversy exceeds the minimum jurisdictional requirements of this Court.

The Court has personal jurisdiction over both Defendants because they consented to litigation

pursuant to forum selection clauses as further described herein.

       8.      Venue is proper in Dallas County, Texas pursuant to Tex. Civ. Prac. & Rem. Code

§ 15.002(a)(4) and§ 171.096, because Plaintiffs reside in Dallas County, Texas (at the time these

causes of action accrued) whereas none of the Defendants reside in the State of Texas, and because


ORIGINAL VERIFIED PETITION AND EX-PARTE APPLICATION FOR                                       PAGE4
TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF IN AID OF
ARBITRATION
     Case 3:20-cv-03097-B Document 1 Filed 10/09/20              Page 20 of 159 PageID 20



ChanBond contractually agreed that Dallas County would be the venue for any dispute arising out

of its contract with IPNav (as more fully described herein).

                                      VII. BACKGROUND

A.      ChanBond, Unified, and the ISA.

        9.     Plaintiff Leane formed ChanBond on or about August 15, 2014, while she was

employed at IPNav's business predecessor, IP Navigation Group, LLC ("IP Navigation").

        10.    Like IPNav, IP Navigation was in the business of providing patent monetization

consulting services to patent owner clients in exchange for an interest on the recovery generated

by the client's patents, a process that often involves patent litigation (which Ms. Leane thus has

extensive experience managing and directing on behalf ofIPNav and IP Navigation clients). On

or about October 31, 2014, IP Navigation's principal, Erich Spangenberg, decided to retire, and

tum over his business to Ms. Leane (the "IPNav Transition"). Ms. Leane incorporated IPNav as a

new entity through which to engage in the IPNav consulting business.

        11.    While employed at IP Navigation, a third-party company, CBV, Inc. ("CBV"),

reached out to IP Navigation about potentially monetizing the patents CBV owned (the "ChanBond

Patents"). After the IPNav Transition, by a purchase contract dated April 9, 2015, Leane and CBV

agreed that ChanBond would purchase the ChanBond Patents from CBV, while IPNav would

provide patent monetization consulting to ChanBond for 22% of the gross proceeds recovered on

the ChanBond Patents.

        12.    The ChanBond Patents, and the prospect of recovery on the patent infringement

litigations that have been filed on the basis of those patents, are ChanBond's only assets. The

patent litigations are approximately five years old and currently pending in the U.S. District Court

for the District of Delaware, Cases Nos. 1:15-cv-00842-RGA, 1:15-cv-00843-RGA, 1:15-cv-

00844-RGA, 1:15-cv-00845-RGA, 1:15-cv-00846-RGA, 1:15-cv-00847-RGA, 1:15-cv-00848-


ORIGINAL VERIFIED PETITION AND EX-PARTE APPLICATION FOR                                       PAGE5
TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF IN AID OF
ARBITRATION
     Case 3:20-cv-03097-B Document 1 Filed 10/09/20                            Page 21 of 159 PageID 21



RGA,_ 1:15-cv-00849-RGA, 1:15-cv-00850-RGA, 1:15-cv-00851-RGA, 1:15-cv-00852-RGA,_

1: 15-cv-00853-RGA, and 1: 15-cv-00854-RGA (collectively, the "ChanBond Litigations").

           13.      The ChanBond Litigations are trial ready, but the first scheduled trial has been

postponed, and a new trial date has not yet been set, due to the logistical issues caused by Covid-

19. It is unclear when the District of Delaware will be able to begin scheduling jury trials, leaving

ChanBond facing the prospect of an extensive delay before it could achieve a verdict, a prospect

that, in Ms. Leane's experience, will make Defendants more eager to settle.

           14.      Unified is a Delaware corporation formed by Billy Carter, who Leane knew through

her work at IP Navigation. On October 27, 2015, Ms. Leane and Unified entered into the ISA, by

which Leane sold her membership interest in ChanBond to Unified. 3

           15.      ChanBond was also a party to the ISA.

           16.      At the time ofChanBond's acquisition of the ChanBond Patents those patents were

its only asset, and upon information and belief, ChanBond is Unified's only asset of value.

B.         The Anti-Assignment Provision and Defendants' Breaches.

           17.      As set out in the Arbitration Demand, the structure of the ISA meant that Ms.

Leane's consideration for the sale - a $5,000,000 note and roughly 45,000,000 shares of Unified

- meant that achieving any value required monetization of the ChanBond Patents that was not

merely successful, but that actually returned value to Unified (enabling Unified to pay the note and

imbuing Ms. Leane's shares with value).

           18.      A number of other entities already had interests in the recoveries on the ChanBond

Patents: ChanBond' s litigation funder ("Bentham"), patent litigators ("Mishcon"), its monetization

consultant, IPNav, and the inventors (who, through CBV, had a right to 50% of any net recovery



3
    A true and correct copy of the ISA is attached as Exhibit 1 to the Arbitration Demand.


ORIGINAL VERIFIED PETITION AND EX-PARTE APPLICATION FOR                                              PAGE6
TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF IN AID OF
ARBITRATION
    Case 3:20-cv-03097-B Document 1 Filed 10/09/20                               Page 22 of 159 PageID 22



to ChanBond). 4 As a result - and based on the agreements that were in place at the time the ISA

was signed- Unified might potentially have recovered as little as 14.75% of the proceeds of the

ChanBond litigations.

         19.       Ms. Leane required the inclusion of Section 8.3 of the ISA, which contained an

anti-assignment provision barring Unified and/or ChanBond from "sell[ing], transfer[ring], or

spin[ning]-off any of the interests in ChanBond or any of its material assets without the prior

written consent of [Leane]." 5 This clause ensured that Unified and ChanBond could not further

decrease Unified' s (and therefore Ms. Leane' s) potential recovery by assigning or transferring out

any interest in ChanBond or its "material assets."

         20.       Moreover, Section 8.3 of the ISA provided that neither Unified nor ChanBond

could "grant or assign any rights or delegate any duties under this Agreement to any Third Party"

without Ms. Leane's prior written consent.

         21.       Despite that, upon information and belief, ChanBond and Unified have repeatedly

breached the anti-assignment provision, as detailed in the Arbitration Demand.

         22.       Those breaches are not, however, the subject of this action.




4
 As discussed in the Arbitration Demand, Ms. Leane is the person who sourced Bentham and Mishcon to assist in the
ChanBond Litigation.
5
  ("Section 8.3 Limitations on Assignment. Except as expressly permitted in this Section, none of Purchaser or
ChanBond may grant or assign any rights or delegate any duties under this Agreement to any Third Party (including
by way of a "change in control") or may sell, transfer, or spin-off any of the interests in ChanBond or any of its
material assets without the prior written consent of Seller. Notwithstanding the foregoing, Purchaser shall be permitted
to transfer or assign) its rights, interests and obligations under this Agreement, as applicable, without Seller's prior
written consent as part of a sale of all or substantially all of its business, equity to, or a change in control transaction
with a Third Party acquirer (an "M&A Transaction", and an "Acquirer," respectively); provided that (a) such
transfer or assignment is subject to all of the terms and conditions of this Agreement; and (ii) such Acquirer executes
a written undertaking towards Seller agreeing to be bound by all of the terms and conditions of this Agreement with
respect to the rights being transferred or assigned. Except as otherwise expressly limited herein, the provisions hereof
shall inure to the benefit of, and be binding upon, the successors, permitted assigns, heirs, executors, and administrators
of the Parties hereto.").




ORIGINAL VERIFIED PETITION AND EX-PARTE APPLICATION FOR                                                              PAGE   7
TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF IN AID OF
ARBITRATION
     Case 3:20-cv-03097-B Document 1 Filed 10/09/20                       Page 23 of 159 PageID 23



C.       ChanBond Threatens an Imminent and Ultimate Breach of the Anti-Assignment
         Provision.

         23.     Based on Plaintiffs analysis on behalf of ChanBond, the defendants in the

ChanBond Litigations represent the universe of potential infringement claims relating to, or

licensees of, the ChanBond Patents.

         24.     Thus, once the ChanBond Litigations conclude - by settlement or verdict - the

ChanBond Patents will have little to no further value to be extracted by the parties.

         25.     The ChanBond Litigations, which were consolidated for purposes of discovery and

case management under case No. 1:15-cv-00842-RGA, have completed pre-trial work; Covid-

related complications are the only reason the first of the ChanBond Litigations has not yet been

tried.

         26.     Based on Ms. Leane's extensive experience in patent litigation, settlement of the

ChanBond Litigations is imminent 6; this is the time-frame in which she would expect a settlement

to occur, and a settlement could happen any day and at any time. 7

         27.     In addition, Ms. Leane is aware from her connections that a settlement is likely to

occur in the near future; she cannot say whether that means within a week or a month or a few

months, but it could happen at any time.

         28.     Indeed, Ms. Leane is personally aware that ChanBond has received at least one

settlement offer to resolve the ChanBond Litigations, which ChanBond has the ability to elect to

accept at any minute if not restrained.




6
 Ms. Leane has been involved in consulting on and resolving patent disputes for 13 years, including reviewing and
commenting on settlement agreements.
7
 As discussed further in the Arbitration Demand, Ms. Leane continued to consult for ChanBond with regard to the
ChanBond Litigations and was deposed as part of those lawsuits.


ORIGINAL VERIFIED PETITION AND EX-PARTE APPLICATION FOR                                                   PAGES
TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF IN AID OF
ARBITRATION
  Case 3:20-cv-03097-B Document 1 Filed 10/09/20                  Page 24 of 159 PageID 24



       29.       In all events, based on Ms. Leane' s extensive experience with patent litigation and

the known information, it is likely that the ChanBond Litigations will settle before the Arbitration

can conclude.

       30.       Patent litigations generally settle on terms that include a payment to the patent

owner, a release for the alleged past infringement, and a right for the alleged infringer to practice

the invention going forward, typically in the form of a license. Thus, any settlement of the

ChanBond Litigations will inevitably include a license to the ChanBond Patents, or the functional

equivalent thereof (such as a release from past infringement and a covenant not to sue for future

infringement).

       31.       Given these circumstances, on August 29, 2020, Akiva Cohen, counsel for

Plaintiffs reached out to ChanBond's patent litigation counsel to, among other things, ask for

acknowledgement that the anti-assignment provision barred ChanBond from settling the

ChanBond Litigations on terms that provided the defendants in those actions with a license to the

ChanBond Patents (or the functional equivalent thereof).

       32.       On August 31, ChanBond's patent litigation counsel, Mark Raskin, responded by

asserting that "[n]othing in any of the agreements restrict [sic] ChanBond's ability or right to

license the patents or permits Ms. Leane any say over settlement."

       33.       Thus, absent the requested injunctive relief, it is likely that ChanBond will settle

the ChanBond Litigations without Ms. Leane's written consent, in breach of the ISA's anti-

assignment provision.

                                VIII. SOLE CAUSE OF ACTION

   APPLICATION FOR TEMPORARY RESTRAINING ORDER AND TEMPORARY
              INJUNCTIVE RELIEF IN AID OF ARBITRATION

       34.       Plaintiffs incorporated by reference the allegations made m the foregoing



ORIGINAL VERIFIED PETITION AND EX-PARTE APPLICATION FOR                                        PAGE9
TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF IN AID OF
ARBITRATION
   Case 3:20-cv-03097-B Document 1 Filed 10/09/20                               Page 25 of 159 PageID 25



paragraphs, as if fully copied herein.

         35.       The ISA was entered as a valid and enforceable contract. Because of the material

breaches described herein, the consideration for the ISA has failed and Ms. Leane is entitled to

rescission. Alternatively, if the consideration has not failed then Ms. Leane is entitled to enforce

the anti-assignment rights in Section 8.3 of the ISA. 8                     Under either scenario, a temporary

restraining order is necessary to prevent the destruction of the subject matter of the arbitration.

         36.       In accordance with Rule 680 of the Texas Rules of Civil Procedure and Chapters

61 and 172 of the Texas Civil Practices & Remedies Code, Plaintiffs seek an application for

temporary restraining order and temporary injunction in aid of arbitration against Defendants.

         37.       Absent Ms. Leane's written consent, the grant of a license concerning the

ChanBond Patents (or the functional equivalent thereof) would breach the anti-assignment

provision of the ISA.

         38.       The grant of such a license (or fundamental equivalent thereof) is an essential

element to any settlement of a patent infringement action.

         39.       If ChanBond (or Unified acting through its control of ChanBond) settles the

ChanBond Litigations on terms Ms. Leane does not consent to, in breach of the anti-assignment

provision, estimating her damages would be difficult, if not impossible. Ms. Leane would be

incapable of calculating her damages arising from Defendants' improper settlement because it

would be based on the difference between the settlement ChanBond reached without her consent


8
 See In re Hughes, 513 S.W.3d 28, 32-33 (Tex. App.-San Antonio 2016, pet. denied) ("'As a rule, parties have the
right to contract as they see fit as long as their agreement does not violate the law or public policy., In re Prudential
Ins. Co. of Am., 148 S.W.3d 124, 129 & n. 11 (Tex.2004); see also Restatement (Second) of Contracts§ 317(2)(b)
(1981) (' A contractual right can be assigned unless ... the assignment is forbidden by statute or is otherwise inoperative
on grounds of public policy.'). Absent a successful attack upon an anti-assignment clause, a party is entitled to have
the trial court enforce the clause. Tex. Pac. Indem. Co. v. Atlantic Richfield Co., 846 S.W.2d 580, 583 (Tex.App.-
Houston [14th Dist.] 1993, writ denied)").




ORIGINAL VERIFIED PETITION AND EX-PARTE APPLICATION FOR                                                            PAGE   10
TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF IN AID OF
ARBITRATION
    Case 3:20-cv-03097-B Document 1 Filed 10/09/20                             Page 26 of 159 PageID 26



("Unauthorized Settlement") and a hypothetical and more lucrative settlement with her consent

("Hypothetical Settlement"). It would be almost impossible to prove the terms of the Hypothetical

Settlement and that the settling defendants would actually accept those terms after they agree to

the Unauthorized Settlement, and therefore impossible for Ms. Leane to be compensated by means

of a damages award. 9

         40.      Further, both Unified and ChanBond are insolvent and have no ability to answer in

damages. Upon information and belief, Unified's sole asset is ChanBond and ChanBond's sole

asset is the ChanBond Patents, which have, as yet, not generated any income for Unified or

ChanBond. Moreover, such insolvency is the reason that Unified has had ChanBond breach the

anti-assignment provision by modifying its litigation funding agreements, increasing its borrowing

from $200,000 as of2015 to $1,685,250 to $3,367,180 as of May, 2019, with the ability to draw

up to $5,950,000 (increased from the original funding limit of $2,200,000). Upon information and

belief, ChanBond, Unified, and/or Carter have borrowed money from Bentham to pay not only

ChanBond's litigation expenses but also Unified's ordinary expenses and even personal expenses

ofUnified's principal. 10

         41.      Moreover, settlement appears to be imminent, and the filing of the Arbitration will

provide incentive for Billy Carter - ChanBond's Manager and Unified's principal - to quickly

accept an Unauthorized Settlement that provide less than fair value to ChanBond, in order to allow

Defendants to address the claims in the Arbitration. For instance, a settlement for less than fair


9
  See Ron v. Ron, 604 S.W.3d 559 (Tex. App.-Houston [14th Dist.] 2020, no pet. h.) ("An injury is irreparable when
the injured party cannot be adequately compensated in damages or if damages cannot be measured by any certain
pecuniary standard.").
10
   See Tex. Black Iron, Inc. v. Arawak Energy Int'! Ltd., 527 S.W.3d 579, 587 (Tex. App.-Houston [14th Dist.] 2017,
no pet.) ("Texas cases hold that a plaintiff does not have an adequate remedy at law if the defendant faces insolvency or
becoming judgment proof before trial.").




ORIGINAL VERIFIED PETITION AND EX-PARTE APPLICATION FOR                                                          PAGE   11
TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF IN AID OF
ARBITRATION
   Case 3:20-cv-03097-B Document 1 Filed 10/09/20                  Page 27 of 159 PageID 27



value on the ChanBond Patents might still provide Unified with desperately needed funds to finally

pay the long-past-due Note and defend against Plaintiffs' claims in the arbitration, motivating

Unified to accept a settlement it might otherwise reject as insufficient.

        42.    Further, Defendants have rejected Plaintiffs request that they confirm that any

settlement requires Leane' s consent in accordance with the anti-assignment clause.

        43.     Therefore, if this Court does not grant injunctive relief to prevent Defendants from

settling the ChanBond Litigations without Ms. Leane's consent as required by the anti-assignment

provision, Plaintiffs will have no adequate remedy at law.

        44.    The threatened harm to Plaintiffs outweighs the threatened harm to Defendants. If

a temporary restraining order is not issued prohibiting Defendants from entering an Unauthorized

Settlement, Plaintiffs will have no adequate remedy at law and face the loss of incalculable millions

of dollars. In contrast, the sole harm to Defendants will be the requirement that they comply with

their contractual obligations, and their inability to sacrifice the value of the ChanBond Patents -

to the detriment of every party entitled to a share in that value - in service of defending the

arbitration.

        45.    Absent the temporary restraining order prohibiting Defendants from entering an

Unauthorized Settlement, Defendants will effectively destroy or impair the subject matter of the

Arbitration Demand, which is rescission of the ISA.

        46.    Plaintiffs have demonstrated through this pleading and the evidence attached hereto

that they will likely succeed on the merits of the case and that they will suffer immediate and

irreparable injury if Defendants, and those acting in active concert or participation with them, are

not enjoined from entering into an Unauthorized Settlement. By virtue of the foregoing, Plaintiffs




ORIGINAL VERIFIED PETITION AND EX-PARTE APPLICATION FOR                                       PAGE 12
TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF IN AID OF
ARBITRATION
  Case 3:20-cv-03097-B Document 1 Filed 10/09/20                 Page 28 of 159 PageID 28



have also demonstrated that it has no adequate remedy at law, and that a balancing of the equities

favors the issuance of an injunction against Defendants.

       4 7.    The requested injunction will not in any way undermine the public interest, nor will

it harm Defendants to comply with its obligation to obtain consent from Ms. Leane prior to settling

the ChanBond Litigation.

       48.     Plaintiffs are therefore, entitled to a temporary restraining order and temporary

injunctive relief enjoining Defendants from taking any action in violation of the anti-assignment

clause, including by settling the ChanBond Litigations on any terms that involve a license to the

ChanBond Patents, the functional equivalent of a license to the ChanBond Patents, or the grant of

any other interest in ChanBond or the ChanBond Patent without the consent of Ms. Leane.

49.            Therefore, Plaintiff requests that a temporary restraining order and later temporary

injunction be awarded that orders Defendants and their agents, representatives, and any persons or

entities in active concert or participation with them, not to enter into any such settlement of the

ChanBond Litigation without obtaining the consent of Ms. Leane in accordance with § 8,3 of the

ISA.

                               IX. CONDITIONS PRECEDENT

       50.     For each cause of action alleged herein, all conditions precedent have been

performed by Plaintiffs or have occurred.

                                  X. REQUEST FOR RELIEF

       WHEREFORE, premises considered, Plaintiffs requests that the Court enter an ex-parte

temporary restraining order (followed by a temporary injunction hearing) upon the grounds stated

herein, and then abate this lawsuit pending the outcome of the Arbitration, and such other and

further relief to which they may be entitled.




ORIGINAL VERIFIED PETITION AND EX-PARTE APPLICATION FOR                                     PAGE   13
TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF IN AID OF
ARBITRATION
  Case 3:20-cv-03097-B Document 1 Filed 10/09/20                 Page 29 of 159 PageID 29



Dated: September 29, 2020                     Respectfully submitted,

                                              Isl J. Sean Lemoine
                                              J. Sean Lemoine
                                              State Bar No. 24027443
                                              sean.lemoine@wickphillips.com

                                              WICK PHILLIPS GOULD & MARTIN LLP

                                              3131 McKinney A venue, Suite 100
                                              Dallas, Texas 75204
                                              Telephone: 214.692.6200
                                              Facsimile: 214.692.6255

                                              ATTORNEYS FOR PLAINTIFFS



         CERTIFICATE OF COMPLIANCE WITH EX-PARTE LOCAL RULES

         I hereby certify that, in accordance with Dallas County Local Rule 2.02(b ), Defendants
UnifiedOnline, Inc. and ChanBond, LLC have not been notified and provided with a copy of this
Original Verified Petition and Application for Temporary Restraining Order in Aid of Arbitration
because to notify the opposing party or counsel would impair or annul the court's power to grant
relief because the subject matter of the application could be accomplished, if notice were required.
I further certify in accordance with Local Rule 2.02( c) that, to the best of my knowledge, the case
in which the application is presented is not subject to transfer under Local Rule 1.06.

                                              Isl J. Sean Lemoine
                                              J. Sean Lemoine

              *** REMANDER OF PAGE INTENTIONALLY LEFT BLANK***




ORIGINAL VERIFIED PETITION AND EX-PARTE APPLICATION FOR                                      PAGE   14
TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF IN AID OF
ARBITRATION
  Case 3:20-cv-03097-B Document 1 Filed 10/09/20               Page 30 of 159 PageID 30



                                       VERIFICATION

        My name is Deirdre Leane. My date ofbirth is 17 July, 1977, and my address is 6422 Bryan
Parkway, Dallas, TX 75214. I declare under penalty of perjury that I have read the Original
Verified Petition and Application for Temporary Restraining Order in Aid of Arbitration, and that
paragraphs 9-21, 23-32, 39-40, are true and correct, and within my personal knowledge, unless
otherwise qualified within the text of the particular paragraph.

Executed in Dallas County, on September 29, 2020.

                                            Isl
                                            Deirdre Leane




ORIGINAL VERIFIED PETITION AND EX-PARTE APPLICATION FOR                                   PAGE   15
TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF IN AID OF
ARBITRATION
  Case 3:20-cv-03097-B Document 1 Filed 10/09/20                Page 31 of 159 PageID 31



                                 CAUSE NO. ------

 DEIRDRE LEANE and IPNav, LLC,                    §
                                                  §
        CLAIMANTS                                 §
                                                  §
 v.                                               §      AMERICAN ARBITRATION
                                                  §      ASSOCIATION
 UNIFIEDONLINE, INC. and                          §
 CHANBOND, LLC                                    §
                                                  §
        RESPONDENTS.                              §
                                                  §
                                                  §

            CLAIMANTS' ARBITRATION DEMAND AND APPLICATION
            FOR TEMPORARY AND PERMANENT INJUNCTIVE RELIEF

       Claimants Deirdre Leane ("Leane")          and IPNav, LLC ("IPNav")           (collectively,

"Claimants"") files this Original Demand and Application for Temporary and Permanent

Injunction ("Demand") against Respondents UnifiedOnline, Inc. ("Unified") and ChanBond, LLC

("ChanBond") (collectively, "Respondents"), and would respectfully show the panel as follows:

                                     I. INTRODUCTION

       This Arbitration seeks: (a) recission, for failure of consideration, of the October 27, 2015

Interest Sale Agreement (the "ISA," a copy of which is annexed hereto as Exhibit 1) by and

between Ms. Leane, on the one hand, and Unified and ChanBond, on the other, for Unified's

purchase from Ms. Leane of all of the membership interests in ChanBond; (b) recission, for lack

of consideration and fraud in the inducement, of the contract terminating the Advisory Services

Agreement ("Advisory Services Agreement," a copy of which is annexed hereto as Exhibit 2)

between ChanBond and Ms. Leane's limited liability company, IPNav; or, in the alternative (c) an

order directing ChanBond to specifically perform its agreement to restore Ms. Leane to the

economic position she held before terminating the Advisory Services Agreement, by entering into




CLAIMANTS' ARBITRATION DEMAND              EXHIBITA                                        PAGEl
     Case 3:20-cv-03097-B Document 1 Filed 10/09/20                    Page 32 of 159 PageID 32



a new agreement assigning Ms. Leane or IPNav a 22% interest in the gross proceeds of the patents

owned by ChanBond (the "ChanBond Patents"), which was the promised consideration for Ms.

Leane' s agreement to have IPN av terminate the Advisory Services Agreement.

                                    II. ARBITRATION PROVISION

           1.        This dispute is governed by the following arbitration provisions:

Section 8.2 of the ISA:

           8.2 Governing Law; Arbitration; Prevailing Party. This Agreement and all claims
           or causes of action that may be based upon, arise out of or relate to this Agreement
           or the Collateral Agreements will be construed in accordance with and governed by
           the internal laws of the State of Texas applicable to agreements made and to be
           performed entirely within such State without regard to conflicts of laws principles
           thereof. Any dispute arising under or in connection with any matter of any nature
           (whether sounding in contract or tort) relating to or arising out of this Agreement,
           shall be resolved exclusively by arbitration. The arbitration shall be in conformity
           with and subject to the applicable rules and procedures of the American Arbitration
           Association. The arbitration shall be conducted before a panel of three (3)
           arbitrators, with one arbitrator to be selected by each of Seller and Buyer and the
           third arbitrator to be selected by the arbitrators selected by the Parties. The Parties
           agree to be (a) subject to the exclusive jurisdiction and venue of the arbitration in
           the Eastern District of Texas (b) bound by the decision of the arbitrator as the final
           decision with respect to the dispute, and (c) subject to the jurisdiction of both of the
           federal courts of the United States of America or the courts sitting in the Eastern
           District in the State of Texas for the purpose of confirmation and enforcement of
           any award. The prevailing party in any arbitration shall be entitled to recover its
           costs and expenses (including attorney's fees and expenses) from the non-
           prevailing party. 1

Section 14 of the Advisory Services Agreement:

           14. Choice of Law: This Agreement shall be governed by and construed under the
           laws of the State of Texas. Any disputes relating to or arising from this Agreement
           by or among the parties shall be resolved exclusively by arbitration to be conducted
           exclusively in Dallas, Texas, in accordance with the Commercial Rules of the
           American Arbitration Association. Any court of competent jurisdiction shall be
           authorized to enforce the provisions of the previous sentence and enforce the
           remedies imposed by such arbitration. The losing party in any action to adjudicate
           rights relating to this Agreement shall bear the costs of such action. 2

1
    See Exhibit 1.

2
    See Exhibit 2.




CLAIMANTS' ARBITRATION DEMAND                    EXHIBITA                                         PAGE2
  Case 3:20-cv-03097-B Document 1 Filed 10/09/20                 Page 33 of 159 PageID 33



                                         III. PARTIES

       1.      Claimant Deirdre Leane is a resident of Texas, residing at 6422 Bryan Parkway,

Dallas, TX 75214.

       2.      Claimant IPNav is a Texas limited liability company with a principal place of

business located at 6422 Bryan Parkway, Dallas, TX 75214.

       3.      Claimants are represented by:

       Akiva M. Cohen
       Kamerman, Uncyk, Soniker, & Klein, P.C.
       1700 Broadway
       New York, NY 10019
       acohen@kusklaw.com
       212-400-4930

       and

       J. Sean Lemoine
       Wick Phillips
       3131 McKinney Ave #100
       Dallas, TX 75204
       sean.lemoine@wickphillips.com
       214-740-4053

       4.      Respondent Unified is a Delaware corporation with a principal place of business

located at 4126 Leonard Drive, Fairfax, Virginia 22030.

       5.      Respondent ChanBond is a Delaware limited liability company.

       6.      Pursuant to notice of updated addresses given by Unified and ChanBond under the

ISA, Respondents should each be contacted at chameleon9759@gmail.com , and by mail, to the

attention of William "Billy" Carter, at 4309 Hoke LN, Greensboro, NC 27407. Upon information

and belief, Unified is not yet represented by counsel in connection with its breach of the ISA.




CLAIMANTS' ARBITRATION DEMAND              EXHIBITA                                        PAGE3
  Case 3:20-cv-03097-B Document 1 Filed 10/09/20               Page 34 of 159 PageID 34



                                 IV.FACTUAL BACKGOUND

       A. Leane Uses To Chanbond To Purchase The Chanbond Patents And Subsequently
          Sells Her Interests In Chanbond To Unified In Order To Monetize Those Patents.

          7.     From 2011 to 2014, Ms. Leane worked for IP Navigation Group, LLC ("IP

Navigation"), which also provided patent monetization consulting services to patent owner clients

in exchange for an interest on the recovery generated by the client's patents. In 2014, IP

Navigation's CEO, Erich Spangenberg, retired, and turned over his business to Ms. Leane, to be

conducted out of her new LLC, IPN av.

          8.     In 2014, CBV, Inc. ("CBV"), reached out to IP Navigation about potentially

monetizing the patents its owners had invented, which covered DOCSIS technology for delivering

high-speed data over cable systems. The parties tentatively agreed to a consulting fee of 22%

gross revenue.

          9.     On April 9, 2015, Ms. Leane's wholly owned company ChanBond purchased the

ChanBond Patents from CBV, on terms documented in a Patent Purchase Agreement dated as of

April 9, 2015 (the "PPA").

          10.    CBV and Ms. Leane also agreed that IPNav would provide patent monetization

consulting to ChanBond on the terms previously discussed with IP Navigation, including the 22%

fee.

          11.    In accordance with that agreement, IPN av began providing services to ChanBond

upon ChanBond' s April 9, 2015 purchase of the patents.

          12.    On or about July 31, 2015, Ms. Leane documented the relationship between

ChanBond and IPN av by executing the Advisory Services Agreement on behalf of both ChanBond

and IPNav and dating it as of April 9, 2015.




CLAIMANTS' ARBITRATION DEMAND              EXHIBITA                                      PAGE4
     Case 3:20-cv-03097-B Document 1 Filed 10/09/20              Page 35 of 159 PageID 35



        13.    The only assets of ChanBond are the ChanBond Patents, and its only business is

the monetization of the ChanBond Patents through licensing and/or litigation.

        14.    To maximize the ChanBond Patents, Lease sold Unified her interest in ChanBond,

pursuant to the terms of the ISA.

        15.    The ISA called for Unified to pay Ms. Leane for the ChanBond membership

interests by: (1) issuing her 44,700,000 shares in Unified, representing a roughly 4.5% interest in

Unified; and (2) $5,000,000.00 on or before October 27, 2020, pursuant to the terms of a

promissory note executed together with the ISA (the "Note").

        16.    The ISA also identifies and adopts the Advisory Services Agreement.

        17.    Upon information and belief, Unified's only asset is its 100% ownership of

ChanBond. The entirety of the consideration Ms. Leane received for ChanBond was therefore tied

to Unified's ability to profit from the ChanBond Patents.

        18.    Unified's ability to pay the $5,000,000 purchase price, and the value of Ms. Leane's

interest in Unified, depended on Unified profiting from the ChanBond Patents.

B.      The ISA Contains An Anti-Assignment Provision To Protect Ms. Leane, And The
        Advisory Services Agreement Maximizes Recovery Of The Chanbond Patents For
        The Inventors.

        19.    For her protection, Ms. Leane insisted on the inclusion of an anti-assignment

provision in the ISA, giving her veto power over any attempt by Unified to carve up or sell off

ChanBond, the ChanBond Patents, or any interest in the ChanBond Patents (including licenses to

the ChanBond Patents or interests in the proceeds of their monetization).

        20.    Thus, Section 8.3 of the ISA provides as follows:

         Limitations on Assignment. Except as expressly permitted in this Section, none
         of Purchaser or ChanBond may ... sell, transfer, or spin-off any of the interests
         in ChanBond or any of its material assets without the prior written consent of
         Seller [Leane].




CLAIMANTS' ARBITRATION DEMAND              EXHIBITA                                          PAGES
    Case 3:20-cv-03097-B Document 1 Filed 10/09/20                          Page 36 of 159 PageID 36



         21.      That provision was critical to the entire structure of the deal between Ms. Leane

and ChanBond. Monetizing the ChanBond Patents required the retention of litigation counsel (on

a contingency fee) and obtaining litigation funding (at the cost of a chunk of any eventual recovery

on the ChanBond Patents).

         22.     Under ChanBond's            Advisory Services Agreement with IPNav, a patent-

monetization firm in which Ms. Leane was the sole member, IPNav was entitled to 22% of the

proceeds. And, under the agreement by which ChanBond initially purchased the ChanBond

Patents, the inventors were entitled to 50% of the proceeds, net of payments to Bentham, Mishcon,

and IPNav.

         23.     As of the time the parties entered into the ISA, and pursuant to the terms of the

agreement Ms. Leane had struck with ChanBond's patent counsel ("Mishcon"), 3 Mishcon was

entitled to up to 28.5% of the proceeds of the ChanBond Patents. 4 In addition, pursuant to the terms

of the agreement Ms. Leane had struck with ChanBond's litigation funder ("Bentham"), Bentham

was entitled to as much as 20% of the proceeds. 5

         24.      Thus, at the time that the parties entered into the ISA, Unified's potential interest

in any recovery on the ChanBond Patents was limited to a maximum of 24% of any recovery (if

proceeds were recovered at the lowest possible interest for Bentham and Mishcon) and potentially




3
 The attorneys representing ChanBond have since left the Mishcon de Reya firm and joined King & Wood Mallesons.
For ease of reference, and because the particulars of which firm the attorneys were with at particular moments is
mostly irrelevant to the claims between Ms. Leane and Unified, the firms are referred to herein jointly as "Mishcon."

4
 The Mishcon retainer agreement provided Mishcon with an escalating share of the proceeds depending on the stage
of litigation at which a settlement was reached, from 15% if a settlement was reached before an initial case
management conference to 28.5% if a settlement or judgment was obtained at any point after 45-days pre-trial.

5
  The Bentham agreement likewise provided Bentham with an escalating share of the proceeds depending on the
amount of funds disbursed, from 15% if Bentham disbursed $1,750,000 or less, to 20% if Bentham disbursed more
than $2,000,000.




CLAIMANTS' ARBITRATION DEMAND                      EXHIBITA                                                PAGE6
     Case 3:20-cv-03097-B Document 1 Filed 10/09/20                    Page 37 of 159 PageID 37



as little as 14.75% (or less) of any recovery (if Mishcon and Bentham each received the maximum

recovery):

                                    PATENT WATERFALL
                              % of Recovery (Vendor      % of Recovery (Vendor
                          Minimum/ChanBond Maximum)  Maximum/ChanBond Minimum)
    Bentham              15%                        20%
    Mishcon              15%                        28.5%
    IPNav                22%                        22%
    CBV                  50% of remainder (24%)     50% of remainder (14.75%)
    Unified/ChanBond     24%                        14.75%
    Remainder

         25.    On September 21, 2015, ChanBond filed 13 patent infringement litigations in the

U.S. District Court for the District of Delaware against 18 defendants (the "ChanBond

Litigations"), effectively covering the field of cable companies making unlicensed use of the

DOCSIS technology subject to the ChanBond Patents. 6

C.       Unified/Chanbond Breach The Anti-Assignment Provision And Absurdly Refuse To
         Agree That They Must Obtain Approval From Ms. Leane Before Licensing The
         Chanbond Patents

         26.    Unified and ChanBond have egregiously breached the anti-assignment provision of

the contract, accelerating the payment date on the Note, rendering Unified's ability to pay the Note

questionable at best, and utterly denuding Ms. Leane's interest in Unified of any value.

         27.    For instance, almost immediately after executing the ISA, and without Ms. Leane's

consent or even informing her, Unified entered into an agreement with a related entity- UO! IP

of NC, LLC - to pay it "20% of the gross proceeds received by the Company from the sale or

license of any or all of the ChanBond intellectual property." Since then, Unified has had ChanBond

enter into modifications of its litigation funding agreements with Bentham, increasing Bentham's


6
 U.S. District Court for the District of Delaware, Cases Nos. l:15-cv-00842-RGA, l:15-cv-00843-RGA, l:15-cv-
00844-RGA, l:15-cv-00845-RGA, l:15-cv-00846-RGA, l:15-cv-00847-RGA, l:15-cv-00848-RGA,_ l:15-cv-
00849-RGA, l:15-cv-00850-RGA, l:15-cv-00851-RGA, l:15-cv-00852-RGA,_ l:15-cv-00853-RGA, and l:15-cv-
00854-RGA,




CLAIMANTS' ARBITRATION DEMAND                   EXHIBITA                                             PAGE7
  Case 3:20-cv-03097-B Document 1 Filed 10/09/20                Page 38 of 159 PageID 38



interest in any recovery without Ms. Leane's consent, or even advance awareness. Unified also

renegotiated ChanBond's fee arrangement with Mishcon, again without providing notice to Ms.

Leane and without her consent.

       28.     The terms of the twice-amended Bentham litigation funding agreement now

provide Bentham with a minimum 22.5% interest in the gross proceeds - 2.5% more than their

maximum recovery under the prior agreement - and a maximum percentage of 25%. Moreover, to

the extent that it would result in a larger payment to Bentham, Bentham is now entitled to recover

as much as five-times the amount it loaned ChanBond, which payment, depending on the size of

the recovery, might exceed 25% of the proceeds.

       29.     Upon information and belief, Unified and ChanBond have purported to dole out

other interests in the ChanBond Patents and the recovery thereon without Ms. Leane's written

consent, all in violation of the anti-assignment provision and all to Ms. Leane's great detriment.

As such, and without accounting for any other interests ChanBond and Unified have assigned,

Bentham's potential entitlement to more than its percentage interest, or the changes to the

attorneys' fee arrangement, the details of which are unknown to Ms. Leane, the revised waterfall

would stand as follows:

                                 REVISEDPATENTWATERFALL
                           % of Recovery (Vendor                 % of Recovery (Vendor
                       Minimum/ChanBond Maximum)             Maximum/ChanBond Minimum)
 Bentham              22.5%                                 25%
 Mishcon              15%                                   28.5%
 IPNav                22%                                   22%
 CBV                  50% of remainder (20.75%)             50% of remainder (12.25%)
 Unified/ChanBond     20.75%                                12.25%
 Remainder
 UO! IP Share         20% of Unified Recovery               20% of Unified Recovery
 Unified Net          16.4%                                 9.8%




CLAIMANTS' ARBITRATION DEMAND              EXHIBITA                                       PAGES
   Case 3:20-cv-03097-B Document 1 Filed 10/09/20                                                             Page 39 of 159 PageID 39



            30.          Each of these percentages are applied to the proceeds left after Bentham recovers

the amounts it advanced for the litigation, and, as noted above Bentham's revised litigation funding

agreement could provide it with an even larger share of the proceeds.

            31.          Consistent with Unified's reduced share, Unified's principal, Billy Carter, recently

circulated a draft waterfall illustrating the manner in which a hypothetical $50,000,000 recovery

would be distributed among the stakeholders given the revised percentages to which Unified

unilaterally (and without authority) agreed, that left $0.00 available to Unified. That result, which

Unified apparently concedes is well within the realm of possibility, would leave Ms. Leane entirely

unpaid on the Note and holding shares in Unified worth less than the paper they were printed on.

A copy of Carter's waterfall is reproduced below:

ChanBond Waterfall Ana 1l~sis
                                                                  I                     I                           I
                                       Retu rn Percentage             Retu rn A mount       Lit igat ion Proceeds
                                                                                                Rema ining              INPUTS
                                                                                               S5 0,000,000             Lit igat ion Financing De1;1
                                                                                                                                                   loyed :     $5,950,000
Lit igat ion Financing                  100% of princi pal             S5,9501000              S44,0 5 0,000            Lit igat ion Proceeds:                $50,000,000
Lit igat ion Financing Retu rn    Great er of 5x de ployed or
                                 25% of gross (less principal)
                                                                       S23,800,000             S20,250,000
                                                                                                                        Greate r of:             5.0   .Q!   125.0%           ]
Attorney's Fees                           25% of gross                 S12,2 50,000             S8,000,0 00                                                                   j
IPNAV Retu rn                             22% of gross                 S8,0001000                    so                 TOTAL RETURNS
CBV Prefe rence                      10 0% of net, u p t o Sl M             so                       so                 Lit igat ion Financing Retu rn:       $29,750 ,000
CBVRetu rn                           50% of net t he reafte r               so                       so                 Atto rney 's Retu rn:                 $ 12,250 ,000
ChanBond Return                      5 0% of net t he reafte r              so                       so                 CBV Return:                                     $0
                                                                                                                        IPNAV Retu rn                          $8,000 ,000
                                                                                                                                                                        $0

                                 I                                I                     I
                                                                                                                        ChanBond Retu rn:


                                                                                                                    I                                         $50,000 ,000



            32.          In sum, Unified's actions and serial breaches of the ISA have rendered the

consideration by which it purchased ChanBond worthless.

            33.          Moreover, the Note provided that the payment due thereunder would become

immediately due and payable, without need for notice or other action by Ms. Leane, upon the

occurrence of an "Event of Default."




CLAIMANTS' ARBITRATION DEMAND                                           EXHIBITA                                                                               PAGE9
  Case 3:20-cv-03097-B Document 1 Filed 10/09/20                  Page 40 of 159 PageID 40



        34.    Unified's and ChanBond's breaches of the ISA were Events of Default under the

Note.

        35.    On September 2, 2020, Ms. Leane's counsel emailed Mr. Carter a demand letter

asking Unified to make the payment due on the Note. Ms. Leane asked for a response by September

8, 2020. To date, Ms. Leane has received no response.

        36.    There is no indication that Unified intends to make the payment on the Note (which

is now due). Indeed, it cannot do so, as it has no source of income and no assets other than

ChanBond itself, which has not generated any income or recovery. Upon information and belief,

Unified is insolvent with no money to pay the Note, which is now due and owing, which is the

reason for its (unauthorized) continued borrowing from Bentham over-and-above the amounts Ms.

Leane arranged in the initial Litigation Funding Agreement.

        37.    Upon information and belief, Unified has deployed some of the funds it obtained

from Bentham to pay personal expenses of Billy Carter and costs unrelated to the ChanBond

Litigations.

        38.    It would be deeply inequitable to allow Unified to retain the membership interests

in ChanBond in exchange for consideration that Unified then stripped of all value. And the parties

could easily be returned to the status quo ante by Ms. Leane' s return of the Unified stock and

Unified's return of the ChanBond member interests. Under the circumstances, Ms. Leane is

entitled to rescission of the ISA, and to an award of fees as provided for in Section 8 .2 of the ISA.

        39.    In addition, in August, 2020, counsel for Ms. Leane communicated with counsel

for ChanBond regarding the anti-assignment provision, asking ChanBond to confirm that, in

compliance with the anti-assignment provision, ChanBond would not execute a settlement of the




CLAIMANTS' ARBITRATION DEMAND                EXHIBITA                                         PAGE   10
     Case 3:20-cv-03097-B Document 1 Filed 10/09/20              Page 41 of 159 PageID 41



ChanBond Litigations (which settlement would involve a license to the ChanBond Patents)

without Ms. Leane's consent.

        40.    ChanBond's counsel responded by denying that Ms. Leane's consent to license the

ChanBond Patents was required under the ISA.

        41.    Thus, Unified (and its wholly owned subsidiary, ChanBond), are threatening to

further breach the ISA by licensing the ChanBond Patents to the defendants in the ChanBond

Litigations as part of a settlement.

        42.    Upon information and belief, ChanBond has not yet licensed any of the ChanBond

Patents (though CBV had licensed the patents to the inventors' operating entity, Z-Band, prior to

ChanBond's purchase of the patents).

        43.    Upon information and belief, the defendants in the ChanBond Litigations cover the

universe of meaningful infringers of the ChanBond Patents.

D.      Injunctive Reliefls Necessary To Protect Ms. Leane's Contractual Rights Under The
        ISA Or To Ensure That Unified Does Not Destroy The Value Of The Chanbond
        Patents.

        44.    The ChanBond Litigations have completed discovery, the Court has ruled on

summary judgment motions and are awaiting trial. Upon information and belief, and based on Ms.

Leane' s experience and industry sources, the ChanBond Litigations will likely settle before trial.

        45.    Were ChanBond to license the ChanBond Patents without Ms. Leane's consent, on

terms Ms. Leane would not have consented to, Ms. Leane would be irreparably harmed; it would

be difficult, if not impossible, to later prove that any licensee would have agreed to any different

hypothetical terms, and therefore impossible for Ms. Leane to recover damages for ChanBond' s

breach of the ISA.




CLAIMANTS' ARBITRATION DEMAND               EXHIBITA                                        PAGE   11
     Case 3:20-cv-03097-B Document 1 Filed 10/09/20                        Page 42 of 159 PageID 42



        46.      Similarly, were ChanBond to settle the ChanBond Litigations on terms Ms. Leane

would not consent to, she will be irreparably harmed, as it would be difficult, if not impossible, to

prove that during or after a trial in the ChanBond Litigations that any settling defendant would

also have settled on terms acceptable to Ms. Leane.

        4 7.     As such, it is critical that ChanBond be preliminarily and permanently enjoined

from violating the ISA by licensing the ChanBond Patents (in the context of a settlement or

otherwise) without Ms. Leane's consent.

E.      Unified And Chanbond Try And Eliminate The Advisory Services Agreement's
        Economic Benefits To Ms. Leane.

        48.      In accordance with IPNav's obligations under the Advisory Services Agreement,

Ms. Leane continued to work with ChanBond and the counsel she hired (Mishcon) in connection

with the ChanBond Litigation.

        49.      On April 24, 2018, the ChanBond Litigation defendants deposed Ms. Leane. At

the time of the deposition, Ms. Leane, IPNav, and ChanBond were all represented Mishcon, and

Mishcon partner Bob Whitman represented Ms. Leane and ChanBond during the deposition. 7

         50.     Just prior to the lunch break, Ms. Leane testified about the Advisory Services

Agreement. Counsel for the defendants noted that (for reasons unknown to Claimants) ChanBond

had not produced the document.

         51.     On the lunch break, Mr. Whitman advised Ms. Leane that ChanBond's failure to

produce the Advisory Services Agreement would create problems for the ChanBond Litigations,

including additional discovery and severe trial delays.




7
  Whitman described himself, on the record at the deposition, as Ms. Leane's attorney. Moreover, under the terms of
the retainer agreement between ChanBond and Mishcon de Reya, IPNav was a joint client ofMishcon de Reya
along with ChanBond.




CLAIMANTS' ARBITRATION DEMAND                     EXHIBITA                                                PAGE   12
  Case 3:20-cv-03097-B Document 1 Filed 10/09/20                  Page 43 of 159 PageID 43



       52.       Mr. Whitman advised her that it was in ChanBond's, IPNav's, and her own interest

to terminate and cancel the Advisory Services Agreement and enter a new agreement with

ChanBond at a later date that would restore her to the same 22% economic position.

       53.       Through its agent, Whitman, ChanBond and Unified represented to Ms. Leane that

it would restore her 22% interest in the recovery on the ChanBond Patents, which she then held

through IPN av and the Advisory Services Agreement, if she agreed to terminate the Advisory

Services Agreement.

       54.       In addition, Unified's principal, Billy Carter, specifically advised Ms. Leane that

she would still get paid if she terminated the Advisory Services Agreement.

       55.       Though the Advisory Services Agreement provided that IPN av could unilaterally

terminate it, requiring no action by ChanBond, Whitman drafted a "Termination Agreement"

between IPNav and ChanBond that terminated the Advisory Services Agreement effective as of

April 9, 2015.

       56.       The Termination Agreement provided that ChanBond and IPNav were entering into

an agreement to terminate the Advisory Services Agreement, in exchange for their mutual

agreements and "other good and valuable consideration."

       57.       The only consideration IPNav received for terminating the Advisory Services

Agreement was ChanBond's representation and agreement, conveyed by its attorneys, that

ChanBond would execute a separate agreement binding itself to pay IPNav 22% of the proceeds

of the ChanBond Patents, exactly as it had been required to do under the Advisory Services

Agreement.

       58.       Ms. Leane relied on ChanBond's representations, and the representations of its

counsel, in executing the Termination Agreement.




CLAIMANTS' ARBITRATION DEMAND                EXHIBITA                                       PAGE   13
   Case 3:20-cv-03097-B Document 1 Filed 10/09/20                 Page 44 of 159 PageID 44



        59.    Ms. Leane's reliance on such representations was reasonable. Indeed, at the time

the representations were first made, Whitman was expressly acting as her counsel.

        60.    In or about October 2019, Ms. Leane reached out to ChanBond to begin the process

of having ChanBond execute the contemplated agreement that would restore her and IPNav to

their previous economic position.

        61.    In response, ChanBond repeatedly reiterated its promise to restore Plaintiffs to their

previous economic position, both expressly and implicitly.

        62.    For example, on October 16, 2019, Ms. Leane texted Billy Carter, principal of

Unified, to inform him that she "didn't see the replacement consulting Agreement" and asking if

he had sent it to her Yahoo email account. The next day, Mr. Carter replied "Email will go out

today ... "

        63.    On October 23, having not received the promised email, Ms. Leane again texted

Mr. Carter to inquire about the status. The next day, Mr. Carter responded that they needed "to

talk about the waterfall" before he sent the email.

        64.    As discussed above, by "the waterfall," Mr. Carter was referring to the manner in

which any recovery on the patents would be distributed among the various players who would be

paid from the recovery: first to the litigation funder in agreed amounts, next to ChanBond's

attorneys, and so on, until each of the litigation funder, attorneys, IPNav, inventors, and ChanBond

had received distributions.

        65.     Ms. Leane then asked if Mr. Carter could send her the waterfall "as it currently

exists", and he agreed to do so, saying that he needed to make adjustments based on the "latest

amendment" of ChanBond's agreement with its litigation funder ("Bentham").




CLAIMANTS' ARBITRATION DEMAND               EXHIBITA                                         PAGE14
  Case 3:20-cv-03097-B Document 1 Filed 10/09/20               Page 45 of 159 PageID 45



       66.     Later that evening, Mr. Carter sent Ms. Ms. Leane an email attaching the revised

waterfall, reproduced above, reflecting, among other things, the terms of ChanBond' s amended

agreement with Bentham.

       67.     Mr. Carter's email was sent at 10:51 p.m. on October 25, 2019 (the "10/25 Email"),

and included four attachments: the initial litigation funding agreement with Bentham (which had

been executed by Ms. Ms. Leane prior to her sale of ChanBond to Unified), two amendments to

that litigation funding agreement, and an Excel spreadsheet.

       68.     The file name of the Excel spreadsheet attached to the 10/25 Email was "Copy of

Chanbond Waterfal_Billy Carter_Final.xlsx" (the "10/25 ChanBond Waterfall").

       69.     Fully consistent with the parties' agreement that the "replacement consulting

Agreement" would restore IPN av to its economic position under the Advisory Services

Agreement, the 10/25 ChanBond Waterfall created by Mr. Carter identified the "IPNav Return"

as "22% of gross."

       70.     Similarly consistent, the 10/25 ChanBond Waterfall Carter created identified the

"IPN av Return" as being paid from whatever proceeds were left over after payment of Bentham

and ChanBond's litigation counsel.

       71.     Despite that confirmation of the parties' agreement that IPNav's 22% interest

would be reinstated, ChanBond simply refused to execute an agreement accomplishing that result.

       72.     Instead, ChanBond attempted to leverage the fact that the Advisory Services

Agreement had been cancelled and not formally replaced to extract a settlement from IPN av at a

reduced percentage.




CLAIMANTS' ARBITRATION DEMAND              EXHIBITA                                      PAGE   15
  Case 3:20-cv-03097-B Document 1 Filed 10/09/20                 Page 46 of 159 PageID 46



       73.     After a series of text exchanges where Ms. Leane pressed Carter to sign the

reinstated Advisory Services Agreement and Carter deflected, in February 2020, Carter finally

came clean: He had no intent of reinstating IPN av as had been agreed.

       74.     On February 17, 2020, Carter texted Ms. Leane: "I'm not signing another Advisory

Services Agreement. Rob [Howe] and I executed one when you terminated the previous one to

take the Technicolor job. We can discuss the split or your compensation, but I'm not going to

terminate the existing agreement in favor of another one with IPNAV, LLC."

       75.     Carter's claim that Ms. Leane had terminated the Advisory Services Agreement to

'take a job at Technicolor' was blatantly false.

       76.     In fact, Ms. Leane had taken a position as Technicolor's head ofIP in June of 2017,

roughly a year before Whitman advised her that the case required that the Advisory Services

Agreement be terminated.

       77.     Indeed, Ms. Leane had affirmatively disclosed to Technicolor that she had a

connection to and financial interest in the ChanBond Litigations, and her position at Technicolor

had nothing at all to do with the termination of the Advisory Services Agreement.

       78.     Thus, Ms. Leane immediately rejected Carter's claim, responding: "No f[sic] way.

I had to execute because you didn't disclose during discovery and I spoke to it during deposition.

That was always the deal - you got CB be I had IPNA V and my big out ... "

       79.     On February 23, 2020, Ms. Leane texted Mark Raskin, another ofChanBond's (and

IPNav's) attorneys, to discuss Carter's attempt to renegotiate the deal. Raskin responded "I spoke

with him [Carter] briefly. He said he's not trying to screw you out of anything but is worried about

anything afdexting [sic] the case at this point."

        80.    Upon information and belief, the word "afdexting" was meant to be "affecting."




CLAIMANTS' ARBITRATION DEMAND                EXHIBITA                                       PAGE   16
  Case 3:20-cv-03097-B Document 1 Filed 10/09/20                  Page 47 of 159 PageID 47



       81.     Upon information and belief, Carter had claimed in his discussion with Raskin that

he had no objection to reinstating IPNav at the full 22%, as previously agreed, and as reiterated in

the updated waterfall Carter had circulated, but was concerned that doing so might somehow

negatively impact ChanBond' s chances of success in the litigation.

       82.     On February 27, 2020, Raskin texted Ms. Leane.

       83.     Raskin wrote "[a]t this point I don't think you need the 'ASA' per se. Just an

agreement that you get paid whatever you were supposed to. I think he said he'd do that."

       84.     Upon information and belief, the "he" Raskin was referring to in the text message

was Billy Carter.

       85.     Upon information and belief, Carter had again conveyed his acknowledgement that,

pursuant to the terms of the parties' prior agreement, IPNav was "supposed to" get paid 22% of

the gross recovery.

       86.     As a result of the foregoing, Respondents have effectively stripped away the

economic benefits and consideration that it accepted pursuant to the ISA.

                                    V. CAUSES      OF ACTION

                              COUNT ONE - BREACH OF CONTRACT
                           (LEANE AGAINST UNIFIED AND CHANBOND ).

       87.     Claimants restate and reallege each paragraph above as if fully stated herein.

       88.     Ms. Leane, Unified, and ChanBond entered into a valid, enforceable contract, the

ISA.

       89.     Ms. Leane has performed all conditions precedent under the ISA.

       90.     As described above, Unified and ChanBond have breached the ISA, including but

not limited to their actions with regard to Section 8.3, and failure to pay the Note.




CLAIMANTS' ARBITRATION DEMAND               EXHIBITA                                        PAGE17
  Case 3:20-cv-03097-B Document 1 Filed 10/09/20                    Page 48 of 159 PageID 48



          91.   As described above, Respondents' material breaches have stripped the purported

consideration for Unified's purchase of ChanBond of all value, causing the consideration to fail.

          92.   The parties can easily be returned to the status quo ante by Ms. Leane's tender of

the Unified stock to Unified in exchange for the return of her membership interests in ChanBond,

and Ms. Leane is prepared to, and hereby offers to, make such a tender in connection with a

recission of the ISA.

          93.   Ms. Leane stands ready, willing, and able to return the parties to the status quo prior

to execution of the ISA.

          94.   As such, Ms. Leane is entitled to recission of the ISA, in addition to an award of

her litigation costs and attorneys' fees as the prevailing party.

                           COUNT Two - DECLARATORY JUDGMENT
                     (LEANE AND IPNA V AGAINST UNIFIED AND CHANBOND ).

          95.   Respondents restate and reallege each paragraph above as if fully stated herein.

          96.   Pleading in the alternative to all claims herein, Ms. Leane, Unified, and ChanBond

entered into the ISA; IPN av and ChanBond entered into the Advisory Services Agreement, and

IPNav and ChanBond entered into the Termination Agreement.

          97.   As described above, Unified and ChanBond have breached the ISA and Advisory

Services Agreement, requiring a determination of the rights and obligations of the parties.

          98.   Pursuant to Tex. Civ. Prac. & Rem. Code §37.009 et seq, an actual and justiciable

controversy exist upon which relief can be granted. Therefore, the following declarations are

sought:

                    a. Consideration for the ISA has failed, and the agreement is rescinded with

                        the membership interests in ChanBond returned to Ms. Leane.




CLAIMANTS' ARBITRATION DEMAND                EXHIBITA                                          PAGE   18
  Case 3:20-cv-03097-B Document 1 Filed 10/09/20               Page 49 of 159 PageID 49



                  b. Consideration for the Termination Agreement has failed, and the agreement

                     is rescinded with all of IPNav's rights under the Advisory Services

                     Agreement returned to IPN av.

                                 COUNT THREE - FRAUD
                   (LEANE AND IPNAV AGAINST UNIFIED AND CHANBOND).

       99.    Claimants restate and reallege each paragraph above as if fully stated herein.

       100.   Pleading in the alternative to all claims herein, as described above, Unified and

ChanBond made material misrepresentations concerning the necessity for the Termination

Agreement and their intent to enter into new agreement that would restore the 22% interest of

IPN av for providing consulting to ChanBond pursuant to the Advisory Services Agreement.

       101.   Claimants reasonably relied upon those representations in entering the Termination

Agreement, and absent those representation there was no basis to execute the Termination

Agreement and voluntarily release the 22% in recovery from the ChanBond Litigations.

       102.   At time of misrepresentation, Respondents had not intent to enter into a new

agreement as demonstrated by actions of Mr. Carter, described above.

       103.   Claimants therefore seek rescission of the Termination Agreement.

       104.   Alternatively, Claimants seek the benefit of the bargain of a new agreement

returning the 22% interest in recovery from the ChanBond Litigations, and/or actual and

consequential damages, including exemplary damages.

                            COUNT FOUR: SPECIFIC PERFORMANCE
                          (LEANE AND IPNAV AGAINST CHANBOND ).

       105.   Respondents restate and reallege each paragraph above as if fully stated herein.

       106.   Pleading in the alternative to all claims herein, Ms. Leane and IPNav, on the one

hand, and ChanBond, on the other, entered into a binding agreement (the "Restoration




CLAIMANTS' ARBITRATION DEMAND             EXHIBITA                                        PAGE   19
  Case 3:20-cv-03097-B Document 1 Filed 10/09/20                  Page 50 of 159 PageID 50



Agreement") for Ms. Leane and IPN av to terminate the Advisory Services Agreement in exchange

for ChanBond restoring Ms. Leane and IPNav to their 22% interest in the gross proceeds by means

of a new agreement ChanBond would later execute.

        107.   Ms. Leane and IPN av performed their obligations under the Restoration Agreement

by executing the Termination Agreement.

        108.   ChanBond has neglected and refused to perform its obligations under the

Restoration Agreement by refusing to execute a new agreement granting Leane and IPNav a 22%

interest in the gross proceeds.

        109.   As such, Ms. Leane and IPNav are entitled to an order directing ChanBond to

perform its obligations under the Restoration Agreement by executing an agreement granting Ms.

Leane and IPNav a 22% interest in the gross proceeds.

                COUNT FIVE: SPECIFIC PERFORMANCE AND INJUNCTIVE RELIEF
                        (LEANE AGAINST CHANBOND AND UNIFIED).

        110.   Respondents restate and reallege each paragraph above as if fully stated herein.

        111.   Pleading in the alternative to all claims herein, and to the extent that the ISA is not

rescinded and remains in force, Unified and ChanBond have repeatedly breached the anti-

assignment provision as described above.

        112.   Moreover, as described above, Unified and ChanBond, through counsel, have

threatened to further breach the anti-assignment provision by settling the ChanBond Litigations

without first obtaining Ms. Leane's consent to the terms of such settlement.

        113.   As such, Ms. Leane is entitled to an order directing Unified and ChanBond to

specifically perform their obligations under the anti-assignment provision by obtaining Ms.

Leane' s consent to the terms of any settlement of the ChanBond Litigations before executing any

such settlement.




CLAIMANTS' ARBITRATION DEMAND               EXHIBITA                                          PAGE20
  Case 3:20-cv-03097-B Document 1 Filed 10/09/20                 Page 51 of 159 PageID 51



       114.    Moreover, given the difficulty in proving damages were Unified and ChanBond to

breach the anti-assignment provision by settling the ChanBond Litigations without Ms. Leane's

consent (an "Unauthorized Settlement"), Ms. Leane would have no adequate remedy at law for the

threatened breach.

       115.    The threatened harm to Ms. Leane outweighs the threatened harm to Unified and

ChanBond. If an injunction is not issued prohibiting Respondents from entering an Unauthorized

Settlement, Ms. Leane will have no adequate remedy at law and face the loss of incalculable

millions of dollars. In contrast, the sole harm to Respondents will be the requirement that they

comply with their contractual obligations.

       116.    As such, and to the extent that the ISA is not rescinded and Unified remains the

owner of ChanBond, Ms. Leane is entitled to an injunction barring Unified and ChanBond from

entering into an Unauthorized Settlement.

                                 VI.REQUEST FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Claimants respectfully requests that the

Panel issue one or more of the following alternative forms of relief:

       (1) Grant an order rescinding the ISA and Termination Agreement and returning the parties
           to their prior condition before entry of the ISA;

       (2) Enter declaratory judgments as described herein;

       (3) Grant an order for specific performance, ordering Unified and ChanBond to comply
           with anti-assignment clause of the ISA;

       (4) Award Claimants attorneys' fees, litigation costs (including arbitration and expert
           fees), pre-and post-judgment interest, as against Respondents, in accordance with
           contracts or statutes identified herein;

       (5) Award Claimants monetary damages, as well as all actual, consequential, and nominal
           damages as may be proven at the final arbitration hearing;




CLAIMANTS' ARBITRATION DEMAND                EXHIBITA                                   PAGE21
  Case 3:20-cv-03097-B Document 1 Filed 10/09/20              Page 52 of 159 PageID 52



      (6) Grant temporary and permanent injunctive relief to enjoin Respondents as described
          herein; and

      (7) Grant Claimants such other and further relief, at law and in equity, to which they may
          be entitled.

                                       Respectfully Submitted,

                                       KAMERMAN, UNCYK, SONIKER & KLEIN P.C.

                                       By: /s/ Akiva M Cohen
                                          Akiva M. Cohen, Esq.
                                          1700 Broadway, 16th Floor
                                          New York, New York 10019
                                          Telephone: (212) 400-4930
                                          Facsimile: (866) 221-6122
                                          acohen@kusklaw.com


                                       By: s/ J. Sean Lemoine
                                          J. Sean Lemoine
                                          State Bar No. 24027443
                                          sean.lemoine@wickphillips.com

                                           WICK PHILLIPS GOULD & MARTIN, LLP
                                           3131 McKinney A venue, Suite 100
                                           Dallas, Texas 75204
                                           Telephone: (214) 692-6200
                                           Facsimile: (214) 692-6255

                                           ATTORNEYS FOR CLAIMANTS




CLAIMANTS' ARBITRATION DEMAND            EXHIBITA                                       PAGE22
     Case 3:20-cv-03097-B Document 1 Filed 10/09/20              Page 53 of 159 PageID 53



                                     Agreement - ChanBond

        This Agreement (this "Agreement"), is made as of October 27, 2015 (the "Effective
Date"), by and among Deirdre Leane, an individual with an address of 2525 Carlisle St., Suite
439, Dallas, Texas 75201 ("Seller"), ChanBond, LLC, a Delaware limited liability company, of
2633 McKinney Ave., Suite 130-501, Dallas, Texas 75204 ("ChanBond") and UnifiedOnline,
Inc., a Delaware corporation, of 4126 Leonard Drive, Fairfax, Virginia 22030 ("Purchaser").
The parties to this Agreement shall be referred to collectively herein as the "Parties" and
separately as a "Party".

                                         W i t n e s s e t h:

        WHEREAS, Seller owns 100% of the limited liability company membership interests
(the "Interests") of ChanBond;

        WHEREAS, Purchaser wishes to acquire Seller's entire interest in ChanBond, following
which Purchaser will become the sole interest holder of ChanBond, all according to the
provisions set forth herein below;

        NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the Parties hereto hereby agree as follows:

1.      Definitions

        1.1    "Affiliate" means, with respect to a Party, any Person in any country that directly
or indirectly Controls, is Controlled by or is under common Control with such Party. For the
purposes of this Agreement, the term "Control" of a Person means ownership, of record or
beneficially, directly or through other Persons, of fifty percent (50%) or more of the voting
equity of such Person or, in the case of a non-corporate Person, equivalent interests.

        1.2   "Collateral Agreements" means all such concurrent or subsequent agreements,
documents and instruments, as amended, supplemented, or otherwise modified in accordance
with the terms hereof or thereof, including without limitation, the License Agreement, the Pay
Proceeds Agreement, the Common Interest Agreement and the Promissory Note.

      1.3   "Contract Rights and Obligations" means the rights and obligation assigned to
ChanBond under the contracts ("Contracts") listed on Schedule 1.3.

        1.4     "Entity" means any corporation, partnership, limited liability company,
association, joint stock company, trust, joint venture, unincorporated organization, Governmental
Body (as defined below) or any other legal entity.

        1.5     "Governmental Body" means any (i) U.S. federal, state, county, municipal, city,
town village, district, or other jurisdiction or government of any nature; (ii) governmental or
quasi-governmental authority of any nature (including any governmental agency, branch,
department, official, or other entity and any court or other tribunal); or (iii) body exercising, or
entitled or purporting to exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature.




                                 EXHIBIT           1 ("ISA")
     Case 3:20-cv-03097-B Document 1 Filed 10/09/20             Page 54 of 159 PageID 54



          1.6    "Intellectual Property" means all domestic or foreign rights in, to and
concerning ChanBond's: (i) patents, patent applications, trademarks, service marks, brand
names, certification marks, collective marks, d/b/a's, trade dress, logos, symbols, trade names,
assumed names, fictitious names, corporate names and other indications or indicia of origin,
including translations, adaptations, derivations, modifications, combinations and renewals
thereof; (ii) published and unpublished works of authorship, whether copyrightable or not
(including databases and other compilations of data or information), copyrights therein and
thereto, moral rights, and rights equivalent thereto, including but not limited to, the rights of
attribution, assignation and integrity; (iii) trade secrets, confidential and/or proprietary
information (including ideas, research and development, know-how, formulas, compositions,
manufacturing and production processes and techniques, technical data, schematics, designs,
discoveries, drawings, prototypes, specifications, hardware configurations, customer and supplier
lists, financial information, pricing and cost information, financial projections, and business and
marketing methods plans and proposals), collectively "Trade Secrets"; (iv) computer software,
including programs, applications, source and object code, data bases, data, models, algorithms,
flowcharts, tables and documentation related to the foregoing; (v) other similar tangible or
intangible intellectual property or proprietary rights, information and technology and copies and
tangible embodiments thereof (in whatever form or medium); (vi) all applications to register,
registrations, restorations, reversions and renewals or extensions of the foregoing; (vii) internet
domain names; and (viii) all the goodwill associated with each of the foregoing and symbolized
thereby; and (ix) all other intellectual property or proprietary rights and claims or causes of
action arising out of or related to any infringement, misappropriation or other violation of any of
the foregoing, including rights to recover for past, present and future violations thereof.

        1.7    "Lien" means any mortgage, pledge, security interest, encumbrance, lien, charge
or debt of any kind, any trust, any filing or agreement to grant, deposit or file a pledge or
financing statement as debtor under applicable law, any subordination arrangement in favor of
any Person, or any other Third Party right.

        1.8    "Person" means any individual or Entity.

         1.9    "Proceeding" means any claim, suit, litigation, arbitration, mediation, hearing,
audit, charge, inquiry, investigation, governmental investigation, regulatory proceeding or other
proceeding or action of any nature (whether civil, criminal, legislative, administrative,
regulatory, prosecutorial, investigative, or informal) commenced, brought, conducted, or known
to be threatened, or heard by or before, or otherwise involving, any Governmental Body,
arbitrator or mediator or similar person or body.

        1.10   "Third Party" means any Person other than a Party or its Affiliates.

2.      Sale and Purchase of Interests

        Subject to the terms and conditions hereof, at the Closing, Seller shall sell, assign,
transfer, convey and deliver to Purchaser ChanBond and Purchaser shall purchase and accept the
assignment, transfer conveyance and delivery of ChanBond from the Seller.

        Closing of Sale and Purchase of Interests; Covenants of Purchaser



                                                2
                                 EXHIBIT            1 ("ISA")
  Case 3:20-cv-03097-B Document 1 Filed 10/09/20                Page 55 of 159 PageID 55



       2.1    Closing. The sale, assignment, transfer and delivery of ChanBond by the Seller
and the purchase thereof by the Purchaser, shall take place at a closing, to be held remotely via
the exchange of documents and signatures within one business day following the execution of
this Agreement (the "Closing" and the "Closing Date," respectively).

      2.2     Transactions at Closing. At the Closing, the following transactions shall occur,
which transactions shall be deemed to take place simultaneously and no transaction shall be
deemed to have been completed or any document delivered until all such transactions have been
completed and all required documents delivered:

              2.2.1 The Seller shall duly execute an interest assignment deed in the form
attached hereto as Schedule 2.2.1 (the "Transfer Deed") and shall deliver their respective
Transfer Deed to Purchaser;

              2.2.2 At Closing, ChanBond shall appoint William R. Carter, Jr. as sole
manager ("Manager") and thereafter Manager shall have sole and exclusive authority over the
business of ChanBond.

               2.2.3 Purchaser shall deliver to the Seller copies of resolutions of its Board of
Directors in the form attached hereto as Schedule 2.2.3, approving, inter alia, the transactions
contemplated hereunder and the issuance of the Shares (as defined below) by Purchaser to Seller.

                2.2.4 The Collateral Agreements shall have been executed and delivered by the
respective parties thereto.

               2.2.5 Purchaser shall deliver to the Seller a validly executed share certificate for
the Shares (as defined below) issuable in the name of the Seller in such amounts as shall be
directed by Seller not less than 72 hours after the Closing.

              2.2.6 Purchaser shall deliver to Seller evidence that each Required Approval (as
defined below) has been obtained.

               2.2. 7 Seller, ChanBond and Purchaser shall have entered into the Common
Interest Agreement, in the form attached hereto as Schedule 2.2. 7.

                2.2.8 Purchaser shall deliver to Seller the Promissory Note (as defined below),
in the form attached hereto as Schedule 2.2.8.

        2.3     Conditions to Closing. The obligations of each Party to consummate the
transactions contemplated hereby shall be subject to the satisfaction at or prior to the Closing of
the following conditions, any of which may be waived in writing by the Party entitled to the
benefit thereof, in whole or in part, to the extent permitted by the applicable law:

               2.3.1 No temporary restraining order, preliminary or permanent injunction or
other order (whether temporary, preliminary or permanent) issued by any court of competent
jurisdiction, or other legal restraint or prohibition shall be in effect which prevents the
consummation of the transactions contemplated herein, nor shall any proceeding brought by any
Governmental Body seeking any of the foregoing be pending, and there shall not be any action


                                                3
                                 EXHIBIT            1 ("ISA")
     Case 3:20-cv-03097-B Document 1 Filed 10/09/20             Page 56 of 159 PageID 56



taken, or any law, regulation or order enacted, entered, enforced or deemed applicable to the
transactions contemplated herein illegal.

               2.3 .2 The representations and warranties of the Seller and Purchaser contained
herein shall be true and correct in all material respects on and as of the Closing Date, with the
same force and effect as if made on and as of the Closing Date, except for those (i)
representations and warranties that are qualified by materiality, which representations and
warranties shall be true and correct in all respects and (ii) representations and warranties which
address matters only as of a particular date, which representations and warranties shall be true
and correct on and as of such particular date.

                2.3.3 Each Party shall have performed or complied in all material respects with
all agreements and covenants required by this Agreement and the Collateral Agreements
ancillary hereto (collectively, the "Transaction Documents") to be performed or complied with
by it on or prior to the Closing Date.

                2.3 .4 Each Party shall have received evidence, in form and substance reasonably
satisfactory to it, that any and all approvals of Governmental Bodies and other Third Parties
required to have been obtained by a Party to consummate the transactions under the Transaction
Documents, if any, have been obtained (each a "Required Approval").

        2.4     Covenant of Purchaser. Promptly following the Closing, Purchaser shall (a)
reimburse Seller for all of their costs and expenses (including reasonable attorneys' fees)
incurred by Seller in connection with the consummation of the transactions contemplated by this
Agreement and (b) file with the relevant Governmental Bodies all legally required reports in
respect of the transactions contemplated under the Transaction Documents, including, but not
limited to, the SEC Form 8-K and any Forms 3, Forms 4 or Schedule 13D's.

3.      Consideration

        In consideration for the sale, assignment, transfer and delivery of ChanBond, Purchaser
shall pay to the Seller (as directed by Seller) the consideration, as follows:

        3.1    Cash Payment. Five million U.S. Dollars ($5,000,000) payable on or before
October 27, 2020 (the "Cash Payment"). The obligation to make the Cash Payment shall be
evidenced by Purchaser's promissory note (the "Promissory Note") in the form of Schedule
2.2.8 attached hereto; and

       3.2     Shares Payment. Forty-four million, seven hundred thousand (44,700,000) shares
of Purchaser's Common Stock (the "Shares") par value of $0.001 each.

        3 .3    Release. Purchaser for itself, its respective Affiliates, employees, officers,
directors, representatives, predecessors in interest, successors and assigns (collectively, the
"Releasing Parties") knowingly, voluntarily, and irrevocably releases, forever discharges and
covenants not to sue the Seller, and their respective Affiliates, employees, officers, directors,
representatives, predecessors in interest, successors and assigns (collectively, the "Released
Parties") from and against any and all rights, claims, losses, lawsuits or causes of action (at law
or in equity), liabilities, duties, actions, demands, expenses, breaches of duty, damages,


                                                4
                                 EXHIBIT            1 ("ISA")
     Case 3:20-cv-03097-B Document 1 Filed 10/09/20             Page 57 of 159 PageID 57



obligations, proceedings, debts, sums of money, accounts, reckonings, bonds, bills, covenants,
contracts, agreements, promises, judgments, and executions of whatever nature, type, kind,
description or character (each a "Claim"), whether known or unknown, suspected or
unsuspected, vested or contingent, past or present, that a Releasing Party ever had, now has or
hereafter can, shall or may have against or with respect to the Released Parties or any of them
for, upon or by reason of any matter, cause or thing related to or arising from any agreement to
which ChanBond is a party or by which it is bound prior to the Closing Date, which are listed on
Schedule 3.3 (the "Company Agreements"), except in the case that such Claim arises out of an
act of fraud, intentional misconduct or gross negligence on the part of one or more of the
Released Parties, as finally determined by a court of competent jurisdiction. For the avoidance
of doubt, the Company shall continue to be bound by the Company Agreements and neither the
Seller nor any of the Released Parties has or shall have any further obligation or liability under
the Company Agreement (other than confidentiality, common interest and other similar
provisions). The Releasing Parties hereby waive the benefits of any provisions of the law of any
state or territory of the United States, or principle of common law, which provides that a general
release does not extend to claims which the Releasing Parties do not know or suspect to exist in
its favor at the time of executing the release, which if known to it, may have materially affected
the release. It is the intention, understanding and agreement of the Releasing Parties to forever
discharge and release all known and unknown, present and future claims within the scope of the
releases set forth in this Agreement, provided, however, this Release shall not affect or limit any
Claims arising under this Agreement, for enforcement, gross negligence or willful misconduct,
fraud, misrepresentation, or similar matters.

4.      Representations and Warranties of the Seller

        The Seller hereby represents and warrants to Purchaser, and acknowledges that Purchaser
is entering into this Agreement in reliance thereon, as follows:

         4.1    The Seller is the sole lawful owners, beneficially and of record, of ChanBond and
ChanBond constitute all of the membership interests in ChanBond, and upon the consummation
of the transactions at the Closing, Purchaser will acquire from the Seller, good and marketable
title to ChanBond sold by it. There are no preemptive, anti-dilution or other participatory rights
of any other parties with respect to the transactions contemplated hereunder.

        4.2     The Seller has full and unrestricted legal right, power and authority to enter into
and perform their obligations under the Transaction Documents and to sell and transfer
ChanBond to Purchaser as provided herein. The Transaction Documents, when executed and
delivered by the Seller, shall constitute the valid and legally binding obligation of the Seller,
legally enforceable against the Seller in accordance with their respective terms, except as may be
limited by bankruptcy, insolvency or other similar laws affecting the enforcement of creditors'
rights in general and subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

        4.3     The Seller is acquiring the Shares for investment purposes only, for their own
account, and not for the benefit of others, nor with any view to, or in connection with any
distribution or public offering thereof within the meaning of the U.S. Securities Act of 1933 (the
"Securities Act").



                                                5
                                 EXHIBIT            1 ("ISA")
     Case 3:20-cv-03097-B Document 1 Filed 10/09/20              Page 58 of 159 PageID 58



        4.4    The Seller understands that the Shares have been registered under the Securities
Act. The Seller also acknowledges that the Shares will be restricted for sale for six (6) months
after the issuance. The Seller acknowledges that any certificates evidencing the Shares will
contain a legend to the foregoing effect.

        4.5      Seller has sufficient knowledge and expertise in business and financial matters so
as to enable it to analyze and evaluate the merits and risks of acquiring the Shares pursuant to the
terms of this Agreement and is able to bear the economic risk of such acquisition, including a
complete loss of its investment in the Shares.

        4.6    Seller acknowledges that it has made detailed inquiries concerning Purchaser and
its business, and that the officers of Purchaser have made available to the Seller any and all
written information which it has requested and have answered to the Seller's satisfaction all
inquiries made by the Seller.

       4. 7   The transactions provided for in this Agreement with respect to the Shares are not
part of any pre-existing plan or arrangement for, and there is no agreement or other
understanding with respect to, the distribution by the Seller of any of the Shares.

5.      Representations and Warranties of ChanBond

       5.1     ChanBond hereby represents and warrants to Purchaser, and acknowledges that
Purchaser is entering into this Agreement in reliance thereon, as follows:


               (a)     ChanBond is duly formed, validly existing and in good standing under the
        laws of the State of Delaware, and has full limited liability company power and authority
        to own, lease and operate its properties and assets and to conduct its business as now
        being conducted and as currently proposed to be conducted.

                (b)     As of the Closing Date, ChanBond is a party to the pending litigation
        identified in Schedule 5.l(b ).

                (c)    As of the Closing Date the Contracts are in full force and effect and none
        of the respective parties to the Contracts are in breach of any material obligation under
        the Contracts.

                (d)    To ChanBond's knowledge, ChanBond is not a party nor bound by any
        contracts, agreements, promises or commitments except the assignments related to the
        Contracts.

                (e)     Other than the assignments related to the Contracts, ChanBond has no
        material assets. None of ChanBond's employees will continue with ChanBond after the
        Closing. ChanBond's bank accounts and the contents thereof will be transferred to
        Purchaser. Any amounts paid or payable to ChanBond (or any of its Affiliates) under
        licenses or other agreements or judgments entered into by or awarded to any Affiliates of
        ChanBond prior to the Closing Date, shall be retained as the exclusive property of such


                                                 6
                                 EXHIBIT             1 ("ISA")
     Case 3:20-cv-03097-B Document 1 Filed 10/09/20              Page 59 of 159 PageID 59



        Affiliates and after the Closing Date, ChanBond or any of its Affiliates will disclaim any
        interest therein.


6.      Representations and Warranties of Purchaser

        Purchaser, represents and warrants to the Seller and acknowledges that the Seller are
entering into this Agreement in reliance thereon as follows:

        6.1   Purchaser is duly organized, validly existing and in good standing under the laws
of Delaware and has full corporate power and authority to own, lease and operate its properties
and assets and to conduct its business as now being conducted and as currently proposed to be
conducted. The corporate governance documents of Purchaser (including but not limited to its
Certificate of Incorporation, Bylaws and any Voting Rights Agreements, Stockholders'
Agreements, Investors' Rights Agreements and the like) as in effect on the date hereof have been
provided or made available to the Seller (the "Purchaser Governance Documents").

        6.2     The Transaction Documents, when executed and delivered by Purchaser, shall
constitute the valid and legally binding obligation of Purchaser, respectively, legally enforceable
against Purchaser in accordance with their respective terms, except as may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of creditors' rights in
general and subject to general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

        6.3     The authorized capital stock of Purchaser consists of 6,000,000,000 shares of
Common Stock and 10,000,000 shares of Convertible Preferred Stock, each having a par value
of USD $0.001, of which 912,897,537 shares are issued and outstanding (exclusive of shares
issued hereunder). Purchaser's fully-diluted capital structure before and after Closing is set forth
in the capitalization table attached hereto as Schedule 6.3. All capital stock, preemptive rights,
rights of first refusal, rights of co-sale, convertible, exercisable or exchangeable securities,
outstanding warrants, options or other rights to subscribe for, purchase or acquire from Purchaser
or any of its subsidiaries or Affiliates any capital stock of the Purchaser and/ or any of its
subsidiaries are set forth in detail on Schedule 6.3. Except for the transactions contemplated by
this Agreement and the current Purchaser Governance Documents, there are no Liens, options to
purchase, proxies, preemptive rights, convertible, exercisable or exchangeable securities,
outstanding warrants, options, voting trust and other voting agreements, calls, promises or
commitments of any kind and, Purchaser has no knowledge that any of the said stockholders
owns any other stock, options or any other rights to subscribe for, purchase or acquire any capital
stock of Purchaser from Purchaser or from each other.

        6.4     All issued and outstanding capital stock of Purchaser has been duly authorized,
and is validly issued and outstanding and fully-paid and non-assessable. The Shares, when
issued and allotted in accordance with this Agreement: (a) will be duly authorized, validly
issued, fully paid, non-assessable, and free of any preemptive rights, (b) will have the rights,
preferences, privileges, and restrictions set forth in Purchaser's Certificate of Incorporation,
Certificate of Designation and By-laws, and (c) will be issued free and clear of any Liens of any
kind.


                                                 7
                                 EXHIBIT             1 ("ISA")
  Case 3:20-cv-03097-B Document 1 Filed 10/09/20                  Page 60 of 159 PageID 60



         6.5    Purchaser is currently in material compliance with all applicable laws, including
securities laws. Purchaser has timely filed all forms and reports required to be filed with the
Securities Exchange Commission (the “SEC”) including, without limitation, all exhibits required
to be filed therewith, and has made available to the Seller true, complete and correct copies of all
of the same so filed (including any forms, reports and documents incorporated by reference
therein or filed after the date hereof, the “Purchaser SEC Reports”). For purposes hereof, such
Purchaser SEC Reports shall be deemed delivered to Seller via the SEC’s EDGAR database.
The Purchaser SEC Reports: (i) at the time filed complied (or will comply when filed, as the case
may be) in all material respects with the applicable requirements of the Securities Act and/or the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the rules and
regulations promulgated thereunder, and with the Sarbanes-Oxley Act of 2002, and the rules and
regulations promulgated thereunder, in each case applicable to such Purchaser SEC Reports at
the time they were filed; and (ii) did not at the time they were filed (or, if later filed, amended or
superseded, then on the date of such later filing) contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in order to make the
statements contained therein, in the light of the circumstances under which they were made, not
misleading.

        6.6     Purchaser has timely filed (or has been deemed to have timely filed pursuant to
Rule 12b-25 under the Exchange Act) and made publicly available on the SEC’s EDGAR
system, and the Seller may rely upon, all certifications and statements required by (i) Rule 13a-
14 or Rule 15d-14 under the Exchange Act and (ii) Section 906 of the Sarbanes Oxley Act of
2002 with respect to any documents filed with the SEC. Since the most recent filing of such
certifications and statements, there have been no significant changes in Purchaser’s internal
control over financial reporting (as such term is defined in Rule 13a-15(f) under the Exchange
Act), or in other factors that could significantly affect its disclosure controls and procedures.

        6.7     The financial statements (including footnotes thereto) included in or incorporated
by reference into the Purchaser SEC Reports (the “Purchaser Financial Statements”) were
complete and correct in all material respects as of their respective filing dates, complied as to
form in all material respects with the Exchange Act and the applicable accounting requirements,
rules and regulations of the SEC promulgated thereunder as of their respective dates and have
been prepared in accordance with United States generally accepted accounting principles
(“GAAP”) applied on a consistent basis during the periods involved (except as otherwise noted
therein). The Purchaser Financial Statements fairly present the financial condition of Purchaser
as of the dates thereof and results of operations, cash flows and stockholders’ equity for the
periods referred to therein (subject, in the case of unaudited Purchaser Financial Statements, to
normal recurring year-end adjustments which were not and will not be material in amount).
Without limiting the generality of the foregoing, (i) no independent public accountant of
Purchaser has resigned or been dismissed as independent public accountant of Purchaser as a
result of or in connection with any disagreement with Purchaser on a matter of accounting
principles or practices, financial statement disclosure or auditing scope or procedure, (ii) no
executive officer of Purchaser has failed in any respect to make, without qualification, the
certifications required of him or her under Section 302 or 906 of the Sarbanes-Oxley Act with
respect to any form, report or schedule filed by Purchaser with the SEC since the enactment of
the Sarbanes-Oxley Act and (iii) no enforcement action has been initiated or, to the knowledge of
Purchaser, threatened against Purchaser by the SEC relating to disclosures contained in any


                                                  8
                                  EXHIBIT 1 ("ISA")
     Case 3:20-cv-03097-B Document 1 Filed 10/09/20              Page 61 of 159 PageID 61



Purchaser SEC Report. There has been no change in Purchaser's accounting policies except as
described in the notes to the Purchaser Financial Statements.

        6.8     Purchaser is not in default and neither the execution and delivery of the
Transaction Documents nor compliance by Purchaser with the terms and provisions hereof and
thereof, will conflict with, or result in a breach or violation of, any of the terms, conditions and
provisions of: (i) the Purchaser Corporate Governance Documents, or (ii) any note, indenture,
mortgage, lease, agreement, contract, purchase order or other instrument, document or agreement
to which Purchaser is a party or by which it or any of its property is bound, or (iii) any law,
statute, ordinance, regulation, order, writ, injunction, decree, or judgment of any court or any
governmental department, commission, board, bureau, agency or instrumentality in any country
in which Purchaser conducts business, with the exception of those judgments listed Schedule
6.8. Such execution, delivery and compliance with the Transaction Documents will not (a) give
to others any rights, including rights of termination, cancellation or acceleration, in or with
respect to any agreement, contract or commitment referred to in this paragraph, or to any of the
properties of Purchaser, or (b) except for compliance with any applicable requirements under the
Securities Act, the Exchange Act and any requirements of the Over-the-Counter Bulletin Board
("OTCBB"), no consent, approval, order or authorization of, or registration, declaration or filing
with any Governmental Body or any other Person is required by or with respect to Purchaser in
connection with the execution and delivery of the Transaction Documents or the consummation
of the transactions contemplated hereby and thereby, which consent or approval has not
heretofore been obtained or will be obtained by Closing. To the knowledge of Purchaser, no
third party is in default under any agreement, contract or other instrument or document to which
Purchaser is a party. To the knowledge of Purchaser, Purchaser is not a party to or bound by any
order, judgment, decree or award of any Governmental Body.

       6.9    No action, proceeding or governmental inquiry or investigation is pending or, to
the knowledge of Purchaser, threatened against Purchaser or any of its officers, directors or
employees (in their capacity as such or as shareholders, if applicable), or against any of
Purchaser's properties, including, without limitation, assets, licenses and rights transferred to
Purchaser under any written agreement or other binding undertaking, or with regard to
Purchaser's business, before any court, arbitration board or tribunal or administrative or other
governmental agency, nor does Purchaser believe that there is any basis for the foregoing.

7.      Survival; Indemnification; Limitation of Liability; No Consequential Damages

       7 .1   The representations and warranties of each Party hereunder shall survive the
Closing and remain in effect for a period of one (1) year thereafter.

        7.2      Indemnification. The Seller, on the one side, and Purchaser on the other side (as
applicable, the "Indemnifying Party") agree to indemnify and hold harmless the Parties of the
other side and their respective Affiliates (as applicable, the "Indemnified Parties"), against any
and all loss, liability, claim, damage and expense whatsoever (including, but not limited to, any
and all expenses whatsoever reasonably incurred in investigating, preparing or defending against
any litigation commenced or threatened or any claim whatsoever) arising out of or based upon
(a) any breach of any of such Party's representations or warranties herein, misrepresentation or
warranty or breach or failure by the Indemnifying Party to comply with any covenants or


                                                 9
                                 EXHIBIT             1 ("ISA")
  Case 3:20-cv-03097-B Document 1 Filed 10/09/20                  Page 62 of 159 PageID 62



agreement made by it herein, in the other Transaction Documents or in any other document
furnished by it to any of the foregoing in connection with this transaction and (b) any action for
securities law violations instituted by an Indemnifying Party which is finally resolved by
judgment against such Indemnifying Party.

        7 .3    Mechanics of Indemnification. Whenever any claim arises for indemnification
under this Agreement or an event which may result in a claim for such indemnification has
occurred, the Indemnified Party(ies) will promptly notify the Indemnifying Party of the claim
and, when known, the facts constituting the basis for such claim. The Indemnifying Party shall
have the obligation to dispute and defend all such Third Party claims and thereafter so defend
and pay any adverse final judgment or award or settlement amount in regard thereto. Such
defense shall be controlled by the Indemnifying Party, and the cost of such defense shall be
borne by the Indemnifying Party, provided that the Indemnified Parties shall have the right to
participate in such defense at their own expense, unless the Indemnified Parties require their own
attorney due to a conflict of interest, in which case, the expense of a single law firm acceptable to
such Indemnified Party will be borne by the Indemnifying Party. The Indemnified Parties shall
cooperate in all reasonable respects in the investigation, trial and defense of any such claim at the
cost of the Indemnifying Party. If the Indemnifying Party fails to take action within thirty (30)
days of notice, then the Indemnified Parties shall have the right to pay, compromise or defend
any third party claim, such costs to be borne by the Indemnifying Party. The Indemnified Parties
shall also have the right and upon delivery of ten (10) days advance written notice to such effect
to the Indemnifying Party, exercisable in good faith, to take such action as may be reasonably
necessary to avoid a default prior to the assumption of the defense of the Third Party claim by
the Indemnifying Party, and any reasonable expenses incurred by the Indemnified Parties so
acting shall be paid by the Indemnifying Party. The Indemnifying Party will not settle or
compromise any Third Party claim without the prior written consent of the Indemnified Parties,
not to be unreasonably withheld.

         7.4     Purchaser Indemnification. Purchaser and ChanBond shall indemnify and hold
the Seller harmless with respect to any loss, expense, cost, damage and settlement (collectively,
"Indemnified Expenses") caused to Seller as a result of Purchaser's or ChanBond's or its
Affiliates' actions or omissions with respect to the Patents following the Closing Date, provided
Seller is not determined to responsible for such actions as a result of their fraud or intentional
misconduct. In particular, in the event that the enforcement or other activities with the Patents
results in litigation or other dispute resolution processes with one or more Third Parties, with
Seller being required to be involved or liable for the expenses arising through actions of
ChanBond (e.g., being added as a party to the process, even if such joinder is improper, or being
subject to Third Party discovery requests or otherwise having any exposure for any claims
arising through activities of ChanBond), Purchaser and ChanBond shall, at Seller's request,
indemnify Seller all of Seller's Indemnified Expenses arising from that involvement.

     7.5  Limitation of Liability.   SELLER'S TOTAL LIABILITY UNDER THE
TRANSACTION    DOCUMENTS         WILL NOT EXCEED THE CASH CLOSING
CONSIDERATION ACTUALLY RECEIVED BY SELLER HEREUNDER. THE PARTIES
ACKNOWLEDGE THAT THIS LIMITATION ON POTENTIAL LIABILITIES WAS AN
ESSENTIAL ELEMENT IN SETTING CONSIDERATION UNDER THE TRANSACTION
DOCUMENTS.


                                                 10
                                  EXHIBIT          1 ("ISA")
     Case 3:20-cv-03097-B Document 1 Filed 10/09/20               Page 63 of 159 PageID 63



      7.6  Limitation on Consequential Damages. NEITHER PARTY WILL HAVE ANY
OBLIGATION OR LIABILITY (WHETHER IN CONTRACT, WARRANTY, TORT
(INCLUDING NEGLIGENCE) OR OTHERWISE, AND NOTWITHSTANDING ANY
FAULT,    NEGLIGENCE       (WHETHER       ACTIVE,    PASSIVE  OR   IMPUTED),
REPRESENTATION, STRICT LIABILITY OR PRODUCT LIABILITY), FOR ANY
INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES OR LOSS OF REVENUE,
PROFIT, SAVINGS OR BUSINESS ARISING FROM OR OTHERWISE RELATED TO THIS
AGREEMENT, EVEN IF A PARTY OR ITS EMPLOYEES HAVE BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

8.      Miscellaneous

       8.1     Each of the Parties hereto shall perform such further acts and execute such further
documents as may reasonably be necessary to carry out and give full effect to the provisions of
the Transaction Documents and the intentions of the Parties as reflected thereby.

        8.2      Governing Law; Arbitration; Prevailing Party. This Agreement and all claims or
causes of action that may be based upon, arise out of or relate to this Agreement or the Collateral
Agreements will be construed in accordance with and governed by the internal laws of the State
of Texas applicable to agreements made and to be performed entirely within such State without
regard to conflicts of laws principles thereof. Any dispute arising under or in connection with
any matter of any nature (whether sounding in contract or tort) relating to or arising out of this
Agreement, shall be resolved exclusively by arbitration. The arbitration shall be in conformity
with and subject to the applicable rules and procedures of the American Arbitration Association.
The arbitration shall be conducted before a panel of three (3) arbitrators, with one arbitrator to be
selected by each of Seller and Buyer and the third arbitrator to be selected by the arbitrators
selected by the Parties. The Parties agree to be (a) subject to the exclusive jurisdiction and venue
of the arbitration in the Eastern District of Texas (b) bound by the decision of the arbitrator as the
final decision with respect to the dispute, and (c) subject to the jurisdiction of both of the federal
courts of the United States of America or the courts sitting in the Eastern District in the State of
Texas for the purpose of confirmation and enforcement of any award. The prevailing party in
any arbitration shall be entitled to recover its costs and expenses (including attorney's fees and
expenses) from the non-prevailing party.

        8.3     Limitations on Assignment. Except as expressly permitted in this Section, none
of Purchaser or ChanBond may grant or assign any rights or delegate any duties under this
Agreement to any Third Party (including by way of a "change in control") or may sell, transfer,
or spin-off any of the interests in ChanBond or any of its material assets without the prior written
consent of Seller. Notwithstanding the foregoing, Purchaser shall be permitted to transfer or
assign) its rights, interests and obligations under this Agreement, as applicable, without Seller's
prior written consent as part of a sale of all or substantially all of its business, equity to, or a
change in control transaction with a Third Party acquirer (an "M&A Transaction", and an
"Acquirer," respectively); provided that (a) such transfer or assignment is subject to all of the
terms and conditions of this Agreement; and (ii) such Acquirer executes a written undertaking
towards Seller agreeing to be bound by all of the terms and conditions of this Agreement with
respect to the rights being transferred or assigned. Except as otherwise expressly limited herein,



                                                 11
                                  EXHIBIT          1 ("ISA")
  Case 3:20-cv-03097-B Document 1 Filed 10/09/20                 Page 64 of 159 PageID 64



the provisions hereof shall inure to the benefit of, and be binding upon, the successors, permitted
assigns, heirs, executors, and administrators of the Parties hereto.

        8.4    This Agreement and the Schedules hereto constitute the full and entire
understanding and agreement between the Parties with regard to the subject matters hereof and
thereof and any other written or oral agreement relating to the subject matter hereof existing
between the Parties are expressly canceled. Any term of this Agreement may be amended only
with the written consent of all Parties thereto. The observance of any term hereof may be waived
(either prospectively or retroactively and either generally or in a particular instance) only with
the written consent of the party against which such waiver is sought.

        8.5    All notices and other communications required or permitted hereunder to be given
to a Party to this Agreement shall be in writing and shall be faxed, emailed or mailed by
registered or certified mail, postage prepaid, or prepaid air courier, or otherwise delivered by
hand or by messenger, addressed to such Party’s address as set forth above; or at such other
address as the Party shall have furnished to each other Party in writing in accordance with this
provision. Any notice sent in accordance with this Section shall be effective (i) if mailed, seven
(7) business days after mailing, (ii) if by air courier two (2) business days after delivery to the
courier service, (iii) if sent by messenger, upon delivery, and (iv) if sent via facsimile or email,
upon transmission and electronic confirmation of receipt or (if transmitted and received on a
non-business day) on the first business day following transmission and electronic confirmation of
receipt (provided, however, that any notice of change of address shall only be valid upon
receipt).

       8.6     No delay or omission to exercise any right, power, or remedy accruing to any
Party upon any breach or default under this Agreement, shall be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit, consent, or approval of
any kind or character on the part of any Party of any breach or default under this Agreement, or
any waiver on the part of any Party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any of the Parties, shall
be cumulative and not alternative.

                                    [Signature Page Follows]




                                                12
                                 EXHIBIT 1 ("ISA")
 Case 3:20-cv-03097-B Document 1 Filed 10/09/20                Page 65 of 159 PageID 65



        IN WITNESS WHEREOF he Parties have signed this Agreement as of the date first
here·nabov,e s,et forth.

SELLER:.                             DEIRDRE LEANE

                                     By:~.,.._____    ~
                                     Name:---!~~~==== :,..__
                                                          --=~..=..::!!ii.....___
                                                                         __ _
                                     D~:                                           S




PURCHASER:                           UNIFIEDONLINE,
                                                 INC.


                                     By:-=--...c::::-"'P"~~------.----r-------~--
                                     Name:              ·       ·. . UJ( _.,
                                     Title: __ .z:;..__c~-+- -+-- - ----==---     --   ~




CHANBO D:                             CHANBOND, LLC

                                      By: C:L)GM  c\                    _, •-
                                       ame:  '\')                                  a
                                      Title:         ~             PS
                                      Date .:         ~       ~)c·>rl::m t Ar;;;JS




                                            13
                            EXHIBIT          1 ("ISA")
 Case 3:20-cv-03097-B Document 1 Filed 10/09/20                Page 66 of 159 PageID 66



        IN WITNESS WHEREOF he Parties have signed this Agreement as of the date first
here·nabov,e s,et forth.

SELLER:.                             DEIRDRE LEANE

                                     By:~.,.._____    ~
                                     Name:---!~~~==== :,..__
                                                          --=~..=..::!!ii.....___
                                                                         __ _
                                     D~:                                           S




PURCHASER:                           UNIFIEDONLINE,
                                                 INC.


                                     By:-=--...c::::-"'P"~~------.----r-------~--
                                     Name:              ·       ·. . UJ( _.,
                                     Title: __ .z:;..__c~-+- -+-- - ----==---     --   ~




CHANBO D:                             CHANBOND, LLC

                                      By: C:L)GM  c\                    _, •-
                                       ame:  '\')                                  a
                                      Title:         ~             PS
                                      Date .:         ~       ~)c·>rl::m t Ar;;;JS




                                            13
                            EXHIBIT          1 ("ISA")
Case 3:20-cv-03097-B Document 1 Filed 10/09/20          Page 67 of 159 PageID 67



                                   SCHEDULE 1.3

                                      Contracts

1.   ChanBond,   LLC - CBV, Inc. Patent Purchase Agreement dated April 9, 2015
2.   ChanBond,   LLC - Bentham IMF Litigation Funding Agreement dated September 9, 2015
3.   ChanBond,   LLC - IPNAV, LLC Advisory Services Agreement dated April 9, 2015
4.   ChanBond,   LLC - Mishcon de Reya Retention Agreement dated April 20, 2015
5.   ChanBond,   LLC - Bayard Law Engagement Agreement dated June 8, 2015
6.   ChanBond,   LLC - Ascenda Law Group Engagement Agreement dated July 14, 2015




                             EXHIBIT       1 ("ISA")
Case 3:20-cv-03097-B Document 1 Filed 10/09/20           Page 68 of 159 PageID 68




                                    Interest Transfer Deed


   FO . VAL E RE,CEJVED the undersi . ned Deirdre Leanc (''Transferor ) her b as igns
   transfer and con e s all of i s membership inter ~t in hanBond LL a D laware limited
   liability ,company h ·Interests ') to UmfiedOnlin Inc. a. Delaware corporation
   ( ·Transferee ) and Transfere her b acc,ep the abo e ment1 ned Intere t .

   n witne s whereof. w affix our ignatures her,etothi _ 7th da of Octob r 2015.


   Tran ft ro :


                                                 UnifiedOnhne , Inc.,


   Date


   Witnes .:




         10/27/2015                                 l{)-27-2bls=
   Dat                                           Dat




                           EXHIBIT         1 ("ISA")
Case 3:20-cv-03097-B Document 1 Filed 10/09/20        Page 69 of 159 PageID 69



                               SCHEDULE 2.2.3

              UnifiedOnline, Inc.'s Board of Directors Resolutions




                         EXHIBIT        1 ("ISA")
  Case 3:20-cv-03097-B Document 1 Filed 10/09/20                       Page 70 of 159 PageID 70



                                  STATEMENT OF UNANIMOUS
                                CONSENT TO ACTION TAKEN IN
                                          LIEU OF A
                              SPECIAL MEETING OF THE BOARD OF
                                       DIRECTORS OF
                                     UNIFIEDONLINE, INC.

         In lieu of a special meeting of the board of directors (the "Board") ofUnifiedOnline, Inc., a
Delaware corporation (the "Corporation"), and in accordance with the Bylaws of the Corporation and
§ 141(f) of the General Corporation Law of the State of Delaware, the undersigned, being all of the
members of the Board, do hereby consent to the adoption of, and do hereby adopt, the following
resolutions and declare them to be in full force and effect as if they had been duly adopted at a
meeting of the Board, duly called, noticed and held:

         WHEREAS, the Board deems it to be in the best interests of the Corporation to enter into a
Purchase Agreement dated October 26, 2015 (the ~Agreement"), in connection with the acquisition of
ChanBond, LLC ("ChanBond"), a Delaware limited liability company, the owner of that certain
portfolio of Intellectual Property, known as the "ChanBond" patent portfolio, more particularly
described as follows:
                The Corporation and CHANBOND agree to an acquisition by the
               Corporation of 100% of the membership interests of CHANBOND for
               consideration generally defined as: 44,700,000 shares of the common
               stock of the Corporation, plus a $5MM 5-Year No-Interest Promissory
               Note, with a Maturity Date of October 27, 2020 ..

        NOW, THEREFORE BE IT RESOLVED, that the Corporation is hereby authorized to
enter into the Agreement and the Note.

        FURTHER RESOLVED, that any executive officer of the Corporation be, and hereby
is authorized, empowered and directed, from time to time, to take such additional action and to
execute, certify and deliver to the transfer agent of the Corporation, as any appropriate or
proper to implement the provisions of the foregoing resolutions; and be it

         FURTHER RESOLVED, that this Consent may be executed in any number of counterparts,
each of which shall be deemed to be an original but all of which together will constitute one and the
same instrument, and that counterpart signature pages transmitted by facsimile transmission, by
electronic mail in portable document format (.pdf) or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, shall have the same effect as
physical delivery of the paper document bearing an original signature.

       IN WITNESS WHEREOF, the undersigned members of the Board have executed this
Consent as of October 26, 2015.




Ro§E:m
                                    EXHIBIT            1 ("ISA")
  Case 3:20-cv-03097-B Document 1 Filed 10/09/20              Page 71 of 159 PageID 71



                                      SCHEDULE 2.2.7

                                Common Interest Agreement

THIS COMMON INTEREST AGREEMENT ("Agreement") is entered into as of April 9, 2015,
by and among ChanBond, LLC (the "Company") having its principal offices at 2633
McKinney Avenue, Suite 130-501, Dallas, Texas 75204; UnifiedOnline,                        Inc.
("UnifiedOnline"), having its principal offices at 4126 Leonard Drive, Fairfax, Virginia 22030;
and Deirdre Leane ("Leane"), located at 2525 Carlisle Street, Suite 439, Dallas, Texas 75201.




                                EXHIBIT         1 ("ISA")
        Case 3:20-cv-03097-B Document 1 Filed 10/09/20                Page 72 of 159 PageID 72



1.          Background.                                       attorney-client privilege, the work
                                                              product doctrine, or other applicable
     1.1.    Company, Unified and Leane are                   privilege or immunity with respect to the
        sometimes referred to herein as a "party"             Patent Matters.        Any counsel or
        or the "parties" and are presently                    consultant retained by a party or their
        negotiating the closing of an agreement               counsel to assist in the Patent Matters
        under which UnifiedOnline will purchase               shall be bound by, and entitled to the
        Company from Leane and continue to                    benefits of this Agreement.
        enforce and license patents and related
        rights owned by the Company "IP                2.2.        In order to further their common
        Rights" and the "Patent Matters"                      interest, the parties and their counsel may
        respectively).                                        exchange privileged and work product
                                                              information, orally and in writing,
     1.2.    The parties have a common legal                  including, without limitation, factual
        interest in upholding the validity and                analyses, mental impressions, legal
        enforceability of the IP Rights, for                  memoranda, source materials, draft legal
        purposes of enforcement. The parties                  documents, evidence of use materials,
        anticipate they will enforce inherent                 claims charts, prosecution history files
        rights of the IP Rights against third                 and other information (hereinafter
        parties through litigation. The parties               "Common Interest Materials"). The
        have agreed to treat their communications             sole purpose of the exchange of the
        and those of their counsel relating to the            Common Interest Materials is to support
        Patent Matters as protected by the                    the parties' common interest with respect
        common interest doctrine. Furtherance                 to the enforcement for the Patent Matters.
        of the Patent Matters requires the                    Any      Common        Interest    Materials
        exchange of proprietary documents and                 exchanged shall continue to be protected
        information, the joint development of                 under all applicable privileges and no
        legal strategies and the exchange of                  such exchange shall constitute a waiver
        privileged information and attorney work              of any applicable privilege or protection.
        product developed by the parties and                  Nothing in this Agreement requires a
        their respective counsel.                             party to share information with the other
                                                              party.
2.          Common Interest.
                                                      3.          Nondisclosure.
 2.1.        The parties have a common, joint
        and mutual legal interest in the               3.1.        The parties and their counsel shall
        monetization of valid and enforceable                 use the Common Interest Materials solely
        patents. In furtherance of that common                in connection with the Patent Matters and
        interest, the parties will cooperate with             shall take appropriate steps to protect the
        each other, to the extent permitted by                privileged and confidential nature of the
        law, to share information protected by the            Common Interest Material. No party nor




                                      EXHIBIT        1 ("ISA")
     Case 3:20-cv-03097-B Document 1 Filed 10/09/20                        Page 73 of 159 PageID 73



        their respective counsel shall produce            4.2.        Nothing in this Agreement affects
        privileged documents or information                      the     separate     and      independent
        unless or until directed to do so by a final             representation of each party by its
        order of a court of competent jurisdiction,              respective counsel or creates an attorney-
        or upon the prior written consent of the                 client relationship between the counsel
        other party. No privilege or objection                   for a party and the other party to this
        shall be waived by a party hereunder                     Agreement.
        without the prior written consent of the
        other party.                                      4.3.        This Agreement shall continue until
                                                                 terminated upon the written request of
 3.2.         Except as herein provided, in the                  either party. Upon termination, each
        event that either party or its counsel is                party and their respective counsel shall
        requested or required in the context of a                return any Common Interest Material
        litigation, governmental, judicial or                    furnished    by    the    other   party.
        regulatory investigation or other similar                Notwithstanding termination, this Agreement
        proceedings       (by    oral     questions,             shall continue to protect all Common Interest
                                                                 Materials disclosed prior to termination. Sections
        interrogatories, requests for information
                                                                 3 and 5 shall survive termination of this
        or      documents,     subpoenas,       civil            Agreement.
        investigative demands or similar process)
        to disclose any Common Interest                  5.           General Terms.
        Materials, the party or its counsel shall
        assert all applicable privileges, including,      5.1.        This Agreement is governed by the
        without limitation, the common interest                  laws of the State of Delaware, without
        doctrine, and shall immediately inform                   regard to its choice of law principles to
        the other party and the other party's                    the contrary. In the event any provision
        counsel of the request or requirement to                 of the Agreement is held by any court of
        disclose.                                                competent jurisdiction to be illegal, void
                                                                 or unenforceable, the remaining terms
4.     Relationship; Additions;                                  shall remain in effect. Failure of either
 Termination.                                                    party to enforce any provision of this
                                                                 Agreement shall not be deemed a waiver
 4.1.        This Agreement does not create any                  of future enforcement of that or any other
        agency or similar relationship among the                 prov1s10n.
        parties.    Through the term of the
        agreement between the parties, or any             5.2.        The parties agree that a breach of
        other agreement requiring confidentiality,               this Agreement        would result m
        (whichever term is longer), no party nor                 irreparable injury, that money damages
        their respective counsel has the authority               would not be a sufficient remedy and that
        to waive any applicable privilege or                     the disclosing party shall be entitled to
        doctrine on behalf of any other party.                   equitable relief, including injunctive
                                                                 relief, as a non-exclusive remedy for any




                                        EXHIBIT         1 ("ISA")
   Case 3:20-cv-03097-B Document 1 Filed 10/09/20   Page 74 of 159 PageID 74



       such breach.

5.3.        Notices given under this Agreement
       shall be given in writing and delivered by
       messenger or overnight delivery service
       as set forth below, and shall be deemed to
       have been given on the day received:

       ChanBond, LLC
       2633 McKinney Avenue
       Suite 130-501
       Dallas, TX 75204

       UnifiedOnline, Inc.
       4126 Leonard Drive
       Fairfax, VA 22030

       Deirdre Leane
       2525 Carlisle Street
       Suite 439
       Dallas, TX 75201

5.4.        This Agreement is effective and
       binding upon each party as of the date it
       is signed by or on behalf of a party and
       may be amended only by a writing signed
       by or on behalf of each party. This
       Agreement may be executed in
       counterparts. Any signature reproduced
       or transmitted via email of a .pdf file,
       photocopy, facsimile or other process of
       complete and accurate reproduction and
       transmission shall be considered an
       original for purposes of this Agreement.




***The remainder of this page has been
intentionally left blank.**




                                    EXHIBIT 1 ("ISA")
 Case 3:20-cv-03097-B Document 1 Filed 10/09/20                 Page 75 of 159 PageID 75



IN WITNESS WHEREOF . CHA BOND LLC, UNIFIEDONLINE, INC. and DEIRDRE
LEANE have executed this Common interest Agre ,ement by their duly authorized
representatives.


CHANBON~C                                           UN~O           LINE INC.
By:   (l)u...c .        l   ·e ,...._.,..,,,,,,,,   By: -      \._-----    ._----
         (Signature)                                 .       (S~gnature)

  ame: ~,-.;:baR...          ~~                        Obf-bwe_
                                                    NameJd   ,
Title.   ~                                          Title.   (lE{)


DEIRDRE LEANE

By:   0)... .....l...._t         .J'    Gil

         '(Signature)



Title: "l:>Gf-.
Case 3:20-cv-03097-B Document 1 Filed 10/09/20   Page 76 of 159 PageID 76



                            SCHEDULE 2.2.8

                             Promissory Note




                       EXHIBIT       1 ("ISA")
  Case 3:20-cv-03097-B Document 1 Filed 10/09/20                Page 77 of 159 PageID 77



THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR (B)
AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE
SECURITIES LAWS OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. ANY
TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF
THIS NOTE. THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE MAY BE
LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF.

                                    UNIFIEDONLINE, INC.

                                    PROMISSORY NOTE

Principal Amount: $5,000,000                            Original Issuance Date: October 27, 2015

FOR VALUE RECEIVED UnifiedOnline, Inc., a Delaware corporation (the "Company"),
promises to pay to Deirdre Leane, an individual, of 2525 Carlisle St., Suite 439, Dallas, TX
75201 (the "Holder") an aggregate principal amount of Five Million Dollars ($5,000,000.00)
(representing the Cash Payment as provided for and defined in the Interest Sale Agreement dated
as of the date hereof (the "Interest Sale Agreement"), to which the Company and the Holder are
parties) payable on or prior to October 27, 2020 (the "Maturity Date"), provided, however, that if
this Note is not paid in full by the Maturity Date, the aggregate principal amount of this Note
shall be increased by Twenty Five Thousand Dollars ($25,000.00) for each month such payment
is delayed (or pro rata portion thereof) until paid in full (the "New Principal Balance").

       The following is a statement of the rights of the Holder of this Note and the conditions to
which this Note is subject, and to which the Holder, by the acceptance of this Note, agrees:

       1.      Event of Default.

               (a)    For purposes of this Note, an "Event of Default" means:

                       (i)     the Company shall default in the payment of principal on this Note
       on or prior to the applicable Maturity Date; or

                      (ii)   the Company shall be in breach of any obligation, covenant or
       representation made in this Note or the Interest Sale Agreement; or

                       (iii)  the Company shall (a) become insolvent; (b) dissolve or terminate
       its existence; (c) admit in writing its inability to pay its debts generally as they mature;
       (d) make an assignment for the benefit of creditors or commence proceedings for its



                                   EXHIBIT       1 ("ISA")
  Case 3:20-cv-03097-B Document 1 Filed 10/09/20                 Page 78 of 159 PageID 78



       dissolution; or (e) apply for or consent to the appointment of a trustee, liquidator, receiver
       or similar official for it or for a substantial part of its property or business; or

                      (iv)    a trustee, liquidator or receiver shall be appointed for the Company
       or for a substantial part of its property or business without its consent and shall not be
       discharged within thirty (30) days after such appointment; or

                      (v)     any governmental agency or any court of competent jurisdiction at
       the insistence of any governmental agency shall assume custody or control of the whole
       or any substantial portion of the properties or assets of the Company and shall not be
       dismissed within thirty (30) days thereafter; or

                       (vi)    bankruptcy, reorganization, insolvency or liquidation proceedings
       or other proceedings, or relief under any bankruptcy law or any law for the relief of debt
       shall be instituted by or against the Company and, if instituted against the Company shall
       not be dismissed within thirty (30) days after such institution, or the Company shall by
       any action or answer approve of, consent to, or acquiesce in any such proceedings or
       admit to any material allegations of, or default in answering a petition filed in any such
       proceeding.

Upon the occurrence of an Event of Default, the entire unpaid and outstanding indebtedness due
under this Note shall be immediately due and payable without notice and Holder shall be entitled
to such additional rights and remedies as are provided by law.

Until the Note is paid in full, the Company shall be obligated to make payments on this Note to
the Holder from 100% of any Net Revenues (as defined below) within thirty (30) calendar days
after each calendar month commencing with the calendar month ending October 31, 2015.

“Net Revenues” shall mean the total aggregate Gross Recoveries less the total aggregate amount
of costs and expenses - incurred by or on behalf of the Company in connection with the
monetization, enforcement and/or sale of the Assigned Patent Rights of the ChanBond, LLC
patent portfolio (described in Exhibit A) - which are exclusively limited to: (a) the reasonable
fees and expenses of litigation counsel; (b) the reasonable fees and expenses of licensing counsel
(c) the reasonable fees and expenses of any re-examination or other patent prosecution counsel;
(d) reasonable expert fees, court costs, deposition costs and other reasonable costs and expenses
related to the maintenance, prosecution, enforcement, and licensing of the Patents; and (e) the
reasonable fees and expenses of any other advisors or agents which the Parties mutually agree
are required and the repayment of litigation financing.

Notwithstanding anything to the contrary contained in this Note, in no event shall the total of all
charges payable under this Note, which are or could be held to be in the nature of interest exceed
the maximum rate permitted to be charged under applicable law. Should the Holder receive any
payment which is or would be in excess of that permitted to be charged under any such
applicable law, such payment shall have been, and shall be deemed to have been, made in error
and shall automatically be applied to reduce the principal balance outstanding on this Note.




                                                 2
                                 EXHIBIT 1 ("ISA")
  Case 3:20-cv-03097-B Document 1 Filed 10/09/20                Page 79 of 159 PageID 79



                 (b)     As soon as possible and in any event within two days after the Company
becomes aware that an Event of Default has occurred, the Company shall notify the Holder in
writing of the nature, extent and time of and the facts surrounding such Event of Default, and the
action, if any, that the Company proposes to take with respect to such Event of Default.

       2.      Prepayment. The Company may prepay this Note at any time, in whole or in part,
without penalty or premium.

       3.      Miscellaneous.

               (a)     Loss, Theft, Destruction or Mutilation of Note. Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or mutilation of this Note
and delivery of an indemnity agreement reasonably satisfactory in form and substance to the
Company and, in the case of mutilation, on surrender and cancellation of this Note (or what
remains thereof), the Company shall execute and deliver, in lieu of this Note, a new note
executed in the same manner as this Note, in the same principal amount as the unpaid principal
amount of this Note and dated the date of this Note.

               (b)    Payment. All payments under this Note shall be made in lawful tender of
the United States no later than 5:30 pm, Eastern Standard Time, on the date on which such
payment is due, by wire transfer of immediately available funds to the account identified by the
Holder. Time is of the essence as to all dates set forth herein, provided, however, that whenever
any payment to be made under this Note shall be stated to be due on a Saturday, Sunday or a
public holiday, or the equivalent for banks generally under the laws of the State of New York
(any other day being a "Business Day"), such payment may be made on the next succeeding
Business Day and such extension of time shall be included in the computation of the payment of
interest.

              (c)      Waivers. The Company hereby waives notice of default, presentment or
demand for payment, protest or notice of nonpayment or dishonor and all other notices or
demands relative to this instrument.

              (d)    Waiver and Amendment. Any provision of this Note may be amended,
waived or modified only by an instrument in writing signed by the party against which
enforcement of the same is sought.

               (e)     Notices. Any notice or other communication required or permitted to be
given hereunder shall be in writing sent by mail, facsimile with printed confirmation, nationally
recognized overnight carrier or personal delivery and shall be effective upon actual receipt of
such notice, to the following addresses until notice is received that any such address or contact
information has been changed:

       To the Company:

       UnifiedOnline, Inc.
       4126 Leonard Drive
       Fairfax, VA 22030



                                                3
                                 EXHIBIT            1 ("ISA")
  Case 3:20-cv-03097-B Document 1 Filed 10/09/20                 Page 80 of 159 PageID 80



       To the Holder:

       Deirdre Leane
       2525 Carlisle St.
       Suite# 439
       Dallas, TX 75201


               (f)     Expenses; Attorneys' Fees. If action is instituted to enforce or collect this
Note, the Company promises to pay or reimburse all reasonable costs and expenses, including,
without limitation, reasonable attorneys' fees and costs, incurred by the Holder in connection
with such action.

                (g)     Successors and Assigns. This Note may not be assigned or transferred by
the Company without the express written consent of the Holder. This Note may only be assigned
or transferred by Holder subject to applicable securities laws. Subject to the preceding sentence,
the rights and obligations of the Company and the Holder of this Note shall be binding upon and
benefit the successors, permitted assigns, heirs, administrators and permitted transferees of the
parties.

               (h)    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising on the part of the Holder, any right, option, remedy, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of any right, option,
remedy, power or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, option, remedy, power or privilege. The rights, options, remedies,
powers and privileges herein provided are cumulative and not exclusive of any rights, options,
remedies, powers and privileges provided by law.

           (i)   Governing Law; Jurisdiction. THE PARTIES HEREBY AGREE THAT
THIS NOTE IS MADE AND ENTERED INTO IN THE STATE OF DELAWARE AND
FURTHER AGREE THAT ALL ACTS REQUIRED BY THIS NOTE AND ALL
PERFORMANCE HEREUNDER ARE INTENDED TO OCCUR IN THE STATE OF
DELAAWARE.     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF DELAWARE
WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAWS. EACH PARTY
HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE PERSONAL AND
SUBJECT MATTER JURISDICTION OF THE STATE OR FEDERAL COURTS OF THE
STATE OF DELAWARE OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS NOTE. EACH PARTY HEREBY IRREVOCABLY WAIVES TO
THE FULLEST EXTENT PERMITTED BY LAW, (A) ANY OBJECTION THAT THEY
MAY NOW OR HEREAFTER HA VE TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT; AND (B) ANY CLAIM THAT ANY
SUCH SUIT, ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. FINAL JUDGMENT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT SHALL BE CONCLUSIVE AND BINDING UPON EACH PARTY
DULY SERVED WITH PROCESS THEREIN AND MAY BE ENFORCED IN THE COURTS
OF THE JURISDICTION OF WHICH EITHER PARTY OR ANY OF THEIR PROPERTY IS


                                                 4
                                 EXHIBIT             1 ("ISA")
  Case 3:20-cv-03097-B Document 1 Filed 10/09/20               Page 81 of 159 PageID 81



SUBJECT, BY A SUIT UPON SUCH JUDGMENT.               THE PARTIES HEREBY WAIVE ANY
AND ALL RIGHTS TO TRIAL BY JURY.




IN WITNESS WHEREOF, the Company has caused this Note to be executed as of the date first
above written by its duly authorized officer.

                                                 UNIFIEDONLINE, INC.

                                                 By:~ ~...\-         -   ~iiiiiiialllll!I~~=~~
                                                    N....,
                                                       ......
                                                         ..,,....~




                                            5
 29087977v.2
                              EXHIBIT           1 ("ISA")
  Case 3:20-cv-03097-B Document 1 Filed 10/09/20                  Page 82 of 159 PageID 82



                                          EXHIBIT A




                                   I~telligent dev~ce system and method for distribution of digital
US Patent No. 7346918
                                   signals on a wideband signal distribution system

                                   I~telligent dev~ce system and method for distribution of digital
US Patent No. 7941822
                                   signals on a wideband signal distribution system

                                   I~telligent dev~cesystem and method for distribution of digital
US Patent No. 8341679
                                   signals on a wideband signal distribution system

                                   I~telligent dev~ce system and method for distribution of digital
US Patent No. 8984565
                                   signals on a wideband signal distribution system

                                   I~telligent dev~cesystem and method for distribution of digital
US Patent No. 9015774
                                   signals on a wideband signal distribution system

US Application No. 13/799,749
                                   l~telligent dev~cesystem and method for distribution of digital
October 10, 2013*
                                   signals on a wideband signal distribution system

US Application No. 14/167,289
                                   I~telligent dev~cesystem and method for distribution of digital
Filed January 29, 2014
                                   signals on a wideband signal distribution system

US Application - 10/346,571
(Abandoned - CIP of 09/824,531)

US Application - 09/824,531
(Abandoned - CIP of 7346918)

PCT /US2001/049629 (Expired - no
national phase)

PCT /US2002/009863 (Expired - no
national phase)



*Publication Date




                                                6
                                  EXHIBIT           1 ("ISA")
Case 3:20-cv-03097-B Document 1 Filed 10/09/20   Page 83 of 159 PageID 83



                             SCHEDULE 3.3

                          Company Agreements




                       EXHIBIT      1 ("ISA")
Case 3:20-cv-03097-B Document 1 Filed 10/09/20          Page 84 of 159 PageID 84



                                SCHEDULE 5.l(b)


                                Pending Litigation

1. ChanBond, LLC v. WaveDivision Holdings, LLC, Civil Case No. 1:15-cv-00853
2. ChanBond, LLC v. Comcast Corporation et al, Civil Case No. 1:15-cv-00848
3. ChanBond, LLC v. Charter Communications, Inc., Civil Case No. 1:15-cv-00847
4. ChanBond, LLC v. WideOpen West Finance, LLC, Civil Case No. 1:15-cv-00854
5. ChanBond, LLC v. Cequel Communications, LLC, Civil Case No. 1:15-cv-00846
6. ChanBond v. RCN Telecom Services, LLC, Civil Case No. 1:15-cv-00851
7. ChanBond v. Cox Communications, Inc. et al, Civil Case No. 1:15-cv-00849
8. ChanBond v. Time Warner Cable Inc. et al, Civil Case No. 1:15-cv-00852
9. ChanBond v. Mediacom Communications Corporation, Civil Case No. 1:15-cv-00850
10. ChanBond v. Bright House Networks, LLC, Civil Case No. 1:15-cv-00843
11. ChanBond v. Cablevision Systems Corporation et al, Civil Case No. 1:l 5-cv-00845
12. ChanBond v. Cable One, Inc., Civil Case No. 1:15-cv-00844
13. ChanBond v. Atlantic Broadband Group, LLC, Civil Case No. 1:15-cv-00842




                           EXHIBIT        1 ("ISA")
Case 3:20-cv-03097-B Document 1 Filed 10/09/20    Page 85 of 159 PageID 85



                             SCHEDULE 6.3

                           Capitalization Table




                       EXHIBIT       1 ("ISA")
                                                   Case 3:20-cv-03097-B Document 1 Filed 10/09/20                               Page 86 of 159 PageID 86                             Exhibi:tA


          UnifiedOnline, Inc. - 6,000,000,000 authorized shares
          Cap Table (10.26.15)
          Common Stock                                                 Current            Own%                 Series      $0.00750     $   12.000   $   60.000    T otal          Expirati .on Date
          Restricted                                                    904.088.389        99.0%                   N     205.,805.872                             205,805.872          09/30/16
          Float                                                           8,809,148         1.0%                  0                         68,452                     68,452          11/23/16
                                                                                                                  Q                          7,770                      7,770          02/08/17
                                                                Common shares O/S          912,897,537            R                                      37,004         37,004         06/30/17
                                              Warrants                                                           Total   205~805,872        76,222       37,004   205,9 .19.,098
              $ valu ,e ifconverted           Exercise Price            Shares
          $                · ~543,544           $0.00750                205 ,805,872
          $                  914,664            $12.000                        76;2.22
          $                2,220,240            $60 .000                       37,004

          $                4,678,448                               Total Warrants          205,919,098
 m
 ><  Vested                                   Stock Options              O/S


 -m-
 ::c                                                                             7;23 2


 -I
   ....                               0                          Total O/S Options                 7,232
,--.,

 tA
 J>
   -
   ••     Preferred Stock - Series B
          Preferr •ed Stock - Series AA (0 shares)

          Fully Diluted Share s before convertible debt
                                                                                                   1.567


                                                                                          1,118,825,434
  ••
.___..
                                                              At prevailing sba11e
          Coov ,ertible debt                                         price         Con, •ersion Price
          Tangiers                        $            68,750         13,750,000          22,916 ,667
          JMJ                             $            30.500              6,100,000         10.166.667
          KBM                             $            53,232             10,646,394         18.234.290
          Vis Vfoes                       $            34, 100             6,820,000         11.680,749
                                          $           186,582            37,316,394         62,998,372



          Fully Dilut ed Shares aft er convertible debt                                   1,1s 1~s2J,806   I




Capital tabla 10.26.15 Full Cap Talia 10-26-2015                                                               Page 1                                                                       1012612015
                                                                                                                                                                                                     8.:52 PM
  Case 3:20-cv-03097-B Document 1 Filed 10/09/20               Page 87 of 159 PageID 87



                                       SCHEDULE 6.8

                                          Judgments


1. Two judgments held by FedEx being pursued in the General District Court of Fairfax
   County, Virginia; and the Circuit Court of Fairfax County, Virginia, respectively:

   FedEx Customer Information Services, Inc. vs. Iceweb Storage Corporationfka Inline
   Corporation, In the Circuit Court of Fairfax County, Virginia, Case No. CL2010-7512 -
   Judgment awarded $16,321.66 plus interest and costs.

   FedEx Customer Information Services, Inc. vs. Iceweb, Inc., In the General District Court of
   Fairfax County, Virginia, Case No. GVl0-023543-00- Judgment awarded $12,900.95 plus
   $58 in costs.

2. Judgment held by i-Cubed:

   i-Cubed information, integration and imagins, LLC aka i-Cubed, information, integration
   and imagins, LLC vs. Iceweb Storage Corporation, in the General District Court of Fairfax
   County, Case No. GV12-019582-00- Judgment awarded of $12,920.60, plus interest and
   costs.

3. Judgment held by Pellegrino and Associates:

   Pellegrino and Associates vs. Iceweb, Inc., in the Marion County Superior Court No. 12,
   Marion County, Indiana, Case No. 49Dl2-1408-CC-2714- Judgment awarded of $20,158.73
   plus interest and costs.




                                EXHIBIT          1 ("ISA")
Case 3:20-cv-03097-B Document 1 Filed 10/09/20                      Page 88 of 159 PageID 88



                                               April 9, 2015

ChanBond, LLC
2633 McKinney Avenue
Suite 130 501
Dallas, Texas 75204

                                          Re: Advisory Services

Dear Deirdre:

This letter agreement ("Agreement") confirms the agreement of ChanBond LLC, a limited liability
corporation organized under the laws of Delaware, with a principal place of business at 2633 McKinney
Avenue, Suite 130 501, Dallas, Texas 75204 (including any and all of its current and future affiliates,
associates, subsidiaries, successors and assigns, or any combination of the foregoing, the "Company")
to engage IPNAV, LLC, a limited liability company organized under the laws of Texas, of 2525 Carlisle
Street, Suite 439, Dallas, TX 75201 ("IPNAV") to provide specified services to the Company on the
following terms and conditions:

                                           RESPONSIBILITIES

    1.   IPNAV:
                                                                        1
            a. IPNAV has and will continue to act as the Company s worldwide intellectual property
                licensing agent, and will provide strategic advisory services relating to the acquisition:
                sale, licensing, commercialization, enforcement, prosecution, and settlement with
                respect to the intellectual property owned or controlled by the Company, including
                without limitation, the patents identified in Exhibit A, as the same may be amended from
                time to time upon mutual agreement of the parties hereto (the "Services" and the "IP
                Rights," respectively).
            b. IPNAV will introduce the Company to individuals and entities that may, among other
                things, act as counsel, consultants, vendors and experts relating to the Services.
                                                 1
            c. The Services will be provided by IPNAV from such locations, and at such times, as
                IPNAV shall reasonably determine. IPNAV agrees to provide the Services to the best
                of its reasonable abilities, but guarantees no particular outcome.
            d. IPNAV will provide additional services as may be reasonably requested by the Company
                and approved by IPNAV.
            e. IPNAV will act as an independent contractor, and is not a fiduciary for the Company.

   2.    The Company:
            a. IPNAV will advise and make recommendations within the framework of the Services,
               but decision making rests solely with the Company. The Company confirms that IPNAV
               is not affiliated with the Company and does not directly or indirectly control the
               Company.
            b. IPNAV is not a law or accounting firm, or a tax advisor, and the Company will not rely
               on IPNAV to provide any such advice or services. The Company will seek separate
               legal, accounting, tax and other similar advice and services at its discretion.
            c. The Company identifies Deirdre Leane (the "Company Designee") as the point of
               contact for IPNAV. IPNAV will exclusively report to and coordinate with the Company
                Designee and may rely on him/her as the official spokesperson and authorized officer
               of the Company, with full authority to bind the Company.
            d. The Company will cooperate with IPNAV so that the Services may be performed in an
               efficient and prom pt manner.
            e. The Company will promptly inform IPNAVof any materially relevant information relating
               to the IP Rights.
            f. The Company will retain full, clear, and exclusive title to the IP Rights, free and clear of
               any liens, pledges, encumbrances or any other third party rights, except as set forth on
               Exhibit B and as discussed and recommended by IPNAV in writing in connection with
               the monetization activities conducted in connection with the Services.
                  Exhibit 2 ("Advisdry Agreement")
Case 3:20-cv-03097-B Document 1 Filed 10/09/20                      Page 89 of 159 PageID 89



                                               April 9, 2015

ChanBond, LLC
2633 McKinney Avenue
Suite 130 501
Dallas, Texas 75204

                                          Re: Advisory Services

Dear Deirdre:

This letter agreement ("Agreement") confirms the agreement of ChanBond LLC, a limited liability
corporation organized under the laws of Delaware, with a principal place of business at 2633 McKinney
Avenue, Suite 130 501, Dallas, Texas 75204 (including any and all of its current and future affiliates,
associates, subsidiaries, successors and assigns, or any combination of the foregoing, the "Company")
to engage IPNAV, LLC, a limited liability company organized under the laws of Texas, of 2525 Carlisle
Street, Suite 439, Dallas, TX 75201 ("IPNAV") to provide specified services to the Company on the
following terms and conditions:

                                           RESPONSIBILITIES

    1.   IPNAV:
                                                                        1
            a. IPNAV has and will continue to act as the Company s worldwide intellectual property
                licensing agent, and will provide strategic advisory services relating to the acquisition:
                sale, licensing, commercialization, enforcement, prosecution, and settlement with
                respect to the intellectual property owned or controlled by the Company, including
                without limitation, the patents identified in Exhibit A, as the same may be amended from
                time to time upon mutual agreement of the parties hereto (the "Services" and the "IP
                Rights," respectively).
            b. IPNAV will introduce the Company to individuals and entities that may, among other
                things, act as counsel, consultants, vendors and experts relating to the Services.
                                                 1
            c. The Services will be provided by IPNAV from such locations, and at such times, as
                IPNAV shall reasonably determine. IPNAV agrees to provide the Services to the best
                of its reasonable abilities, but guarantees no particular outcome.
            d. IPNAV will provide additional services as may be reasonably requested by the Company
                and approved by IPNAV.
            e. IPNAV will act as an independent contractor, and is not a fiduciary for the Company.

   2.    The Company:
            a. IPNAV will advise and make recommendations within the framework of the Services,
               but decision making rests solely with the Company. The Company confirms that IPNAV
               is not affiliated with the Company and does not directly or indirectly control the
               Company.
            b. IPNAV is not a law or accounting firm, or a tax advisor, and the Company will not rely
               on IPNAV to provide any such advice or services. The Company will seek separate
               legal, accounting, tax and other similar advice and services at its discretion.
            c. The Company identifies Deirdre Leane (the "Company Designee") as the point of
               contact for IPNAV. IPNAV will exclusively report to and coordinate with the Company
                Designee and may rely on him/her as the official spokesperson and authorized officer
               of the Company, with full authority to bind the Company.
            d. The Company will cooperate with IPNAV so that the Services may be performed in an
               efficient and prom pt manner.
            e. The Company will promptly inform IPNAVof any materially relevant information relating
               to the IP Rights.
            f. The Company will retain full, clear, and exclusive title to the IP Rights, free and clear of
               any liens, pledges, encumbrances or any other third party rights, except as set forth on
               Exhibit B and as discussed and recommended by IPNAV in writing in connection with
               the monetization activities conducted in connection with the Services.
                  Exhibit 2 ("Advisdry Agreement")
Case 3:20-cv-03097-B Document 1 Filed 10/09/20                     Page 90 of 159 PageID 90



            g. In the event of a transfer, sale, exchange, acquisition, or other event impacting title to
               the IP Rights (including a change of control or sale of the Company) (a "Transfer"),
               which Transfer was not recommended by IPNAV in writing, the Company will ensure
               that the obligations hereunder will be assumed (in a contract acceptable in form to
               IPNAV) by the third party involved in such Transfer (the "Transferee"), such that the
               compensation, payment, and other obligations of the Company hereunder after the
               Transfer shall be the same upon the Transferee. Prior to any such Transfer, the
               Company shall offer an entity designated by IPNAV an opportunity to complete the
               Transfer on substantially similar terms, and shall hold such offer open for a period of
               twenty (20) business days.
            h. The Company has secured (and will secure) the agreement of any holders of
               indebtedness of the Company that they will not foreclose or exercise rights that would
               adversely impact the Company, IPNAVor the IP Rights.

   3.   Both IPNAV and the Company:
            a. IPNAV and the Company will act in a reasonable manner so as to preserve the other's
               goodwill and reputation.
            b. Neither IPNAV nor the Company will undertake actions intended to circumvent this
               Agreement.
           c. Both IPNAV and the Company will take reasonable actions to preserve the confidential
               nature of any information exchanged during the course of this Agreement. To the extent
               the parties have not already done so, together with the execution of this Agreement, the
               parties shall execute a Mutual Nondisclosure Agreement in the form attached hereto as
               Exhibit C.
            d. Both IPNAV and the Company will maintain records (including financial records)
               sufficient to determine their respective rights and obligations under this Agreement, and
               will make such records available promptly upon written request.

                                       COSTS AND EXPENSES

   4.   IPNAV and the Company will each pay their own travel, lodging, copying, fax, telephone and
        other ordinary business expenses incurred by it in connection with this Agreement. The
        Company will be responsible for and will pay any costs and expenses payable to third parties in
        connection with this Agreement (e.g., all litigation, patent prosecution and any other third party
        costs).

          DISTRIBUTION OF CONSIDERATION FROM THE IP RIGHTS; THE IPNAV FEE

   5.   IPNAV Fee: As consideration for IPNAV to enter into this Agreement and to provide the
        Services, the    Company      shall  pay     IPNAV twenty two percent (22%) of the Gross
        Consideration with respect to any Monetization Event (the "IPNAV Fee").

        For the purposes hereof:

        "Gross Consideration" means the gross amount (prior to any deductions or reductions) of any
        licensing fee, litigation settlement fee, payment of damages or other remedies, sale or
        transaction payment, and any other consideration, assets and/or proceeds collected by or made
        available to the Company in respect of the IP Rights.

        "Monetization Event" means any event in which Gross Consideration is realized, including
        without limitation, by way of a licensing, monetization, enforcement or settlement transaction;
        the acquisition or disposition of the IP Rights; or an equity sale or merger of the Company which
        is concluded pursuant to or in connection with the Services.

   6. Certain Actions: If the Company takes or fails to take any action the result of which could
      adversely impact IPNAV's current or future ability to collect payment that is due or may become
      due under the terms of this Agreement, the Company will enter into an amendment to the

                 Exhibit 2 ("Advisory Agreement")
Case 3:20-cv-03097-B Document 1 Filed 10/09/20                     Page 91 of 159 PageID 91



        Agreement with IPNAV (in a form reasonably acceptable to IPNAV) to eliminate the adverse
        impact of such action or failure to take action.

   7.   Timing: The Company shall wire the IPNAV Fee within five (5) business days of the Gross
        Consideration being received by the Company. If the Company receives non-cash consideration
        (e.g., stock), the Company and IPNAV will cooperate to divide the non-cash consideration in a
        manner consistent with the terms of this Agreement. Any amounts that are not paid in a timely
        manner will bear interest at the lower of (i) 22% per annum and (ii) the maximum rate permitted
        by law. IPNAV's wire information is:

                IPNAV, LLC

                Bank: Wells Fargo Private Banking

                Dallas, TX 75201

                Routing No.: 111900659

                Swift International: WFBIUS6S

                Account Name: IPNAV, LLC

                Account Number: 7921420746


                                             TERMINATION

   8.   Generally: Survival: This Agreement will terminate one (1) year after the last to expire of the
        patents included within the definition of IP Rights unless earlier terminated by mutual written
        consent of the parties or as set forth in Sections 9 and 10. Sections 9-13 and 15-16 of this
        Agreement shall survive any termination of this Agreement and survive until the expiration of
        the applicable statute of limitations.

   9.   Termination by IPNAV:
            a. IPNAV may terminate this Agreement in the event of a material breach by the Company
                that is not cured, if capable of being cured, within ten (10) days of notice to the Company
                of the breach. In the event of such a termination the Company will remain responsible
                for and shall pay the IPNAV Fee under and in accordance with this Agreement.
            b. IPNAV may terminate this Agreement at its discretion upon five (5) days written notice
                to the Company. In the event of such a termination, the Company will remain
                responsible for and shall pay the IPNAV Fee with respect to Gross Consideration
                received prior to termination, but the Company shall otherwise have no further payment
                obligation to IPNAV under this Agreement.

   10. Termination by the Company: The Company may terminate this Agreement in the event of a
       material breach by IPNAV that is not cured, if capable of being cured, within ten (10) days of
       notice to IPNAV of the breach. In the event of such a termination, the Company will remain
       responsible for and shall pay the IPNAV Fee with respect to Gross Consideration received prior
       to breach, but the Company shall otherwise have no further payment obligation to IPNAV under
       this Agreement.

                              REPRESENTATIONS AND WARRANTIES

   11. By the Company: The Company represents and warrants that:
           a. It exclusively owns and has full, clear and exclusive title to the IP Rights, free and clear
               of any liens, pledges, encumbrances or any other third party rights, except as otherwise
               set forth on Exhibit B.
           b. All prior licenses, covenants, and other third party rights granted under the IP Rights
                Exhibit 2 ("Advisdiy                      Agreement")
Case 3:20-cv-03097-B Document 1 Filed 10/09/20                     Page 92 of 159 PageID 92



              are set forth on Exhibit B.
           c. It has disclosed to IPNAV and listed on Exhibit B, all prior attempts to enforce or
              monetize the IP Rights, whether through correspondence, litigation or otherwise.
           d. The IP Rights have never been held invalid or unenforceable.
           e. It has disclosed to IPNAV all prior art it is aware of in connection with the IP Rights.
           f. Other than as provided on Exhibit D, there are no terminal disclaimers of any kind
              related to or arising from the IP Rights. Exhibit D includes a list of all terminal
              disclaimers that exist with respect to the IP Rights and a detailed description of each
              such terminal disclaimer. Further, other than as provided on Exhibit D, there are no
              US patent applications of any kind constituting an Assigned Patent Right. Exhibit
              D includes a list of all pending US patent applications and the respective confirmation
              numbers issued by the USPTO therefor.

                                          MISCELLANEOUS

   12. Common Interest: From time to time, the parties may share information with each other that is
       covered by the attorney client privilege, work product immunity, or other privileges and
       immunities. This Agreement memorializes the parties' understanding that any such
       communications are covered by a community of interest that exists between them with respect
       to the Services. The parties intend that all applicable privileges and immunities have been, are,
       and will be preserved. Simultaneous with the execution of this Agreement, the parties shall
       execute a Common Interest Agreement, in the form attached hereto as Exhibit E.

   13. Conflicts of Interest: IPNAV is now, and may in the future be, engaged by other entities that may
       hold intellectual property in a field of technology similar to the IP Rights. The Company has
       assessed the risks of any potential conflicts and has determined that the benefit of engaging an
       advisor with relevant experience outweighs the risks of any potential conflicts. Notwithstanding
       the foregoing, pursuant to that certain Mutual Non Disclosure Agreement by and between the
       parties, IPNAV shall protect the Confidential Information (as defined therein) of the Company
       and shall take those steps necessary to ensure that no Confidential Information shall be used
       by IPNAV in any manner or for any purpose other than in connection with the Services.

   14. Choice of Law: This Agreement shall be governed by and construed under the laws of the State
       of Texas. Any disputes relating to or arising from this Agreement by or among the parties shall
       be resolved exclusively by arbitration to be conducted exclusively in Dallas, Texas, in
       accordance with the Commercial Rules of the American Arbitration Association. Any court of
       competent jurisdiction shall be authorized to enforce the provisions of the previous sentence
       and enforce the remedies imposed by such arbitration. The losing party in any action to
       adjudicate rights relating to this Agreement shall bear the costs of such action.

   15. Indemnification: The Company shall indemnify, hold harmless and reimburse IPNAV, its
       affiliates, directors, officers, controlling persons, employees, attorneys and agents ("Indemnified
       Persons") to the fullest extent lawful against any and all claims, losses, damages, liabilities,
       expenses; costs, actions, joint or several, of any nature or type whatsoever ("Indemnified
       Expenses"), relating to or arising from this Agreement, the Services provided hereunder or any
       other matter whatsoever relating to or involving the IP Rights, except to the extent (and only
       to the extent) that a court of competent jurisdiction determines that such Indemnified Expenses
       arose exclusively from such Indemnified Person's reckless or willful misconduct.

   16. Other:
          a. There are no third-party beneficiaries under this Agreement.
          b. This Agreement shall be binding on and inure to the benefit of the Company and IPNAV,
              and their respective successors, assigns, heirs and representatives. This Agreement
              may only be modified or amended by a written agreement signed by both parties.
          c. This Agreement constitutes the entire agreement between the parties and supersedes
              any prior written or oral agreements or understandings between the parties hereto. No
              oral explanation or oral information by either party hereto shall alter the meaning or
              interpretation of this Agreement.
                Exhibit 2 ("Advisory Agreement")
Case 3:20-cv-03097-B Document 1 Filed 10/09/20                      Page 93 of 159 PageID 93



              d.   In the event that a party executes this Agreement by an electronic or scanned signature,
                   such electronic or scanned signature shall create a valid and binding obligation of the
                   party executing the same with the same force and effect as if such electronic or scanned
                   signature were an original signed signature.

                                                    ******


If the foregoing correctly sets forth our understanding, please sign below and return an executed copy
of this Agreement to IPNAV. We look forward to working with you.

Regards,
IPNAV, LLC


By:   ([)_J_ L • -
      Duly Authorized


Accepted and Agreed to:

ChanBond,LLC

By:     ([j_J__           L,___
                              ---
      Duly Authorized




                   Exhibit 2 ("Advisory Agreement")
Case 3:20-cv-03097-B Document 1 Filed 10/09/20                  Page 94 of 159 PageID 94



                                            EXHIBIT A

                                             IP Rights


                                      Intelligent device system and method for distribution of digital
    US Patent No. 7346918             signals on a wideband signal distribution system


                                      Intelligent device system and method for distribution of digital       I




    US Patent No. 7941822             signals on a wideband signal distribution system


                                      Intelligent device system and method for distribution of digital
    US Patent No. 8341679             signals on a wideband signal distribution system


                                      Intelligent device system and method for distribution of digital
    US Patent No. 8984565             signals on a wideband signal distribution system

                                      Intelligent device system and method for distribution of digital
    US Patent No. 901577 4            signals on a wideband signal distribution system

    US Application No. 13/799,749

    October 10, 2013*
                                      Intelligent device system and method for distribution of digital
                                      signals on a wideband signal distribution system

    US Application No. 14/167,289

    Filed January 29, 2014
                                      Intelligent device system and method for distribution of digital
                                      signals on a wideband signal distribution system

    US Application 10/346,571
    (Abandoned - CIP of 09/824,531)




    US Application - 09/824,531
    (Abandoned - Cl P of 7346918)
                                                                                                         I




    PCT/US2001/049629 (Expired - no
1   national phase)




    PCT/US2002/009863 (Expired - no
    national phase)




                  Exhibit 2 ("Advisory Agreement")
Case 3:20-cv-03097-B Document 1 Filed 10/09/20                Page 95 of 159 PageID 95




                                           EXHIBIT B

                              Prior Rights and Monetization Efforts

   1. Nonexclusive license from ChanBond, LLC to Z-Band, Inc. dated April 9, 2015




               Exhibit 2 ("Advisory Agreement")
Case 3:20-cv-03097-B Document 1 Filed 10/09/20                     Page 96 of 159 PageID 96




                                               EXHIBIT C

                                     Possible Vendor Arrangements

IPNAV has negotiated arrangements with various vendors at what are believed to be favorable rates.
As vendors recommended by IPNav, their fees would be covered under Section 4b of the Agreement
as Advanced Costs. Examples of such vendor arrangements are presented below.

        A. Litigation counsel to handle all legal aspects of any litigation filed by the Company

        B. Vendors to (i) collect, electronically format, review for privilege and produce responsive
           documents in the Company's control and to (i) analyze, review and compile documents
           received from third parties, including documents produced in the course of any litigation.

        C. Counsel and vendors to (i) prepare Rule 11 analysis, (ii) prepare infringement contentions
           and (iii) review and analyze invalidity contentions.

        D. Various technical, damages and patent experts required to support Licensing Transactions
           ("Consulting and Testifying Experts").

        E. Graphics presentation experts and vendors to prepare (i) graphics for Markman, (ii)
           graphics for key motions and (iii) graphics for trial and appellate matters.

        F. If requested by the Company to be coordinated by counsel that IPNav has preferred rate
           arrangements with, fees and expenses of prosecution counsel to handle regular portfolio
           services and possible reexamination counsel.

        G. Foreign litigation counsel to handle all legal aspects of any litigation filed by the Company in
           any jurisdiction outside of the United States.

        H. ITC counsel to handle all legal aspects of any action filed by the Company in the United
          States International Trade Commission.

        I. Licensing counsel to handle licensing matters.

IPNAV has longstanding relationship with many of these counsel and vendors and regularly
recommends new counsel and vendors. IPNAV and its affiliates regularly refer business to these
counsel or vendors. IPNAV or its affiliates may invest in or have other significant relationships with
these counsel or vendors. IPNAV is not impartial in recommending counsel or vendors that IPNAV
believes provide superior service. The Company, should it choose to work with such counsel and/or
vendors, hereby waives, and agrees to sign any required waiver of, any conflicts of interest in
connection with any services provided by any such counsel and/or vendors.




                 Exhibit 2 ("Advisory Agreement")
Case 3:20-cv-03097-B Document 1 Filed 10/09/20       Page 97 of 159 PageID 97



                                  EXHIBIT D

                              Terminal Disclaimers

                                     None.




            Exhibit 2 ("Advisdlry Agreement")
       Case 3:20-cv-03097-B Document 1 Filed 10/09/20                      Page 98 of 159 PageID 98



                                                    EXHIBIT E

                                       COMMON INTEREST AGREEMENT

     THIS COMMON INTEREST AGREEMENT ("Agreement") is entered into as of April 9, 2015, by and
     between ChanBond, LLC and its affiliates, as such affiliates may exist from time to time (the "Company'')
     having its principal offices at 2633 McKinney Avenue, Suite 130-501, Dallas, Texas 75204, and IPNAV,
     LLC ("IPNAV''), having its principal offices at 2525 Carlisle Street, Suite 439, Dallas, Texas 75201.

1.           Background.                                           privilege or immunity with respect to the
                                                                   Patent Matters. Any counsel or consultant
 1.1.      Companies and IPNAV are sometimes                       retained by a party or their counsel to assist
     referred to herein as a "party'' or the                       in the Patent Matters shall be bound by, and
     "parties" and are presently negotiating the                   entitled to the benefits of this Agreement.
     closing of an agreement under which IPNAV
     will act as the worldwide intellectual property        2.2.      In order to further their common interest,
     enforcement and licensing agent of the                     the parties and their counsel may exchange
     Companies and will provide services related                privileged and work product information,
     to the existing and future enforcement and                 orally and in writing, including, without
     monetization opportunities of the patents and              limitation,     factual     analyses,    mental
     related rights owned by the Companies (the                 impressions, legal memoranda, source
     "IP Rights" and the "Patent Matters"                       materials, draft legal documents, evidence of
     respectively).                                             use materials, claims charts, prosecution
                                                                history files and other information (hereinafter
 1.2.      The parties have a common legal                      "Common Interest Materials"). The sole
     interest in upholding the validity and                     purpose of the exchange of the Common
     enforceability of the IP Rights, for purposes              Interest Materials is to support the parties'
     of enforcement. The parties anticipate they                common interest with respect to the
     will enforce inherent rights of the IP Rights              enforcement for the Patent Matters. Any
     against third parties through litigation. The              Common Interest Materials exchanged shall
     parties have agreed to treat their                         continue to be protected under all applicable
     communications and those of their counsel                  privileges and no such exchange shall
     relating to the Patent Matters as protected by             constitute a waiver of any applicable privilege
     the common interest doctrine. Furtherance                  or protection. Nothing in this Agreement
     of the Patent Matters requires the exchange                requires a party to share information with the
     of proprietary documents and information, the              other party.
    joint development of legal strategies and the
     exchange of privileged information and                3.          Nondisclosure.
     attorney work product developed by the
     parties and their respective counsel.                  3.1.       The parties and their counsel shall use
                                                                the Common Interest Materials solely in
2.          Common Interest.                                     connection with the Patent Matters and shall
                                                                take appropriate steps to protect the
 2.1.       The parties have a common, joint and                 privileged and confidential nature of the
       mutual legal interest in the monetization of             Common Interest Material. No party nor their
       valid and enforceable patents. In furtherance            respective counsel shall produce privileged
       of that common interest, the parties will                documents or information unless or until
       cooperate with each other, to the extent                 directed to do so by a final order of a court of
       permitted by law, to share information                   competent jurisdiction, or upon the prior
       protected by the attorney-client privilege, the          written consent of the other party. No
       work product doctrine, or other applicable               privilege or objection shall be waived by a



                        Exhibit 2 ("Advisi>ry Agreement")
     Case 3:20-cv-03097-B Document 1 Filed 10/09/20                      Page 99 of 159 PageID 99



        party hereunder without the prior written        5.           General Terms.
        consent of the other party.
                                                          5.1.        This Agreement is governed by the laws
 3.2.       Except as herein provided, in the event              of the State of Delaware, without regard to its
     that either party or its counsel is requested or            choice of law principles to the contrary. In
      required in the context of a litigation,                   the event any provision of the Agreement is
     governmental,       judicial    or     regulatory           held by any court of competent jurisdiction to
      investigation or other similar proceedings (by             be illegal, void or unenforceable, the
      oral questions, interrogatories, requests for              remaining terms shall remain in effect.
      information or documents, subpoenas, civil                 Failure of either party to enforce any
     investigative demands or similar process) to                provision of this Agreement shall not be
     disclose any Common Interest Materials, the                 deemed a waiver of future enforcement of
      party or its counsel shall assert all applicable           that or any other provision.
      privileges, including, without limitation, the
     common interest doctrine, and shall                  5.2.       The parties agree that a breach of this
      immediately inform the other party and the              Agreement would result in irreparable injury,
     other partys counsel of the request or                   that money damages would not be a
      requirement to disclose.                                 sufficient remedy and that the disclosing
                                                               party shall be entitled to equitable relief,
4.           Relationship; Additions; Termination.             including injunctive relief, as a non exclusive
                                                               remedy for any such breach.
 4.1.         This Agreement does not create any
        agency or similar relationship among the          5.3.         Notices given under this Agreement
        parties. Through the term of the agreement               shall be given in writing and delivered by
        between the parties, or any other agreement              messenger or overnight delivery service as
        requiring confidentiality, (whichever term is            set forth below, and shall be deemed to have
        longer), no party nor their respective counsel           been given on the day received:
        has the authority to waive any applicable
        privilege or doctrine on behalf of any other             ChanBond,LLC
        party.                                                   2633 McKinney Avenue
                                                                 Suite 130-501
                                                                 Dallas, Texas 75204
 4.2.     Nothing in this Agreement affects the
     separate and independent representation of                  IPNAV, LLC
     each party by its respective counsel or                     2525 Carlisle Street
     creates     an attorney-client    relationship              Suite 439
     between the counsel for a party and the other               Dallas, Texas 75201
     party to this Agreement.
                                                          5.4.      This Agreement is effective and binding
 4.3.      This Agreement shall continue until                upon each party as of the date it is signed by
     terminated upon the written request of either            or on behalf of a party and may be amended
      party. Upon termination, each party and their           only by a writing signed by or on behalf of
      respective counsel shall return any Common              each party.       This Agreement may be
      Interest Material furnished by the other party.         executed in counterparts. Any signature
      Notwithstanding termination, this Agreement             reproduced or transmitted via email of a .pdf
      shall continue to protect all Common Interest           file, photocopy, facsimile or other process of
      Materials disclosed prior to termination.               complete and accurate reproduction and
      Sections 3 and 5 shall survive termination of           transmission shall be considered an original
     this Agreement.                                          for purposes of this Agreement.




                        Exhibit 2 ("Advi~&ry Agreement")
Case 3:20-cv-03097-B Document 1 Filed 10/09/20   Page 100 of 159 PageID 100




***The remainder of this page has been
intentionally left blank.**




                   Exhibit 2 ("Advi~6ry Agreement")
Case 3:20-cv-03097-B Document 1 Filed 10/09/20            Page 101 of 159 PageID 101


IN WITNESS WHEREOF, CHANBOND, LLC and IPNAV, LLC have executed this Common Interest
Agreement by their duly authorized representatives.


IPNAV, LLC                                  CHANBOND, LLC (on behalf of and including
                                            its affiliates)

By:   rtl,.,Ll
         (Signature)
                                            By:   (i)._L
                                                     (Signature)
                                                                   L--- -

Name:    'Pe&R....O
                 (Uh      L~E_              Name: 'QM,CU)Q.c        lmau~
Title:   er'::::~        &.C),.S            Title:    ~~L..   ~    tLO t S




                       Exhibit 2 ("Advi 1sory Agreement")
    Case 3:20-cv-03097-B Document 1 Filed 10/09/20                      Page 102 of 159 PageID 102
                                                                                                           3
                                                           DC-20-14152
                                          CAUSE NO.        ----


    DEIRDRE LEANE AND IPNA V, LLC ,                    §          IN THE DISTRICT COURT OF
                                                       §
          Plaintiffs,                                  §
    V.                                                 §          DALLASCOUNTY,TEXAS
                                                       §
    UNIFIEDONLINE, INC and CHANBOND,                   §
    LLC,                                               §
                                                       §               JUDICIAL DISTRICT
          Defendants.


                               TEMPORARY RESTRAINING ORDER


         On this day, the Court considered Plaintiffs' Original Verified Petition and Ex-Parte

Application for Temporary Restraining Order and Injunctive Relief in Aid of Arbitration

("Petition") filed by Plaintiffs Deirdre Leane ("Leane") and IPNA V, LLC ("IPNav") (collectively,

"Plaintiffs"). After reviewing the Petition and arguments of Plaintiffs' counsel the Court makes

the following findings and orders:

         In accordance with Rule 680 of the Texas Rules of Civil Procedure and Chapters 61 and

172 of the Texas Civil Practices & Remedies Code, by its application, Plaintiffs seek a Temporary

Restraining Order enjoining Defendants           UnifiedOnline, Inc. ("Unified") and ChanBond, LLC

("ChanBond") (collectively, "Defendants") from entering into any settlement of the "ChanBond

Litigations" 1 without obtaining the consent of Leane in accordance with§ 8.3 of the Interest Sale

Agreement entered into by and between Leane, Unified, and ChanBond on or about Oct. 27, 2015

(the "ISA").




1
 The ChanBond Litigations are defined as the following cases currently pending in the U.S. District Court for the
District of Delaware, Cases Nos. I: 15-cv-00842-RGA, 1: 15-cv-00843-RGA, 1:15-cv-00844-RGA, 1: 15-cv-00845-
RGA, 1:15-cv-00846-RGA, 1:15-cv-00847-RGA, 1:15-cv-00848-RGA,_ 1:15-cv-00849-RGA, 1:15-cv-00850-RGA,
1:l 5-cv-00851-RGA, 1: l 5-cv-00852-RGA,_ 1:l 5-cv-00853-RGA, and 1:l 5-cv-00854-RGA.




TEMPORARY RESTRAINING ORDER                                                                                PAGE     1
    Case 3:20-cv-03097-B Document 1 Filed 10/09/20                          Page 103 of 159 PageID 103



         The Court has jurisdiction over this action by virtue of the relief sought herein and because

the amount in controversy exceeds the minimum jurisdictional requirements of this Court. This

Court has personal jurisdiction over both Defendants because, among other things, they entered

into contracts with a residents of the State of Texas (Ms. Leane or IPNav) and they consented to

litigation in the State of Texas pursuant to forum selection clauses contained in the ISA and the

contract between IPNav and ChanBond, dated April 5, 2015 (the "Advisory Agreement").

         Venue is proper in Dallas County, Texas pursuant to Tex. Civ. Prac. & Rem. Code §

15.002(a)(4) and§ 171.096, because Plaintiffs reside in Dallas County, Texas (at the time these

causes of action accrued) whereas none of the Defendants reside in the State of Texas, and because

ChanBond contractually agreed that Dallas County would be the venue for any dispute arising out

of its contract with IPNav (as more fully described herein).

         This dispute is subject to arbitration and Plaintiffs have satisfied the requirements of Tex.

Civ. Prac. & Rem. Code §171.081-171.083, and 171.085 by attaching a draft of the anticipated

arbitration demand which they intend to file subject to this Order.

          Plaintiffs have presented sufficient evidence that the only assets of ChanBond are its

patents which are subject to litigation in the ChanBond Litigations, and the only asset of value for

Unified is its interest in ChanBond. The Court further finds that sufficient evidence exists that any

settlement of the ChanBond Litigations would require a license in the material assets of ChanBond,

i.e. the ChanBond patents, or the functional equivalent thereof (such as a release from past

infringement and a covenant not to sue for future infringement) which requires consent from Leane

pursuant to Section 8.3 of the ISA. 2


2
  ("Section 8.3 Limitations on Assignment. Except as expressly permitted in this Section, none of Purchaser or
ChanBond may grant or assign any rights or delegate any duties under this Agreement to any Third Party (including
by way of a "change in control") or may sell, transfer, or spin-off any of the interests in ChanBond or any of its
material assets without the prior written consent of Seller. Notwithstanding the foregoing, Purchaser shall be permitted




TEMPORARY RESTRAINING ORDER                                                                                      PAGE2
 Case 3:20-cv-03097-B Document 1 Filed 10/09/20                                Page 104 of 159 PageID 104



         The Court finds that sufficient evidence exists that absent sufficient monetization of the

ChanBond patents through the ChanBond Litigations that Unified will not be able to satisfy its

obligations to Leane in accordance with the ISA. The Court finds that sufficient evidence exists

that settlement of the ChanBond Litigations is imminent and that ChanBond, which is controlled

by Unified, has stated it has no obligation to obtain consent from Leane to settle the ChanBond

Litigations.

         If the ChanBond Litigations are settled without Leane's consent she would be incapable of

calculating her damages arising from Plaintiffs' improper settlement because it would be based on

the difference between the settlement ChanBond reached without her consent ("Unauthorized

Settlement") and a hypothetical and more lucrative settlement with her consent ("Hypothetical

Settlement"). The Court further finds that sufficient evidence exists that because of the difficulty

in proving the terms of the Hypothetical Settlement and that the settling defendants would actually

accept those terms after they agree to the Unauthorized Settlement that Leane cannot be adequately

compensated in damages and that damages cannot be measured to any certain pecuniary standard.

         The Court also finds that sufficient evidence exists that ChanBond and Unified face

insolvency prior to conclusion of the arbitration.




to transfer or assign) its rights, interests and obligations under this Agreement, as applicable, without Seller's prior
written consent as part of a sale of all or substantially all of its business, equity to, or a change in control transaction
with a Third Party acquirer (an "M&A Transaction", and an "Acquirer," respectively); provided that (a) such
transfer or assignment is subject to all of the terms and conditions of this Agreement; and (ii) such Acquirer executes
a written undertaking towards Seller agreeing to be bound by all of the terms and conditions of this Agreement with
respect to the rights being transferred or assigned. Except as otherwise expressly limited herein, the provisions hereof
shall inure to the benefit of, and be binding upon, the successors, permitted assigns, heirs, executors, and administrators
of the Parties hereto.").




TEMPORARY RESTRAINING ORDER                                                                                          PAGE3
 Case 3:20-cv-03097-B Document 1 Filed 10/09/20                  Page 105 of 159 PageID 105



        The Court further finds that sufficient evidence exists that if the actions of Defendants are

not enjoined they threaten to cause imminent and irreparable harm to Plaintiffs, and that Leane is

substantially likely to succeed on the merits of her claim on breach of the ISA.

        The Court therefore finds that pursuant to Tex. Civ. Prac. & Rem. Code§ 171.086(a)(3)(A)

and/ or (b )( 1) a temporary restraining order is necessary to prevent the destruction of the subject

matter of the arbitration which is either rescission of the ISA and/or its enforcement prior to

settlement of the ChanBond Litigations. Therefore, if this Court does not grant injunctive relief to

prevent Defendants from settling the ChanBond Litigations without Ms. Leane's consent as

required by the anti-assignment provision, Plaintiffs will have no adequate remedy at law.

        IT IS THEREFORE ORDERED that Defendants, and any of their respective officers,

directors, agents, employees, representatives, attorneys, and any other parties acting on their

behalf, in active concert or participation with them, or on instructions from Defendants are hereby

restrained and enjoined from taking any action in violation of the anti-assignment clause(§ 8.3 of

the ISA), including by settling the ChanBond Litigations on any terms that involve a license to the

ChanBond Patents, the functional equivalent of a license to the ChanBond Patents, or the grant of

any other interest in ChanBond or the ChanBond Patent without the consent of Leane.

        It is further ORDERED that the hearing on Plaintiffs'          Application for Temporary

Injunction shall commence on October __        , 2020 at __     a.m./p.m. in the _    District Court,

Dallas County, Texas, and Defendants shall appear and show cause, if any exists, why this

Temporary Restraining Order should not be continued as a temporary injunction.

        It is further ORDERED that, prior to the issuance of such a Temporary Restraining Order,

Plaintiffs   shall file a bond with the Dallas County District Clerk in the amount of

$_________                 , by cash deposit in the form of a check that may be paid from Plaintiffs'




TEMPORARY RESTRAINING ORDER                                                                     PAGE4
 Case 3:20-cv-03097-B Document 1 Filed 10/09/20               Page 106 of 159 PageID 106



law firm, which amount the Court finds will adequately protect the interests of Defendants,

pending a hearing on Plaintiffs Application for Temporary Injunction.

       It is further ORDERED that, upon filing of the bond or deposit in lieu required herein, the

District Clerk of Dallas County shall prepare and issue this notice of Temporary Restraining Order

and/or writ of injunction for service upon Defendants.



       SIGNED at ___          o'clock a.m./p.m. on the_   day of September 2020.




                                                     JUDGE PRESIDING




TEMPORARY RESTRAINING ORDER                                                                 PAGES
Case 3:20-cv-03097-B Document 1 Filed 10/09/20                              Page 107 of 159 PageID 107

                                                                                                                    4
                                                         oc.:20-14152
                                               CAUSE NO. ----

        DEIRDRE LEANE AND IPNA V, LLC ,                     §      IN.THE DISTRICT COURT OF
                                                            §
              Plaintiffs,                                   §
        ~                                                   §      DALLASCOUNTY,TEXAS
                                                            §
        UNIFIEDONLINE, INC and CHANBOND,                    §
        LLC,                                                §
                                                            §      $l,'6   JUDICIAL DISTRICT·
              Defendants.


                                   TEMPORARY RESTRAINING ORDER


            On this day, the Court considered Plaintiffs' Original Verified Petition and Ex-Parte

    Application for Temporary Restraining Order and Injunctive Relief in Aid of Arbitration

    ("Petition") filed by Plaintiffs Deirdre Leane ("Leane") and IPNA V, LLC (''IPN av") (collectively,

    "Plaintiffs"). After reviewing the Petition and arguments of Plaintiffs' counsel the Court makes

    the following findings and orders:

            In accordance with Rule 680 of the Texas Rules of Civil Procedure and Chapters 61 and

    172 of the Texas Civil Practices & Remedies Code, by its application, Plaintiffs seek a temporary

    Restraining Order enjoining Defendants UnifiedOnline, Inc. ("Unified'') and ChanBond, LLC

. ("ChanBond") (collectively, "Defendants") from entering into any settlement of the "ChanBoiid

    Litigations" 1 without obtaining the consent of Leane in accordance with § 8.3 of the Interest Sale

    Agreement entered into by and between Leane, Uni:(ied, and ChanBond on or about Oct. 27, 2015

    (the "ISA").




    1
.     The ChanBond Litigations are defined as the following cases currently pending in the U.S. District Court for the
    District of Delaware, Cases Nos. I :15-cv-00842-RGA, I: I 5-cv-00843-RGA, I: 15-cv-00844~RGA, I: I 5-cv-00845-
    RGA, l:15-cv-00846-RGA, l:15-cv-00847-RGA, l:15-cv-00848-RGA,_ l:15-cv-00849-RGA, l:15-cv-00850.-RGA,
    l:15-cv-00851-RGA, l:15-cv-00852-RGA,_ l:15-cv-00853-RGA, and l:15-cv-00854-RGA.




    TEMPORARY RESTRAINING ORDER                                                                                PAGE      I
Case 3:20-cv-03097-B Document 1 Filed 10/09/20                                Page 108 of 159 PageID 108




          The Court has jurisdiction over this action by virtue of the relief sought herein and because

 the amount in controversy exceeds the minimum jurisdictional requirements of this Court. This

 Court has personal jurisdiction over both Defendants because, among other things, they entered

 into contracts with a residents o~the State of Texas (Ms. Leane or IPNav) and they consented to

 litigation in the State of Texas pursuant to forum selection clauses contained in the ISA and the

 contract between IPNav and ChanBond, dated April 5, 2015 (the "Advisory Agreement").

          Venue is proper in Dallas County, Texas pursuant to Tex. Civ. Prac. & Rem. Code §

 15.002(a)(4) and§ 171.096, because Plaintiffs reside in Dallas County, Texas (at the_time these

 causes of action accrued) whereas none of the Defendants reside in the State of Texas, and because

 ChanBond contractually agreed that Dallas County would be the venue for any dispute arising out

 of its contract with IPNav (as more fully described herein).
                                         .                                                 ..
                                    .             .
          This dispute is subject to arbitration and Plaintiffs have satisfied the requirements of Tex.

 Civ. Prac. & Rem. Code § 17L081-171.083, and 171.085 by attaching a draft of the ~nticipated

 arbitration demand which they intend to file subject to this Order.

          -plaintiffs have pre~ented sufficient evidence that the only assets of ChanBond are 'its

 patents which are subject to litigation in the ChanBond Litigations, and th,e only asset of value for

 Unified is its interest in ChanBond. The Court further finds that sufficient evidence exists that any

 settlement of the ChanBond Litigations would require a license in the material assets of ChanBond,

 i.e. the ChanBond patents, or the functional equivalent thereof (such as a release from past

 infringement and a covenan~ not to sue for future infringement) which requires consent from Leane

 pursuant to Section 8\.3of the ISA. 2


 2
  ("Section 8.3 Limitations on Assignment. Except as expressly permitted in this Section, none of Purchaser or
 ChanBond may grant or assign any rights or delegate any duties under this Agreement to any Third.Party (including
 by way of a "change in control") or may sell, transfer, or spin-off any of the interests in ChanBond or any of its
 material assets without the prfor written consent of Seller. Notwithstanding the foregoing, Pu{'.chasershall be permitted




 TEMPORARY RESTRAINING ORDER                                                                                       PAGE2
Case 3:20-cv-03097-B Document 1 Filed 10/09/20                                  Page 109 of 159 PageID 109




          The Court finds that sufficient evidence exists that absent sufficient monetization of the

 ChanBond patents through the ChanBond Litigations that Unified will not be able to satisfy its

 obligations to Leane in accordance with the ISA: The Court finds that sufficient evidence exists

 that settlement of the ChanBond Litigations .is imminent and that ChanBond, which is controlled

 by Unified, has stated it has no obligation to obtain consent from Leane to settle the ChanBond

 Litigations.

          If the ChanBond Litigations are settled withoutLeane's cc;msentshe would be incapable of

 calculating her damages arising from Plaintiffs' improper settlement because it would be based on

 the difference between the settlement ChanBond reached without her consent ("Unauthorized

 Settlement") and .a hypothetical and more lucrative settlement with her consent ("Hypothetical
                                J

 Settlement"). The Court further finds that sufficient evidence exists that because of the difficulty

 in proving the terms of the Hypothetical Settlement and that the settling defendants would actually

 accept those terms after they agree to the Unauthorized Settlement that Leane cannot be adequately
    .                       .                                                    .
 compensated in damages and that damages cannot be measured to any certain pecuniary standard.

          The Court also finds that sufficient evidence exists that ChanBond and Unified face

 insolvency prior to condusion of the arbitration.




 to transfer or assign) its rights, interests and obligations under this Agreement, as applicable, without Seller's prior
 written consent as part of a sale of all or substantially all of its business, equity to, or a change in control transaction
 with ·a Third Party acquirer (an "M&A Transaction", and an "Acquirer," respectively); provided that (a) such
 transfer or assignment is subject to all of the terms _andconditions of this Agreement; and (ii) such Acquirer executes
 a written undertaking towards Seller agreeing to be bound by all of the terms and conditions of this Agreement with
 respect to the rights being transferred or assigned. Except as otherwise expressly limited herern, the provisions hereof
 shall inure to the benefit of, and be binding upon, the successors, permitted assigns, heirs, executors, and administrators
 of the Parties hereto.").




 TEMPORARY RESTRAINING ORDER                                                                                          PAGE3
Case 3:20-cv-03097-B Document 1 Filed 10/09/20                      Page 110 of 159 PageID 110




        The Court further finds that sufficient evidence exists that if the actions·ofDefendants      are

 not enjoined they threaten to cause imminent and irreparable harm to Plaintiffs, and that Leane is

 substantially likely.to ~ucceed on the merits of her claim on breach of the ISA.

        The Court therefore finds that pursuant to Tex. Civ. Prac. & Rem. Code§ 171.086(a)(3)(A)

 and/or (b)(1) a temporary restraining order is necessary to prevent the destruction of the subject

 matter of the arbitration which is either rescission of the ISA and/or its enforcement prior to

 settlement of the ChanBond Litigations. Therefore, if this Court does not grant injunctive relief to

 prevent Defendanrs from settling the ChanBond Litigations without Ms: Leane's consent as

 required by the anti-assignment provision, Plaintiffs will have no adequate remedy at law.

        IT IS THEREFORE ORDERED that Defendants, and any of their respective officers,

 directors, agents, employees, representatives, attorneys, and any other parties acting on their
                           '                          '                    '




 behalf, in active concert or participation with them, or on instructions from Defendants are hereby

 restrained and enjoined from taking any action in violation of the anti-assignment clause(§ 8.3 of

 the ISA), including by settling the ChanBond Litigations on any terms that involve a license to the

 ChanBond Patents, the functional equivalent of a license to the ChanBond Pate~ts, or the grant of ·

 any other interest in ChanBond or the ChanBond Patent without the cons~nt of Leane. -

        It is further ·oRDERED that the hearing on Plaintiffs'. Application for Temporary

 Injunction shall commence on October         /J/,   2020 at Cf:tX:Ja. n;fp,e- in theb1g ·District Court,   V .de
 Dallas County, Texas, and Defendants shall appear and show cause, if any exists, why this                   ~ . . L, ,
                                                                                                             (.~\:/
 Temporary Restraining Order should not be continued as a temporary injunction.

        It is further ORDERED that, prior to the issuance of such a Temporary Restraining Order,

 Plaintiffs shall file a bond with the Dallas County District Clerk in the amount of

 $   <. OfJfJ.,,.
              Od               , by cash deposit in the form of a check that may-be paid from Plaintiffs'




 TEMPORARY RESTRAINING ORDER                                                                        PAGE4
Case 3:20-cv-03097-B Document 1 Filed 10/09/20                  Page 111 of 159 PageID 111




 law firm, which amount the Court finds will adequately protect the interests of Defendants·,

 pending a hearing on Plaintiffs Application for Temporary Injunction.

        It is further ORDERED that, upon filing of the bond or deposit in lieu required herein, the

 District Clerk of Dallas County shall prepare and issue this notice of Temporary Restraining Order

 and/or writ of injunction for service upon Defendants.



        SIGNED at       l
                      / ··(16 o'clo~k a.m./Jffll..on the ~day   of September 2020.




 TEMPORARY RESTRAINING ORDER                                                                 PAGES
                                                                                                                                                  FILED
                                                                                                                                     9/30/2020 9: 14 AM
                                                                                                                                         FELICIA PITRE
             Case 3:20-cv-03097-B Document 1 Filed 10/09/20                                        Page 112 of 159 PageID 112         DISTRICT CLERK


                                                                                                               5
                                                                                                                                   DALLAS CO., TEXAS
                                                                                                                               Stephanie Clark DEPUTY




                                                                                                                     Barb Morgan
2 CIT/TRONOT ESERVE                                                                                      (972) 971-9615 Direct Dial
                                                                                                     barb.morgan@wickphillips.com
                                                                                                             www.wickphillips.com

                                                                 September 30, 2020


           VIAE-FILE

            District Clerk
            298th Judicial District Court
            600 Commerce Street
            Dallas County, Texas 75202

                      Re:       Deirdre Leane and IPNav, LLC v. Unifiedonline, Inc. and Chanbond, LLC,
                                Cause No. DC-20-14152, 298 th Judicial District Court, Dallas County, Texas

            Dear Clerk:

                    This letter is to request the issuance of (1) Citations; (2) Show Cause; and (3) Temporary
            Restraining Order for the following Defendants:

                    Defendant UnifiedOnline, Inc., may be served with service of process upon its registered
            agent, the Corporation Trust Company, Corporation Trust Center 1209 Orange Street, Wilmington,
            DE 19801, or upon William "Billy" Carter, its Chief Executive Officer, at 4309 Hoke LN,
            Greensboro, NC 27407 or wherever he may be found.

                    Defendant ChanBond, LLC, may be served with service of process upon its registered
            agent, the Corporation Service Company, 251 Little Falls Drive, Wilmington, DE 19808, or upon
            William "Billy" Carter, its Manager, at 4309 Hoke LN, Greensboro, NC 27407 or wherever he
            may be found.

                    A fee of $48.00 for issuance of the Notices have been paid with the filing of this letter.
            Once the Citations and Notices are issued, please email me at barb.morgan@wickphillips.com and
            attorney Sean Lemoine at sean.lemoine@wickphillips.com If you need anything further , you can
            contact me at (972) 971-9615.

                                                                               Sincerely,

                                                                               ls/Barb Morgan




  Dallas -3131 Md<inneyAvenue, Suite 100 • Dallas, Texas 75204 • 214.692.6200 • 214.692.6255 Fax

  Fort Worth - 100 Throckmorton, Suite 1500 • Fort Worth, Texas 76102 • 817.332.7788 • 817.332.7789 Fax
  Austin -7004   Bee Caves Road, Bldg. 1, Suite 1100 • Austin, Texas 78746 • 512.681.3732 • 512.681.3741 Fax
    Case 3:20-cv-03097-B Document 1 Filed 10/09/20               Page 113 of 159 PageID 113
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Barbara Morgan on behalf of J. Sean Lemoine
Bar No. 24027 443
barb.morgan@wickphillips.com
Envelope ID: 46695795
Status as of 9/30/2020 9:45 AM CST

Case Contacts

Name            BarNumber   Email                           TimestampSubmitted     Status

Sean Lemoine                sean.lemoine@wickphillips.com   9/30/2020 9:14:44 AM   SENT

Barb Morgan                 barb.morgan@wickphillips.com    9/30/2020 9:14:44 AM   SENT
                                                                                                                  FILED
                                                                                                     9/30/2020 1:57 PM
 Case 3:20-cv-03097-B Document 1 Filed 10/09/20                Page 114 of 159 PageID 114                FELICIA PITRE


                                                                                6                   DISTRICT CLERK
                                                                                                  Treva Parker-Ayodele [

                                   CAUSE NO. DC-20-14152                                         DALLAS CO., TEXAS



 DEIRDRE LEANE AND IPNav, LLC ,                   §    IN THE DISTRICT COURT OF
                                                  §
          Plaintiffs,                             §
                                                  §
 v.                                               §
                                                  §    DALLASCOUNTY,TEXAS
 UNIFIEDONLINE, INC and                           §
 CHANBOND, LLC,                                   §
                                                  §
          Defendants.                             §    298TH JUDICIAL DISTRICT




                        MOTION OF NON-RESIDENT ATTORNEY
                    AKIV A M. COHEN FOR ADMISSION PRO HAC VICE


         Comes now Akiva M. Cohen, Applicant herein, and moves this court to grant admission to

the District Court of Dallas County, Texas pro hac vice to represent Plaintiffs Deirdre Leane and

IPNav, LLC in this case, and would respectfully show the Court as follows:

         1.     Applicant is an attorney and a member of the law firm: Kamerman Uncyk Soniker

& Klien, P.C., 1700 Broadway, 16th Floor New York, NY 1001; Telephone 212-400-4930;

Facsimile: 866-221-6122.

         2.     Applicant has been and presently is a member of and in good standing with the Bar

of the State of New York, bar license number is 4328969. He is also admitted to the U.S. Eastern

District of New York, U.S. Southern District of New York, Second Circuit of New York, and the

Third Circuit of New York.

         3.     Applicant has not been admitted to practice in any state, other than New York.

         4.     Applicant is presently a member in good standing of the bars of the courts listed

above.




MOTION OF NON-RESIDENT ATTORNEY                                                              PAGE    1
AKIV AM. COHEN FOR ADMISSION PRO HAC VICE
 Case 3:20-cv-03097-B Document 1 Filed 10/09/20                   Page 115 of 159 PageID 115



       5.      Applicant has not previously applied to appear pro hac vice in this district court or

in any Texas court within the past two years.

       6.      Applicant has never been subject to grievance proceedings or involuntary removal

proceedings while a member of the bar of any state or federal court.

       7.      Applicant has not been charged, arrested, or convicted of a criminal offense or

offenses.

       8.      Applicant has read and is familiar With the Local Rules for the District Court of

Dallas County and will comply with the standards of practice set out therein.

       9.      Applicant has paid the required fee to the Texas Board of Law Examiners and

attached the Letter of Acknowledgment (Exhibit A) evidencing that the fee has been paid.

       10.     Applicant has co-counsel in this case who is admitted to practice in the state of

Texas and is in good standing with the Texas State Bar:


                                                J. Sean Lemoine
                                                Texas State Bar No. 24027443
                                                sean.lemoine@wickphillips.com
                                                WICK PHILLIPS, LLP
                                                3131 McKinney Ave.
                                                Suite 100
                                                Dallas, Texas 75204
                                                Telephone: 214-692-6200
                                                Facsimile: 214-692-6255

       Wherefore, Applicant prays that this Court enter an order permitting the admission of

Akiva M. Cohen to the District Court Of Dallas County, Texas, pro hac vice for this case only.




MOTION OF NON-RESIDENT ATTORNEY                                                               PAGE2
AKIV AM. COHEN FOR ADMISSION PRO HAC VICE
 Case 3:20-cv-03097-B Document 1 Filed 10/09/20                 Page 116 of 159 PageID 116



                                      Respectfully submitted,

                                      By: Isl J. Sean Lemoine
                                               J. Sean Lemoine
                                               Texas State Bar No. 24027443
                                               sean.lemoine@wickphillips.com
                                               WICK PHILLIPS, LLP
                                               3131 McKinney Ave., Suite 100
                                               Dallas, Texas 75204
                                               Telephone: 214-692-6200
                                               Facsimile: 214-692-6255
                                                      -and-
                                      By: Isl Akiva M Cohen
                                              Akiva M. Cohen
                                              New York State Bar No. 4328969
                                              acohen@kusklaw.com
                                              KAMERMAN UNCYK SONIKER & KLIEN, P.C.
                                               1700 Broadway, 16th Floor
                                              New York, NY 1001
                                              Telephone 212-400-4930
                                              Facsimile: 866-221-6122




                                 CERTIFICATE OF SERVICE

        I certify that a true and correct copy of this document was served on all counsel of record,
via electronic filing, pursuant to the Texas Rules of Civil Procedure on September 30, 2020.

                                                  Isl J. Sean Lemoine
                                                  J. Sean Lemoine




MOTION OF NON-RESIDENT ATTORNEY                                                                PAGE3
AKIV AM. COHEN FOR ADMISSION PRO HAC VICE
            Case 3:20-cv-03097-B Document 1 Filed 10/09/20                   Page 117 of 159 PageID 117
                                       Board of Law Examiners
                                Appointed by the Supreme Court of Texas

                                              September 29, 2020



 Akiva M. Cohen
 Via: E-Mail



                                           Acknowledgment Letter
                                         Non-Resident Attorney Fee

According to Texas Government Code §82.0361, "a nonresident attorney requesting permission to participate in
proceedings in a court in this state shall pay a fee of $250 for each case in which the attorney is requesting
to participate."

This Acknowledgement Letter serves as proof that the Board of Law Examiners has received $250 in
connection with the following matter:
           Non-resident attorney: Akiva M. Cohen
           Case: DC-20-14152
           Texas court or body: District Court of Dallas County


After satisfying the fee requirement, a non-resident attorney shall file a motion in the Texas court or body in which
the non-resident attorney is requesting permission to appear. The motion shall contain the information and statements
required by Rule 19(a) of the Rules Governing Admission to the Bar of Texas. The motion must be accompanied
by this Acknowledgment Letter and by a motion from a resident practicing Texas attorney that contains the
statements required by Rule 19(b).
The decision to grant or deny a non-resident attorney's motion for permission to participate in the proceedings in
a particular cause is made by the Texas court or body in which it is filed.
For more information, please see Rule 19 of the Rules Governing Admission to the Bar of Texas and §82.0361, of
the Texas Government Code, which can be found on the Board's website.
                                                                                         Signed,




                                                                                         SusanHenricks
                                                                                         Executive Director


MAILING ADDRESS                    TELEPHONE: 512- 463-1621 - FACSIMILE: 512- 463-5300               STREET ADDRESS

Post Office Box 13486                          WEBSITE: www.ble.texas.gov                            205 West 14th Street, Ste.500

Austin,Texas 78711-3486                                                                              Austin, Texas 78701



                                                     EXHIBIT A
    Case 3:20-cv-03097-B Document 1 Filed 10/09/20               Page 118 of 159 PageID 118
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Barbara Morgan on behalf of J. Sean Lemoine
Bar No. 24027 443
barb.morgan@wickphillips.com
Envelope ID: 46713899
Status as of 10/1/2020 10:56 AM CST

Case Contacts

Name            BarNumber   Email                           TimestampSubmitted      Status

Sean Lemoine                sean.lemoine@wickphillips.com   9/30/2020 1:57: 15 PM   SENT

Barb Morgan                 barb.morgan@wickphillips.com    9/30/2020 1:57: 15 PM   SENT
                                                                                                                FILED
                                                                                                    9/30/2020 1:57 PM
                                                                                                       FELICIA PITRE
 Case 3:20-cv-03097-B Document 1 Filed 10/09/20                Page 119 of 159      PageID 119 DISTRICT CLERK
                                                                            7                    DALLAS CO., TEXAS
                                                                                        Treva Parker-Ayodele DEPUTY


                                   CAUSE NO. DC-20-14152

 DEIRDRE LEANE AND IPNav, LLC ,                   §    IN THE DISTRICT COURT OF
                                                  §
        Plaintiffs,                               §
                                                  §
 v.                                               §
                                                  §    DALLASCOUNTY,TEXAS
 UNIFIEDONLINE, INC and                           §
 CHANBOND, LLC,                                   §
                                                  §
        Defendants.                               §    298TH JUDICIAL DISTRICT




                MOTION IN SUPPORT OF NON-RESIDENT ATTORNEY
                 AKIV A M. COHEN FOR ADMISSION PRO HAC VICE


       Comes now J. Sean Lemoine ("Movant"), as counsel for Plaintiffs, and hereby respectfully

requests the Court enter an order in this case permitting the pro hac vice admission of Akiva M.

Cohen to appear before the Court in the above-captioned action as attorney for the Plaintiffs.

       In support of this motion, Movant would show the Court that Mr. Cohen is a member in

good standing of the bar of the State ofNew York. Attached hereto as Exhibit A in support of this

motion is the Certificate of Good Standing from The Supreme Court of New York for Mr. Coehn.

Further, Mr. Cohen's appearance shall solely be in representation of Plaintiffs and shall be

associated with Movant, who is a member in good standing of the Texas Bar. Based on the

foregoing, Movant respectfully requests the Court grant the order allowing and permitting the

appearance of Akiva M. Cohen pro hac vice in this action.




MOTION IN SUPPORT OF NON-RESIDENT ATTORNEY                                                       PAGE   1
AKIV AM. COHEN FOR ADMISSION PRO HAC VICE
 Case 3:20-cv-03097-B Document 1 Filed 10/09/20                 Page 120 of 159 PageID 120



                                              Respectfully submitted,

                                              By: Isl J. Sean Lemoine
                                                  J. Sean Lemoine
                                                  Texas State Bar No. 24027443
                                                  sean.lemoine@wickphillips.com
                                                  WICK PHILLIPS, LLP
                                                  3131 McKinney Ave., Suite 100
                                                  Dallas, Texas 75204
                                                  Telephone: 214-692-6200
                                                  Facsimile: 214-692-6255
                                              ATTORNEY FOR PLAINTIFFS




                                 CERTIFICATE OF SERVICE

        I certify that a true and correct copy of this document was served on all counsel of record,
via electronic filing, pursuant to the Texas Rules of Civil Procedure on September 30, 2020.

                                                  Isl J. Sean Lemoine
                                                  J. Sean Lemoine




MOTION IN SUPPORT OF NON-RESIDENT ATTORNEY                                                     PAGE2
AKIV AM. COHEN FOR ADMISSION PRO HAC VICE
 Case 3:20-cv-03097-B Document 1 Filed 10/09/20                      Page 121 of 159 PageID 121




             Appellate il\iuision of tlTe §upreme O!ourt
                      of tqe §fate of New Jork
                    §econh 3Juhicinl il\epnrtment


JJ, i\prilnnn.e Agostino,           ([lcrk      of tq.e Appellate               Biuision          of tq.e
§upr.em.e ([ourt       of u,.e §tat.e of Ncm lJorlt, §.econb J'Jubicial Department,
                                                .i\kiuu !Reir <Eoff.en                         mas buly
liccnscb     anb abmittdl      to practice as an Attorney                anb ([ouns.elor-at-1.Cam
in all t1'.e courts     of t11.e;§tat.e, accorlling to tq.e lmus of tq.e §fate                    anb t1'.e
                                                                                                                     I
 court     rules   anb orel.er.s, on tq.e        15 tq      bay of                  3Jun.e 2005,                     I
                                                                                                                     I
 llas ouly taken mtb subscribcll             tqe oat11 of office pr.escribell               by lam, f1as             I
                                                                                                                     I
 be.en .enroll.eel in tfl.e t.~oll of Attorncus          nub ([ouns.elor.s-at-1.Cmu             on file iu
                                                                                                                     I
 my office,        Ila.a buly register.eel     tuitq     tl1e abministratiu.e            office     of t11.e         I
                                                                                                                     I
 courts,     anel accoroing    to t(f.e recorlls of tl7is court is in gooll .stmtlling as                            I
 an Attorney        anel ([ouns.elor-at-1.Cmu.                                                                       I
                                                                                                                     I
                                                                                                                 I
                                                                                                                 I
                                              JJn ltlitne.s.s ltlltereof,  1J l1nue l1ereunto           set      I
                                              m !J 1, n n b n n ll n ff i x e ll t It e .s e n 1 o f .s n i ll   I
                                               .i\µµcllnte Diuision on September 28, 2020.                       I
                                                                                                                 I
                                                                                                                 I
                                                                                                                 I
                                                                                                                 I
                                                                                                                 I
                                                                  <!!lerlt of t11e <£ourt                        I
                                                                                                                 I
                                                                                                                 I
                                                                                                                 I


                    - -----------:- ----~
                                       -:--
                                         ~~"""""-!~-
                                                -- I
                                             EXHIBIT A
                                                                                                                 I
    Case 3:20-cv-03097-B Document 1 Filed 10/09/20               Page 122 of 159 PageID 122
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Barbara Morgan on behalf of J. Sean Lemoine
Bar No. 24027 443
barb.morgan@wickphillips.com
Envelope ID: 46713899
Status as of 10/1/2020 10:56 AM CST

Case Contacts

Name            BarNumber   Email                           TimestampSubmitted      Status

Barb Morgan                 barb.morgan@wickphillips.com    9/30/2020 1:57: 15 PM   SENT

Sean Lemoine                sean.lemoine@wickphillips.com   9/30/2020 1:57: 15 PM   SENT
 Case 3:20-cv-03097-B Document 1 Filed 10/09/20                  Page 123 of 159 PageID 123
                                                                                              8
                                   CAUSE NO. DC-20-14152

 DEIRDRE LEANE AND IPNav, LLC ,                   §      IN THE DISTRICT COURT OF
                                                  §
        Plaintiffs,                               §
                                                  §
 v.                                               §
                                                  §      DALLASCOUNTY,TEXAS
 UNIFIEDONLINE, INC and                           §
 CHANBOND, LLC,                                   §
                                                  §
        Defendants.                               §      298TH JUDICIAL DISTRICT




         ORDER GRANTING THE MOTION OF NON-RESIDENT ATTORNEY,
              AKIV A M. COHEN FOR ADMISSION PRO HAC VICE



       On this the ___     day of ______              , 2020, the Application for Admission Pro Hae

Vice filed by Akiva M. Cohen, counsel for Plaintiffs was presented to the Court. The Court, having

reviewed and considered the Application, enters the following order:

       IT IS ORDERED that the Application for Admission Pro Hae Vice is GRANTED, and

Akiva M. Cohen is hereby admitted to practice before this Honorable Court, pro hac vice, for the

purposes of this litigation, and may appear on behalf of Plaintiffs as counsel of record along with

J. Sean Lemoine, of the law firm Wick Phillips.

       Signed this __     day of ______           , 2020




                                                              PRESIDING JUDGE




ORDER GRANTING THE MOTION OF NON-RESIDENT ATTORNEY,                                           PAGE    1
AKIV AM. COHEN FOR ADMISSION PRO HAC VICE
    Case 3:20-cv-03097-B Document 1 Filed 10/09/20               Page 124 of 159 PageID 124
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Barbara Morgan on behalf of J. Sean Lemoine
Bar No. 24027 443
barb.morgan@wickphillips.com
Envelope ID: 46713899
Status as of 10/1/2020 10:56 AM CST

Case Contacts

Name            BarNumber   Email                           TimestampSubmitted      Status

Barb Morgan                 barb.morgan@wickphillips.com    9/30/2020 1:57: 15 PM   SENT

Sean Lemoine                sean.lemoine@wickphillips.com   9/30/2020 1:57: 15 PM   SENT
                     Case 3:20-cv-03097-B Document 1 Filed 10/09/20                       Page 125 of 159 PageID 125
                                                                                                                                     9
FORM NO. 353-3 - CITATION                                                                                               ESERVE
THE STATE OF TEXAS                                                                                                     CITATION
To:
        CHANBOND, LLC
                                                                                                                       DC-20-14152
        ITS REGISTERED AGENT, THE CORPORATION SERVICE COMPANY,
        251 LITTLE FALLS DRIVE
        WILMINGTON, DE 19808                                                                                      DEIRDRE LEANE, et al
                                                                                                                          vs.
GREETINGS:                                                                                                      UNIFIEDONLINE, INC, et al
You have been sued. You may employ an attorney. If you or your attorney do not file a written
answer with the clerk who issued this citation by 10 o'clock a.m. of the Monday next following the
expiration of twenty days after you were served this citation and petition, a default judgment may be                ISSUED THIS
taken against you. Your answer should be addressed to the clerk of the 298th District Court at 600              1st day of October, 2020
Commerce Street, Ste. 101, Dallas, Texas 75202.

Said Plaintiff being DEIRDRE LEANE AND IPNav, LLC,                                                                  FELICIA PITRE
                                                                                                                  Clerk District Courts,
Filed in said Court 29th day of September, 2020 against                                                           Dallas County, Texas

UNIFIEDONLINE, INC AND CHANBOND LLC
                                                                                                           By: COURTNEY RUTLEDGE, Deputy
For Suit, said suit being numbered DC-20-14152, the nature of which demand is as follows:
Suit on OTHER (CIVIL) etc. as shown on said petition, a copy of which accompanies this citation. If
this citation is not served, it shall be returned unexecuted.                                                     Attorney for Plaintiff
                                                                                                                   J SEAN LEMOINE
WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                             WICK PHILIPS GOULD & MARTIN LLP
Given under my hand and the Seal of said Court at office this 1st day of October, 2020.                        3131 MCKINNEY AVENUE
                                                                                                                       SUITE 100
ATTEST: FELICIA PITRE, Clerk of the District Courts of Dallas, County, Texas                                       DALLAS TX 75204
                                         ~~
                        By _______________                            , Deputy
                                                                                                                      214-692-6200
                                                                                                          SEAN.LEMOINE@WICKPHILLIPS.COM
                              COURTNEY RUTLEDGE
                                                                                                           DAL  S COU -TY
                                                                                                            SERVICE EES
                                                                                                               OT ID
                          Case 3:20-cv-03097-B Document 1 Filed 10/09/20                                     Page 126 of 159 PageID 126



                                                                       OFFICER'S RETURN
Case No. : DC-20-14152

Court No.298th District Court

Style: DEIRDRE LEANE, et al

vs.

UNIFIEDONLINE, INC, et al

Came to hand on the ________________day of __________________, 20_________, at __________o'clock_________.M. Executed at ______________________________,

within the County of __________________________ at ____________ o'clock _______ .M. on the ________________day of_________________________________________,

20_______________, by delivering to the within named

____________________________________________________________________________________________________

____________________________________________________________________________________________________________

each, in person, a true copy of this Citation together with the accompanying copy of this pleading, having first endorsed on same date of delivery. The distance actually traveled by

me in serving such process was _________miles and my fees are as follows: To certify which witness my hand.

                                For serving Citation        $__________                    _______________________________________________

                                For mileage                  $__________                   of__________________County, ____________________
                                For Notary                   $__________                    By______________________________________Deputy

                                                               (Must be verified if served outside the State of Texas.)

Signed and sworn to by the said__________________________before me this_______day of _____________________, 20_______,

to certify which witness my hand and seal of office.


                                                                                           _____________________________________________________

                                                                                           Notary Public___________________County_______
                     Case 3:20-cv-03097-B Document 1 Filed 10/09/20                       Page 127 of 159 PageID 127
                                                                                                                                   10
FORM NO. 353-3 - CITATION                                                                                               ESERVE
THE STATE OF TEXAS                                                                                                     CITATION
To:
UNIFIEDONLINE, INC
                                                                                                                       DC-20-14152
SERVE REG AGENT CORPORATION TRUST COMPANY CORPORATION 1209
ORANGE STREET WILMINGTON DE 19801
                                                                                                                  DEIRDRE LEANE, et al
GREETINGS:                                                                                                                vs.
You have been sued. You may employ an attorney. If you or your attorney do not file a written                   UNIFIEDONLINE, INC, et al
answer with the clerk who issued this citation by 10 o'clock a.m. of the Monday next following the
expiration of twenty days after you were served this citation and petition, a default judgment may be
taken against you. Your answer should be addressed to the clerk of the 298th District Court at 600                   ISSUED THIS
Commerce Street, Ste. 101, Dallas, Texas 75202.                                                                 1st day of October, 2020

Said Plaintiff being DEIRDRE LEANE AND IPNav, LLC,
                                                                                                                    FELICIA PITRE
Filed in said Court 29th day of September, 2020 against                                                           Clerk District Courts,
                                                                                                                  Dallas County, Texas
UNIFIEDONLINE, INC AND CHANBOND LLC

For Suit, said suit being numbered DC-20-14152, the nature of which demand is as follows:                  By: COURTNEY RUTLEDGE, Deputy
Suit on OTHER (CIVIL) etc. as shown on said petition, a copy of which accompanies this citation. If
this citation is not served, it shall be returned unexecuted.
                                                                                                                  Attorney for Plaintiff
WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                                      J SEAN LEMOINE
Given under my hand and the Seal of said Court at office this 1st day of October, 2020.                   WICK PHILIPS GOULD & MARTIN LLP
                                                                                                               3131 MCKINNEY AVENUE
ATTEST: FELICIA PITRE, Clerk of the District Courts of Dallas, County, Texas                                           SUITE 100

                        By ______________
                                         ~~                           , Deputy
                                                                                                                   DALLAS TX 75204
                                                                                                                      214-692-6200
                              COURTNEY RUTLEDGE                                                           SEAN.LEMOINE@WICKPHILLIPS.COM

                                                                                                           DAL  S COU -TY
                                                                                                            SERVICE EES
                                                                                                               OT ID
                          Case 3:20-cv-03097-B Document 1 Filed 10/09/20                                     Page 128 of 159 PageID 128



                                                                       OFFICER'S RETURN
Case No. : DC-20-14152

Court No.298th District Court

Style: DEIRDRE LEANE, et al

vs.

UNIFIEDONLINE, INC, et al

Came to hand on the ________________day of __________________, 20_________, at __________o'clock_________.M. Executed at ______________________________,

within the County of __________________________ at ____________ o'clock _______ .M. on the ________________day of_________________________________________,

20_______________, by delivering to the within named

____________________________________________________________________________________________________

____________________________________________________________________________________________________________

each, in person, a true copy of this Citation together with the accompanying copy of this pleading, having first endorsed on same date of delivery. The distance actually traveled by

me in serving such process was _________miles and my fees are as follows: To certify which witness my hand.

                                For serving Citation        $__________                    _______________________________________________

                                For mileage                  $__________                   of__________________County, ____________________

                                For Notary                   $__________                    By______________________________________Deputy

                                                               (Must be verified if served outside the State of Texas.)

Signed and sworn to by the said__________________________before me this_______day of _____________________, 20_______,

to certify which witness my hand and seal of office.


                                                                                           _____________________________________________________

                                                                                           Notary Public___________________County_______
                          Case 3:20-cv-03097-B Document 1 Filed 10/09/20                  Page 129 of 159 PageID 129
Form 375-NOTICE        TO SHOW CAUSE

                                                                No. DC-20-14152
                                                                                                                       11
                                 SUIT PENDING IN THE DISTRICT COURT OF DALLAS COUNTY, TEXAS

                                                           DEIRDRE LEANE, ET AL
                                                                        vs.
                                                        UNIFIEDONLINE, INC, ET AL

                                               THE STATE OF TEXAS
To: CHANBOND, LLC
ITS REGISTERED AGENT, THE CORPORATION SERVICE COMPANY,251 LITTLE FALLS DRIVE WILMINGTON, DE 19808
YOU ARE HEREBY COMMANDED TO BE AND APPEAR BEFORE THE HONORABLE JUDGE OF THE 298TH DISTRICT COURT OF
TEXAS, at the Courthouse in Dallas, Texas, on
12TH DAY OF OCTOBER 2020
THEN AND THERE TO SHOW CAUSE, if any, WHY
OF ANY EXISTS WHY THIS TEMPORARY ORDER SHOULD NOT ( SEE ATTACH ORDER)

Herein Fail Not, but of this writ, and how you have executed the same, make due return.

WITNESS: FELICIA PITRE, Clerk of the District Court of Dallas County, Texas.

Given under my hand and seal of office, at Dallas, ON THIS THE 1ST DAY OF OCTOBER, 2020.

                                            Attest:    FELICIA PITRE
                                            Clerk, District Courts, Dallas County, Texas


_____________                          , Deputy.
      COURTNEY RUTLEDGE
                            SHERIFF'S RETURN                                                 ESERVE
                      Case 3:20-cv-03097-B Document 1 Filed 10/09/20             Page 130 of 159 PageID 130
Came to hand on the____      day of ______      A.D. 20__   , and                                  No. : DC-20-14152
executed on the           day of             A.D. 20__     , by delivering to                   DEIRDRE LEANE, ET AL
                                                                                                            vs.
                                                                                              UNIFIEDONLINE, INC, ET AL
the within named _____________                     , in person, a true copy of
this Notice.                                                                                        NOTICE
                                                                                                         ISSUED
                                     Sheriff, Dallas County, Texas
                                                                                          ON THIS THE 1ST DAY OF OCTOBER,
By____________                     Deputy.                                                              2020

                    FEES:                                                                            FELICIA PITRE
Serving Notice      $__      _                                                                     Clerk District Courts,
Mileage             $====                                                                          Dallas County, Texas

                                                                                       By COURTNEY RUTLEDGE, Deputy


                                                                                                  J SEAN LEMOINE
                                                                                        WICK PHILIPS GOULD & MARTIN LLP
                                                                                              3131 MCKINNEY A VENUE
                                                                                                      SUITE 100
                                                                                                  DALLAS TX 75204
                                                                                                     214-692-6200
                                                                                        SEAN.LEMOINE@WICKPHILLIPS.COM
                                                                                             DALLAS COU TY
                                                                                              SERVICE EES
                                                                                                 OTP ID
                          Case 3:20-cv-03097-B Document 1 Filed 10/09/20                  Page 131 of 159 PageID 131
Form 375-NOTICE        TO SHOW CAUSE
                                                                                                                       12
                                                                No. DC-20-14152

                                 SUIT PENDING IN THE DISTRICT COURT OF DALLAS COUNTY, TEXAS

                                                           DEIRDRE LEANE, ET AL
                                                                        vs.
                                                        UNIFIEDONLINE, INC, ET AL

                                               THE STATE OF TEXAS
To: UNIFIEDONLINE, INC
SERVE REG AGENT CORPORATION TRUST COMP ANY CORPORATION 1209 ORANGE STREET WILMINGTON DE 19801
YOU ARE HEREBY COMMANDED TO BE AND APPEAR BEFORE THE HONORABLE JUDGE OF THE 298TH DISTRICT COURT OF
TEXAS, at the Courthouse in Dallas, Texas, on
12TH DAY OF OCTOBER 2020
THEN AND THERE TO SHOW CAUSE, if any, WHY
OF ANY EXISTS WHY THIS TEMPORARY ORDER SHOULD NOT ( SEE ATTACH ORDER)

Herein Fail Not, but of this writ, and how you have executed the same, make due return.

WITNESS: FELICIA PITRE, Clerk of the District Court of Dallas County, Texas.

Given under my hand and seal of office, at Dallas, ON THIS THE 1ST DAY OF OCTOBER, 2020.

                                            Attest:    FELICIA PITRE
                                            Clerk, District Courts, Dallas County, Texas


_____________                          , Deputy.
      COURTNEY RUTLEDGE
                            SHERIFF'S RETURN                                                 ESERVE
                      Case 3:20-cv-03097-B Document 1 Filed 10/09/20             Page 132 of 159 PageID 132
Came to hand on the____      day of ______      A.D. 20__   , and                                  No. : DC-20-14152
executed on the           day of             A.D. 20__     , by delivering to                   DEIRDRE LEANE, ET AL
                                                                                                            vs.
                                                                                              UNIFIEDONLINE, INC, ET AL
the within named ______________                    , in person, a true copy of
this Notice.                                                                                        NOTICE
                                                                                                         ISSUED
                                     Sheriff, Dallas County, Texas
                                                                                          ON THIS THE 1ST DAY OF OCTOBER,
By_____________                    Deputy.                                                              2020

                    FEES:                                                                            FELICIA PITRE
Serving Notice      $__      _                                                                     Clerk District Courts,
Mileage             $====                                                                          Dallas County, Texas

                                                                                       By COURTNEY RUTLEDGE, Deputy


                                                                                                  J SEAN LEMOINE
                                                                                        WICK PHILIPS GOULD & MARTIN LLP
                                                                                              3131 MCKINNEY A VENUE
                                                                                                      SUITE 100
                                                                                                  DALLAS TX 75204
                                                                                                     214-692-6200
                                                                                        SEAN.LEMOINE@WICKPHILLIPS.COM

                                                                                            DALLA .S CO . TY
                                                                                             SE_ · 1cE _EES
                                                                                                OTP ID
TEMPORARY RESTRAINING ORDER - Form 322
               Case 3:20-cv-03097-B Document 1 Filed 10/09/20                      Page 133 of 159 PageID 133
                                            THE STATE OF TEXAS                                                                   13
TO       UNIFIEDONLINE, INC
SERVE REG AGENT CORPORATION TRUST COMP ANY CORPORATION 1209 ORANGE STREET WILMINGTON DE
19801
         WHEREAS, in a certain suit pending in the District Court of the 298th District Court of Texas, wherein DEIRDRE LEANE ET
AL Plaintiff (s) and UNIFIEDONLINE, INC AND CHANBOND LLC _Defendant (s), and the said DEIRDRE LEANE AND IPNav,
LLC, Prayed for and obtained from the Hon. TOBOLOWSKY EMILY Judge of the 298th District Court , his most gracious
TEMPORARY RESTRAINING ORDER and the said having given bond, as required by the fiat of the judge of the 298th District Court.
         Now, therefore, you, the said CHANBOND, LLC your Counselors, Solicitors, Attorneys, Agents, Servants and employees are
hereby commanded to DESIST and REFRAIN from SEE ATTACHED COPY OF TRO
until further order of the District Court to be holden within and for the County of Dallas
Judicial District of Texas at the Courthouse thereof, in the City of Dallas, at 9:00AM ON OCTOBER 12 2020, when and where this writ
is returnable.
         HEREIN FAIL NOT, under the penalty of the law.
         WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas County, Texas.
         Given under my hand and the seal of said Court, at office in the City of Dallas, ON THIS THE 1ST DAY OF OCTOBER, 2020.

                                          Attest:         FELICIA PITRE
                                          Clerk, District Courts, Dallas County, Texas.
                       Case 3:20-cv-03097-B Document 1 Filed 10/09/20                   Page 134 of 159 PageID 134

                                SHERIFF'S RETURN                                                    ESERVE

       Came to hand on the ____         day of______             20            at                           No. DC-20-14152
____        o'clock __   M., and executed the ___       day of ____             _
20      at ____        o'clock __   M., by delivering to ______                 _
                                                                                                                   IN
                                                                                                           298th District Court



the within named defendant __       in person, a true copy of this writ.                               DEIRDRE LEANE, ET AL
                                                                                                                    vs.
                                                                                                    UNIFIEDONLINE, INC, ET AL
                                Sheriff __________                         County, Texas.
                                                                                                 Temporary Restraining Order
By____________                            Deputy
             FEES:                                                                                           ISSUED
Serving Copy       $__          _                                                               ON THIS THE 1ST DAY OF OCTOBER,
Mileage            $===                                                                                        2020
             Total $___             _
                                                                                                              FELICIA PITRE
                                                                                                Clerk, District courts, Dallas County, Texas
                                                                                                 By COURTNEY RUTLEDGE, Deputy

                                                                                             J SEAN LEMOINE
                                                                                             WICK PHILIPS GOULD & MARTIN LLP
                                                                                             3131 MCKINNEY A VENUE
                                                                                             SUITE 100
                                                                                             DALLAS TX 75204
                                                                                             214-692-6200
                                                                                             SEAN.LEMOINE@WICKPHILLIPS.COM
                                                                                              DAL .s COU ·. TY
                                                                                               SER ICE _ EE&
                                                                                                  OT PAID
TEMPORARY RESTRAINING ORDER - Form 322
               Case 3:20-cv-03097-B Document 1 Filed 10/09/20                      Page 135 of 159 PageID 135
                                            THE STATE OF TEXAS                                                                        14
TO       CHANBOND, LLC, ITS REGISTERED AGENT, THE CORPORATION SERVICE COMPANY, 251 LITTLE FALLS
DRIVE, WILMINGTON, DE 19808
         WHEREAS, in a certain suit pending in the District Court of the 298th District Court of Texas, wherein DEIRDRE LEANE ET
AL Plaintiff (s) and UNIFIEDONLINE, INC AND CHANBOND LLC _Defendant (s), and the said DEIRDRE LEANE AND IPNav,
LLC, Prayed for and obtained from the Hon. TOBOLOWSKY EMILY Judge of the 298th District Court , his most gracious
TEMPORARY RESTRAINING ORDER and the said having given bond, as required by the fiat of the judge of the 298th District Court.
         Now, therefore, you, the said CHANBOND, LLC, your Counselors, Solicitors, Attorneys, Agents, Servants and employees are
hereby commanded to DESIST and REFRAIN from SEE ATTACHED COPY OF TRO
until further order of the District Court to be holden within and for the County of Dallas
Judicial District of Texas at the Courthouse thereof, in the City of Dallas, at 9:00AM ON OCTOBER 12 2020, when and where this writ
is returnable.
         HEREIN FAIL NOT, under the penalty of the law.
         WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas County, Texas.
         Given under my hand and the seal of said Court, at office in the City of Dallas, ON THIS THE 1ST DAY OF OCTOBER, 2020.

                                          Attest:         FELICIA PITRE
                                          Clerk, District Courts, Dallas County, Texas.
                       Case 3:20-cv-03097-B Document 1 Filed 10/09/20                   Page 136 of 159 PageID 136

                                SHERIFF'S RETURN                                                    ESERVE

       Came to hand on the ____         day of______             20            at                           No. DC-20-14152
____        o'clock __   M., and executed the ___       day of ____             _
20      at ____        o'clock __   M., by delivering to ______                 _
                                                                                                                   IN
                                                                                                           298th District Court



the within named defendant __       in person, a true copy of this writ.                               DEIRDRE LEANE, ET AL
                                                                                                                    vs.
                                                                                                    UNIFIEDONLINE, INC, ET AL
                                Sheriff __________                         County, Texas.
                                                                                                 Temporary Restraining Order
By____________                            Deputy
             FEES:                                                                                           ISSUED
Serving Copy       $__          _                                                               ON THIS THE 1ST DAY OF OCTOBER,
Mileage            $===                                                                                        2020
             Total $___             _
                                                                                                              FELICIA PITRE
                                                                                                Clerk, District courts, Dallas County, Texas
                                                                                                 By COURTNEY RUTLEDGE, Deputy

                                                                                             J SEAN LEMOINE
                                                                                             WICK PHILIPS GOULD & MARTIN LLP
                                                                                             3131 MCKINNEY A VENUE
                                                                                             SUITE 100
                                                                                             DALLAS TX 75204
                                                                                             214-692-6200
                                                                                             SEAN.LEMOINE@WICKPHILLIPS.COM
                                                                                              DAL .s COU ·. TY
                                                                                               SER ICE _ EE&
                                                                                                  OT PAID
                                                                                                                                    FILED
                                                                                                                        10/5/2020 1:26 PM
                                                                                                                            FELICIA PITRE
   Case 3:20-cv-03097-B Document 1 Filed 10/09/20
                                                                                                 15
                                                                               Page 137 of 159 PageID              137 DISTRICT CLERK
                                                                                                                      DALLAS CO., TEXAS
                                                                                                                    Angela Conejo DEPUTY

                                               CAUSE NO. DC-20-14152


        DEIRDRE LEANE ANDIPNAW, LLC,                          §                          IN THE DISTRICT COURT
                                                              §
                                                              §
                            Plaintiff(s),                     §
        vs.                                                   §                        298TH JUDICIAL DISTRICT
                                                              §
        UNIFIEDONLINE,INC AND CHANBOND,                       §
        LLC,                                                  §
                          Defendant(s).                       §                          DALLASCOUNTY,TEXAS


                                             RETURN OF SERVICE

    Came to my hand on Friday, October 2, 2020 at 7:51 AM,
    Executedat: 1209 ORANGE STREET, WILMINGTON, DE 19801
    within the county of NEW CASTLE at 10:02 AM, on Friday, October 2, 2020,
    by individuallyand personallydeliveringto the withinnamed:

                                                UNIFIEDONLINE, INC

    By deliveringto its Registered Agent, CORPORATION TRUST COMPANY
    By deliveringto its Authorized Agent, AMY MCLAREN
    a true copy of this

                 NOTICE TO SHOW CAUSE and TEMPORARY RESTRAINING ORDER


BEFORE ME, the undersignedauthority,on this day personallyappearedKE'\-1NDUNNwho after beingduly swornon
oath stales: "My name is KEVIN DUNN.I am a personover eighteen(18) years ofage and [ am competentto make this
affidav_iLI am a residentof the State of Delaware. I have personalknowledgeof the factsand statementscontainedin this
affidavitand aver that each is true and correct.I am not a party to this suit nor relatedor affiliatedwith any herein,and have
no interest in the outcome of the suit. I have never been convictedof a felony or of a misdemeanorinvolvingmoral
turpitude."


                                                      By:VV
                                                         KEVIN DUNN - P1·ocessServer
                                                         served@speclaldelivcry.com


    Sub~ed    and Sworn to by KEVIN DUNN, Before Mc, the undersigned authority, on this
      fi' day of October, 2020.

                                                      NotaryPublic in and for the State of Delaware
                            DENORRISANGELO BRITT
                                                              I
                       I        NOTARY PUBLIC
                              STATE OF DELAWARE
                          My CommissionExpiresMay 1, 2022 .
        Case 3:20-cv-03097-B Document 1 Filed 10/09/20                                   Page 138 of 159 PageID 138




Form 375-NOTICE       TO SHOW CAUSE

                                                               No. DC-20-14152

                                 SUIT PENDINGIN TIIE DISTRICTCOURTOF DALLASCOUNTY,TEXAS

                                                          DEIRDRE LEANE. ET AL
                                                                      ..Y&
                                                       UNIFIEDONLINE 1 INC. ET AL

                                              THE STATE OF TEXAS
To: UNIFIEDONLINE,INC
SERVE REGAGENTCORPORATIONTRUST COMPANYCORPORATION1209 ORANGESTREETWILMINGTONDE 19801
YOU ARE HEREBYCOMMANDEDTO BE AND APPEAR BEFORETHE HONORABLEJUDGE OF THE 298THDISTRICTCOURTOF
TEXAS, at the Courthousein Dallas, Texas, on
12TH DAYOF OCTOBER2020
THEN AND THERETO SHOW CAUSE, if any, WHY
OF ANY EXISTSWHYTHIS TEMPORARYORDERSHOULDNOT ( SEE ATTACHORDER}

Herein Fail Not, but of this writ, and how you have executedthe same, make due return.

Wl1NESS: FELICIAPITRE, Clerk of the District Court of Dallas County,Texas.

Given under my hand and seal of office, at Dallas, ON THIS THE 1ST DAYOF OCTOBER,2020,

                                           Attest: FELICIAPITRE
                                           Clerk, District Courts, DallasCounty, Texas


___________
              ~~     __, Deputy.
      COURTNEYRUTLEDGE
      Case 3:20-cv-03097-B Document 1 Filed 10/09/20                                Page 139 of 159 PageID 139




                              SHERIFF'SRETURN                                             ESERVE

Came to hand on the.___         day of _______        A.D. 20_,       and                       No. : DC-20-14152
executedon the             day of                 A.D. 20_,       by deliveringto           DEIRDRELEANE.ET AL
                                                                                                        vs.
                                                                                          UNIFIEDONLINE.INC, ET AL
the within named.
               ___________                           _, in person,a true copy of
this Notice.                                                                                    NOTICE
                                                                                                      ISSUED
                                          Sheriff,DallasCounty,Texas
                                                                                       ON THIS THE 1ST DAY OF OCTOBER,
By_____________                         Deputy.                                                      2020
                     FEES:                                                                        FELICIAPITRE
ServingNotice        $__      _                                                                 Clerk DistrictCourts,
Mileage
                     s__ _                                                                      DallasCounty,Texas

                                                                                     By COURTNEYRUTLEDGE,Deputy


                                                                                               J SEAN LEMOINE
                                                                                      WICK PHILIPSGOULD& MARTINLLP
                                                                                           3131 MCKINNEYAVENUE
                                                                                                   SUITE l00
                                                                                               DALLASTX 75204
                                                                                                  214-692-6200
                                                                                      SEAN.1,EMOINEru)WICKPIIILLIPS.('.OM

                                                                                         DALLAS COUNTY
                                                                                          SERVICE FEES
                                                                                            NOT PAID
                                                                                                                                      FILED
                                                                                                                          10/5/2020 1:35 PM
                                                                                                                             FELICIA PITRE
   Case 3:20-cv-03097-B Document 1 Filed 10/09/20                              Page 140 of 159 PageID               140 DISTRICT CLERK
                                                                                                     16                DALLAS CO., TEXAS
                                                                                                                     Deondria Grant DEPUTY


                                                CAUSE NO. DC-20-14152


        DEIRDRE LEANE AND IPNAW, LLC,                         §                          IN THE DISTRICT COURT
                                                              §
                                                              §
                            Plaintfff(s),                     §
        vs.                                                   §                        298TH JUDICIAL DISTRICT
                                                              §
        UNIFIEDONLINE, INC AND CHANBOND,
                                                              §
        LLC,
                                                              §
                           Defendant(s).                      §                          DALLAS COUNTY,TEXAS


                                             RETURN OF SERVICE
    Came to my hand on Friday, October 2, 2020 at 7:51 AM,
... Executedat: 1209 ORANGE STREET; ·WILMINGTON,·DE 19801
    within the county of NEW CASTLE at 10:02 AM, on Friday, October 2, 2020,
    by individuallyand personallydeliveringto the within named:

                                                UNIFIEDONLINE,INC

    By delivering to its RegisteredAgent, CORPORATIONTRUSTCOMPANY
    By deliveringto its AuthorizedAgent,AMY MCLAREN
    a true copy of this

       CITATIONand ORIGINALVERIFIEDPETITIONAND EX-PARTEAPPLICATIONFOR
          TE.MPORARYRESTRAININGORDERAND INJUNCTIVERELIEFIN AID OF
                        ARBITRATIONwith EXHIBITSattached


BEFOREME, the undersignedauthority,on this day personallyappearedKEVINDUNN who after being duly swornon
oath states: "My name is KEVINDUNN.I am a person over eighteen(18) years of age and I am competentto make this
affidavit I am a residentof the Stateof Delaware. I have personalknowledgeof the facts and statementscontainedin this
affidavitand aver that each is true and con-ect.I am not a party to this suit nor relatedor affiliatedwith any herein,and have
no interest in the outcome of the suit. I have never been convictedof a felony or of a misdemeanorinvolvingmoral
turpitude."


                                                      By:~
                                                          KEVIND - ProcessServer
                                                          served@specialdelivery.com


    S.u,cfibed and Sworn to by KEVIN DUNN,Before Me, the undersigned authority, on this
     ~      day of Qctober, 2020•
                                                        ~
                       •==.l)F'!!@,'!'!N~O~RR~l--8-AN_G_E_L_O_B_RI_TT
                                                    __
                                  NOTARYPUBLIC ------------------
                               ITATEOFDELAWARINota11
                                                  Public in and for the State of Delaware
                          My~,mm1aalon
                                  EXDlres
                                        May1,2022
                  Case 3:20-cv-03097-B Document 1 Filed 10/09/20                          Page 141 of 159 PageID 141




FORM NO. 353-3 - CITATION                                                                                                ESERVE

THE STATE OF TEXAS                                                                                                     CITATION
To:
UNIFIEDONLINE, INC
                                                                                                                       DC-20-14152
SERVE REG AGENT CORPORATION TRUST COMPANY CORPORATION 1209
ORANGE STREET WILMINGTON DE 19801
                                                                                                                  DEIRDRE LEA~E, et al
GREETINGS:                                                                                                                vs.
You have been sued. You may employ an attorney. If you or your attorney do not file a written                   UNIFIEDONLINE, INC, et al
answer with the clerk who issued this citation by IO o'clock a.m. of the Monday next following the
expiration of twenty days after you were served this citation and petition. a default judgment may be
taken against you. Your answer should be addressed to the clerk of the 298th District Court at 600                    ISSUED THIS
Commerce Street. Ste. IOI. Dallas. Texas 75202.                                                                  1st day of October, 2020

Said Plaintiff being DEIRDRE LEANE AND IJ>Nav, LLC,
                                                                                                                     FELICIA PITRE
Filed in said Court 29th day of September, 2020 against                                                            Clerk District Courts.
                                                                                                                   Dallas County, Texas
UNIFIEDONLINE, INC AND CHANBOND LLC

For Suit. said suit being numbered DC-20-14152, the nature of which demand is as follows:                By: COURTNEY RUTLEDGE. Deputy
Suit on OTHER (CIVIL) etc. as shown on said petition. a copy of which accompanies this citation. If
this citation is not served. it shall be returned unexecuted.
                                                                                                                 Attorney for Plaintiff
WITNESS: FELICIA PITRE. Clerk of the District Courts of Dallas, County Texas.                                     J SEAN LEMOINE
Given under my hand and the Seal of said Court at office this 1st day of October. 2020.                  WICK PHILIPS GOULD & MARTIN LLP
                                                                                                              3131 MCKINNEY AVENUE
ATTEST: FELICIA PITRE, Clerk of the District Courts of Dallas. County, Texas                                          SUITE 100

                        By______________ ~~                          . Deputy
                                                                                                                  DALLAS TX 75204
                                                                                                                     214-692-6200
                             COURTNEY RUTLEDGE                                                           SEAKLDlOINF:(il)WICKPIIILl,IPS.COi\l

                                                                                                          DALLAS COUNTY
                                                                                                           SERVICE FEES
                                                                                                             NOT PAID
                       Case 3:20-cv-03097-B Document 1 Filed 10/09/20                                                Page 142 of 159 PageID 142



                                                                           OFFICER'S RETURN
Case No.: DC-20-1-1152                                                                                                                                .... sEE11-"t"l'll-ct\EO"'"'
Court No.298th District Court                                                                                                                            i(.1f.-lt- ~ff\0~\f\1:tt*-:IC

Style: DEIRDRE LEANE. ct al
\·s.

UNIFIEDONLINE. INC ct al
Came to hand on the ________              da) of                           . 20           . at _____      o'clock ____       .'.\I. Executed ,11______________                  .

within the County of ____________                        at ______             o'clock        .!\I. on the _______           d,1y01_·_________________                              _

20_______            . hy delivering to the within named




each, in person. a tmc copy of this Citation together with the accompanying copy of this pleading, ha,·ing lirst endorsed on same date of delivery. The distance actually tra\'clcd hy

me in serving such process was _____          miles and my li:cs arc as follows: To certify which witness my hand.

                                For serving Citation           $____           _

                                Fnr mileage                    $__         _                   of________                County. ________                _

                                For Notary                     $__         _                   By________________                                  Dcputy

                                                                 (Must he verified if served outside the State of Texas.)

Signed and sworn tn hy the said ____________                         hcforc me this ___    day of __________                 . 20___      ,

to certify which witness my hand and seal of office.




                                                                                              Notary Public.________                County __     _
                                                                                                                                       FILED
                                                                                                                           10/5/2020 1:36 PM
                                                                                                                               FELICIA PITRE
     Case 3:20-cv-03097-B Document 1 Filed 10/09/20                             Page 143 of 159 PageID                143 DISTRICT CLERK
                                                                                                 17                      DALLAS CO., TEXAS
                                                                                                                       Angela Conejo DEPUTY

.,                                              ..CAUSENo;·nc-20-14152


          DEIRDRELEANEANDIPNAW, LLC,                            §                          IN THE DISTRICT COURT
                                                                §
                                                                §
                            Plaintiff(s),                       §
          vs.                                                   §                         298TH JUDICIAL DISTRICT
          UNIFmooNLINE, INC AND CHANBOND, ·
          LLC,
                                                                I
                                                                §
                           Defendant(s).                        §                          DALLASCOUNTY,TEXAS


                                               RETURN OF SERVICE
     Cameto my hand on Friday, October 2, 2020 at 7:51 AM,
.•.•.Executedat: 1209 ORANGE STREET, WILMINGTON,.DE19801
     within the county of NEW CASTLE at 10:02 AM, on Friday, October 2, 2020,
     by individuallyand pei:sonallydelive1ingto the withinnamed:

                                                 UNIFIEDONLINE, INC

      By deliveringto its Registered Agent, CORPORATION TRUST COMPANY
      By deliveringto its Authorized Agent, AMY MCLAREN
      a true copy of this

           TEMPORARY RESTRAINING ORDER and TEMPORARY RESTRAINING ORDER
              INJUNCTIVE RELIEF IN AID OF ARBITRATION with EXHIBITS attached


BEFORE ME, the undersignedauthority,on this day personallyappearedKEVIN DUNNwho after being duly swom on
oath states: "My name is KEVINDUNN. [ am a person over eighteen (18) years of age and ramcompetentto make this
affidavit.I am a residentof the State of Delaware. I have personalknowledgeof the facts and statementscontainedin this
affidavitand aver that each is true and correct. I am not a party to this suit nor related or affiliatedwith any hel'ein,and have
no ~teres! ~ the outcom~.~( the suit. I have never been con"victedof a felony or of a misdemeanor involving moral
turpitude." ·                   ·                     ·


                                                       By:b.(_
                                                            KEVIND'ONl<-
                                                                    ProcessServer
                                                           served@spedaldelivery.com


     . Susscribed and Sw~rn to by KEVINDUNN, Before Me, the undersignedauthority,on this
             day of October,2020.

                                                                     ---
                                                                    r----
                          .-~=:"'.~~~-----~Nr.ao~tau:,·~~...r.1?1t•blic
                                DENORRISANGELOBRITT w
                                                                 in and for the State of Delaware
                                     NOTARYPUSllC
                                 STATE OF DELAWARE
                             My CommissionExpiresMay 1, 2022
                    Case 3:20-cv-03097-B Document 1 Filed 10/09/20                 Page 144 of 159 PageID 144


TEMPORARY RESTRAINING ORDER- Form 322
                                            THE STATE OF TEXAS
TO       UNIFIEDONLINE, INC
SERVE REG AGENT CORPORATION TRUST COMPANY CORPORATION 1209 ORANGE STREET WILMINGTON DE
19801
         WHEREAS, in a certain suit pending in the District Court of the 298th District Court of Texas, wherein DEIRDRE LEANE ET
AL Plaintiff (s) and UNIFIEDONLINE, INC AND CHANBOND LLC _Defendant (s), and the said DEIRDRE LEANE AND IPNav,
LLC, Prayed for and obtained from the Hon. TOBOLOWSKY EMILY Judge of the 298th District Court, his most gracious
TEMPORARY RESTRAINING ORDER and the said having given bond, as required by the fiat of the judge of the 298th District Court.
         Now, therefore, you, the said UNIFIEDONLINE, INC your Counselors, Solicitors, Attorneys, Agents, Servants and employees are
hereby commanded to DESIST and REFRAIN from SEE ATTACHED COPY OF TRO
until further order of the District Court to be holden within and for the County of Dallas
Judicial District of Texas at the Courthouse thereof, in the City of Dallas, at 9:00AM ON OCTOBER 12 2020, when and where this writ
is returnable.
         HEREIN FAIL NOT, under the penalty of the law.
         WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas County, Texas.
         Given under my hand and the seal of said Court, at office in the City of Dallas, ON THIS THE 1ST DAY OF OCTOBER, 2020.

                                          Attest:         FELICIA PITRE
                                          Clerk, District Courts, Dallas County, Texas.
                   Case 3:20-cv-03097-B Document 1 Filed 10/09/20                   Page 145 of 159 PageID 145



                               SHERIFF'S RETURN                                                ESERVE

       Came to hand on the ____       day of_____            20            at                          No. DC-20-14152
____        o'clock__   M., and executed the ___    day of ____                 _
20      at ____       o'clock__ M., by delivering to _____                 _
                                                                                                              IN
                                                                                                      298th District Court


the within named defendant__    in person, a true copy of this writ.                              DEIRDRE LEANE, ET AL
                                                                                                               vs.
                                                                                               UNIFIEDONLINE, INC, ET AL
                               Sheriff_________                        County, Texas.
                                                                                            Temporary Restraining Order
By___________                         Deputy
             FEES:                                                                                          ISSUED
Serving Copy       $___          _                                                         ON THIS THE 1ST DAY OF OCTOBER,
Mileage            $___          _                                                                       2020
             Total $----
                                                                                                         FELICIA PITRE
                                                                                           Clerk, District courts, Dallas County, Texas
                                                                                            By COURTNEY RUTLEDGE, Deputy

                                                                                         J SEAN LEMOINE
                                                                                         WICK PHILIPS GOULD & MARTIN LLP
                                                                                         3131 MCKINNEY AVENUE
                                                                                         SUITE 100
                                                                                         DALLAS TX 75204
                                                                                         214-692-6200
                                                                                         SEAN.LEMOINE<@WICKPHILLIPS.COM
                                                                                         DALLAS COUNTY
                                                                                          SERVICE FEES
                                                                                            NOT PAID
                                                                                                                                      FILED
                                                                                                                          10/5/2020 1:36 PM
                                                                                                                             FELICIA PITRE
   Case 3:20-cv-03097-B Document 1 Filed 10/09/20                              Page 146 of 159 PageID               146 DISTRICT CLERK
                                                                                                  18                   DALLAS CO., TEXAS
                                                                                                                     Deondria Grant DEPUTY


                                                "•CAUSENO. DC;.:20-141-Sl


         DEIRDRE LEANE AND IPNAW, LLC,                           §                        IN THE DISTRICT COURT
                                                                 §
                                                                 §
                            Plaintfff(s),                        §
         vs.                                                     §                      298TH JUDICIAL DISTRICT
                                                                 §
         UNIFIEDONLINE,INC AND CHANBOND,
         LLC,                                                    §
                                                                 §
                           Defendant(s).                         §                        DALLAS COUNTY,TEXAS


                                              RETURN OF SERVICE
    Came to my hand on Friday, October 2, 2020 at 7:51 AM,
    Executedat: 25LLITILE EALLS DRIVE, WILMINGTON, DE 19808
    within the countyof NEW CASTLE at 1:45 PM, on Friday, October 2, 2020,
    by individuallyand personallydeliveringto the within named:      ·

                                                   CHANBOND,LLC

    By deliveringto its Registered Agent, CORPORATION SERVICE COMPANY
    By deliveringto its Authorized Agent, LYNANNEGARES
    a truecopyof this

                 NOTICE TO SHOW CAUSE and TEMPORARY RESTRAINING ORDER


BEFOREME, the undersignedauthority,on this day personallyappearedKEVINDUNNwho after beingduly swornon
oath states: "My nameis KEVINDUNN.I am a personover eighteen(18) years of age and I am competentto make this
affidavit.I am a residentof the Stateof Delaware. I have personalknowledgeof the facts and statementscontainedin this
affidavitand aver that each is true and.correct.I am not a party to this suit nor related01· affiliatedwith any herein,and have
no interest in the outcome of the suit I have never been convictedof a felony or of a misdemeanorinvolvingmoral
tw-pitude."
     ....-........      ..~·~.

                                                      By:~
                                                         KEVIN D'lJN&,-i,rocessServer
                                                         served@specialdelivery.com


    Subs(d!?,edand Sworn to by KEVIN DUNN,Before Me, the undersigned authority, on this
      5 day of Octo_.,.er,2020.
                                                                         ...._
                    __________
                        DSNORRISANGELOBRITT                  •
                                                                       -
                                                      N-nt1o¥1rvPublictri   and for the State of Delaware
                            NOTARYPUBLIC
                          STATEOF DELAWARE
                       M11
                         Ocmmlaalon
                                 ExpiresMay1,2022
        Case 3:20-cv-03097-B Document 1 Filed 10/09/20                              Page 147 of 159 PageID 147




Form 375-NOTICE TO SHOW CAUSE

                                                           No. DC-20-14152

                               SUITPENDINGIN THE DISTRICTCOURTOF DALLASCOUNTY,TEXAS

                                                      DEIRDRE LEANE. ET Al,
                                                                  vs.
                                                    UNIFIEDONLINE. INC. ET AL

                                           THE STATE OF TEXAS
To: CHANBOND, LLC
ITS REGISTEREDAGENT.THE CORPORATIONSERVICECOMPANY.251LITTLEFALLSDRIVEWILMINGTON.DE 19808
YOUARE HEREBYCOMMANDEDTO BE ANDAPPEARBEFORETHE HONORABLEJUDGEOF THE 198Ttl DISTRICT COURT OF
TEXAS,at the Courthousein Dallas,Texas,on
11THDAY OF OCTOBER2010
THENANDTHERETO SHOWCAUSE,if any, WHY
OF ANY EXISTS\VII\' THIS TEMPORARYORDERSHOULDNOT C SF.EATTACH ORDER)

HereinFailNot, but of this writ,and how you have executedthe same,makedue return.

WITNESS:FELICIAPITRE,Clerkof the DistrictCourtof DallasCounty,Texas.

Givenundermy hand and sealof office,ot Dallas,ON THISTHE 1ST DAYOF OCTOBER,1010.

                                        Attest: FELICIAPITRE
                                        Clerk,DistrictCourts,DallasCounty,Texas


___________          __, Deputy.
     COURTNEYRUTLEDGE
      Case 3:20-cv-03097-B Document 1 Filed 10/09/20                                Page 148 of 159 PageID 148




                               SHERIFFSRETIJRN                                             F:SERVE

Came to hand on the___           day of _____          .A.D.20_,     and                           No.: DC-20-14152
executedon the              day of                 A.D. 20_,     by deliveringto              DEIRDRELEANE,ET AL
                                                                                                          ~
                                                                                           UNIFIEDONLINE,INC. ET AL
                                                                                        =============
the within named,____________                         __,in person,a true copy of
this Notice.                                                                                       NOTICE
                                                                                                        ISSUED
                                           Sheriff, DallasCounty,Texas
                                                                                       ON TIUS THE 1STDAY OF OCTOBER,
By___________                            Deputy.                                                     2020
                    FEES:                                                                           FELICIAPITRE
ServingNotice       $__        _                                                                  Clerk DistrictCourts,
                    $.___          _                                                              Dallas County,Texas
Mileage

                                                                                     By COURTNEY RUTLEDGE. Deputy


                                                                                                J SEANLEMOINE
                                                                                      WICK PlliLIPS GOULD& MARTINLLP
                                                                                           3131 MCKINNEYAVENUE
                                                                                                    SUITE 100
                                                                                                DALLASTX 75204
                                                                                                   214-692-6200
                                                                                      SEA~.1.1-:1\IOl:\'E'.a:WIC"h'.l'IIIU.ll'S.COM
                                                                                           DALLAS COUNTY
                                                                                            SERVICE FEES
                                                                                              NOT PAID
                                                                                                                                      FILED
                                                                                                                          10/5/2020 1:36 PM
                                                                                                                             FELICIA PITRE
    Case 3:20-cv-03097-B Document 1 Filed 10/09/20
                                                                                             19
                                                                               Page 149 of 159 PageID               149 DISTRICT CLERK
                                                                                                                       DALLAS CO., TEXAS
                                                                                                                     Deondria Grant DEPUTY

                                                 CA,USENO! DC-20-14152


         DEIRDRE LEANE AND IPNAW, LLC,                         §                          IN THE DISTRICT COURT
                                                               §
                                                               §
                            Plalntiff(s),                      §
         vs.                                                   §                        298TH JUDICIAL DISTRICT
                                                               §
         UNIFIEDONLINE,INC AND CHANBOND,
                                                               §
         LLC,
                                                               §
                           Defendant(s).                       §                          DALLAS COUNTY,TEXAS


                                              RETURN OF SERVICE
      Came to my hand on Friday, October2, 2020 at 7:51 AM,
      Executedat: 251 LITTLE FALLS DRIVE, WILMINGTON,DE 19808
.,...·within the county of NEW CASTLEat 1:45 PM, on Friday, October2, 2020,
      by individuallyand personallydeliveringto the within named:

                                                   CHANBOND,LLC

    By deliveringto its RegisteredAgent, CORPORATIONSERVICECOMPANY
    By deliveringto its AuthorizedAgent, LYNANNEGARES
    a true copy of this

       CITATIONand ORIGINALVERIFIEDPETITIONAND EX-PARTEAPPLICATIONFOR
          TEMPORARYRESTRAININGORDERAND INJUNCTIVERELIEF IN AID OF
                         ARBITRATION with EXHIBITS attached


BEFOREME,the undersignedauthority,on this day personallyappearedKEVINDUNNwho after being duly swornon
oath states: "My name is KEVIN DUNN. I am a personover eighteen(18) years of age and I am competentto make this
affidavit.I am a residentof the Stateof Delaware. I have personalknowledgeof the facts and statementscontainedin this
affidavitand aver that each is true and correct. I am not a party to this suit nor relatedor affiliatedwith any herein,and have
ao interest in the.outcome of the suit. I have never been convicted of a felony or of a misdemeanorinvolvingmoral
turpitude."


                                                      By:~
                                                           KEVINDUNN - ProcessServer
                                                           served@-specialdelivery.com


-   Subs~ed and-Sworn to by KEVIN DUNN, Before Me. the undersigned authority, on this
      Q day of October, 2020.

                           Dt:NORRISANGE.LOBRINotarI Public in and for the State of Delaware
                               NOTARYPUBLIC
                             STATEOF DELAWARE
                         Mv Ccmmlsalon
                                     Ex,,lresMay1, 2022
                     Case 3:20-cv-03097-B Document 1 Filed 10/09/20                                              Page 150 of 159 PageID 150



                                                                                                                                                           lltll'sEEA1iAC\-\ED**
                                                                        OFFICER'S RETURN                                                                        "'**Aff\OA'1\i***
Case No.: DC-20-14152
Court No.298th District Court
Style: DEIRDRE LEANE,et al
vs.
UNIFIEDONLINE,INC,et al
Came to hand on the _______               day of _______               ..,20___         _, at ____      .o'clock           .M. Executed at ___________                  __,
\\ithin the County of __________                        at _____          o'clock ___        .M. on the ______            ..:daYore...._______________                        _,

20_____           __, by deliveringto the \\ithin named




each, in person, a true copy of this Citation togetherwith the accompanyingcopy of this pleading,having first endorsed on same date of delivery. The distance actually traveled by
me in serving such processwas ____            .milesand my fees are as follows: To certify which witness my hand.
                                For serving Citation          $.___      _

                                For mileage                   s__ _                           of                     County,______                   _

                                For Notary                    s__ _                           By _____________                                 __;Deputy

                                                                (Must be verified if served outside the State orTexas.)
Signed and sworn to by the saidc.....
                                  __________                       be.foreme this___       ,dayof ________                _, 20__     __,

to certify which witness my hand and seal ofofficc.




                                                                                             Notary Public._______                  County__     _
                                                                                                                                    FILED
                                                                                                                        10/5/2020 1:36 PM
                                                                                                                           FELICIA PITRE
  Case 3:20-cv-03097-B Document 1 Filed 10/09/20                              Page 151 of 159 PageID              151 DISTRICT CLERK
                                                                                           20                        DALLAS CO., TEXAS
                                                                                                                   Deondria Grant DEPUTY


                                                CAUSE NO. DC-10-14152


         DEIRDRELEANE AND IPNAW, LLC,                          §                         IN THE DISTRICT COURT
                                                               §
                                                               §
                               Plalntlff(s),                   §
        vs.                                                    §                       298ffl JUDICIAL DISTRICT
                                                               §
        UNIFIEDONLINE,INC ANDCHANBOND,
                                                               §
        LLC,
                                                               §
                              Defendant{s).                    §                         DALLASCOUNTY, TEXAS


                                               RETURN OF SERVICE
    Came to my hand on Friday, October 2, 2020 at 7:51 AM,
    Executedat: 251 LITTLE FALLS DRIYE, Wll,MINGTON, DE 19808
    within the county of NEW CASTLE at 1:45 PM, on Friday, October 2, 2020,
    by individuallyand personallydeliveringto the within named:

                                                  CHANBOND,LLC

    By deliveringto its RegisteredAgent, CORPORATIONSERVICECOMPANY
    By deliveringto its AuthorizedAgent, LYNANNEGARES
    a true copy of this

          TE1\-1PORARY
                     RESTRAININGORDER and TEMPORARYRESTRAININGORDER



BEFORE ME, the Wldersignedauthority,on this day personnllyappearedKEVIN DUNNwho after being duly swornon
011thstates: "My name is KEVINDUNN.I am a person over eighteen( 18) years of age and I am competentto make this
affidavit.I am a residentof the Slateof Delaware. I havepersonalknowledgeof the facts and statementscontainedin this
affidavitand aver that each is ti-ueand correct.I am not a party to this suit nor relatedor affiliatedwith any herein,andhave
no....
    interest
    ~.,,
turpitude!'
                          .
             in the outcome   of the
                          .....
                            :      '""·suit. I have never been convicted of a felony or of a misdemeanorinvolvingmoral



                                                      By:     h ,/
                                                            KEVIN DUNN- Process Server
                                                            served@specialdellvery.com


 ... Subs~ribeg. aod S!roro to by KEVIN DUNN, Before Me, the undersigned authority,                    011 this
       5' day of October, 2020.
      Case 3:20-cv-03097-B Document 1 Filed 10/09/20                                Page 152 of 159 PageID 152




TEMPORARY RESTRAINING ORDER- Form 322
                                          THE STATE OF TEXAS
TO CHANBOND.LLC. ITS REGISTERED AGENT. THE CORPORATION SERVICE COMPANY.251 LITTLE FAl,LS
DRIVE.WILMINGTON.DE 19808
        WHEREAS,in a certain suit pendingin the DistrictCourtof the 298th District Court of Texas, whereinDEIRDRE LEANE ET
&Plaintiff (s) and UNIFIEDONLINE, INC AND CHANBQNDLLC .Defendant(s), and the said DEIRDRE LEANE ANDIPNav.
LLC. Prayedfor and obtainedfrom the Hon. TOBOLOWSKY EMILY Judgeof the 298th District Court, his most gracious
TEMPORARYRESTRAININGORDERand the said havinggivenbond, as requiredby the fiat of thejudge of the 298th District Court.
        Now, therefore,you, the said CHANBOND,LLC. your Counselors,Solicitors,Attorneys,Agents,Servantsand employeesare
herebycommandedto DESISTand REFRAINfrom SEE A1T ACHED COPY OF TRO
until furtherorder or the DistrictCourt to be holdenwithinand for the Countyof Dallas
JudicialDistrictof Texas at the Courthousethereof, in the City of Dallas,at 9:00AMON OCTOBER12 2020. when and wherethis writ
is returnable.
        HEREINFAILNOT, under the penaltyof the law.
        WITNESS:FELICIAPITRE,Clerkof the DistrictCourtsof DallasCounty,Texas.
        Givenundermy hand and the seal of said Court,at office in the City of Dallas, ON TIDS THE 1ST DAV OF OCTOBER,2020.

                                        Attest:        FELICIAPITRE
                                        Clerk, DistrictCourts,DallasCounty,Texas.
       Case 3:20-cv-03097-B Document 1 Filed 10/09/20                                 Page 153 of 159 PageID 153




                             SHERIFF'SRETURN                                                  ESERVE

       Cameto hand on the ___       day of                  20__          at                           No. DC-20-14152
___         o'clock__ M., and executedthe ___      day of ____                 _
20__    at ___        o'clock__ M., by deliveringto _____                 _
                                                                                                              IN
                                                                                                     298thDl3trict
                                                                                                                Court

the withinnameddefendant__       in person,a true copyof this writ.                              DEIRDRELEANE,ET AL
                                                                                                             ~
                                                                                               UNIFIEDONLINE.INC, ET AL
                             Sheriff.
                                   _________                          County,Texas.
                                                                                           TemporaryRestrainingOrder
By_______________                      Deputy
              FEES:                                                                                    ISSUED
ServingCopy         $.__     _                                                            ON THIS THE 1ST DAYOF OCTOBER,
Mileage             $.__     _                                                                           2020
              Total $.__     _
                                                                                                       FELICIAPITRE
                                                                                          Clerk, Districtcourts,DallasCounty,Texas
                                                                                           By COURTNEYRUTLEDGE. Deputy

                                                                                       .JSEAN LEMOINE
                                                                                       WICK PHILIPSGOULD& MARTINU,P
                                                                                       3131 MCKINNEYAVENUE
                                                                                       SUITE IOO
                                                                                       DALLASTX 75204
                                                                                       214-692-6200
                                                                                       SEA~.u::\ICm~ Etit\\'ICKPI II I .I.I l'S.C(>:\I
                                                                                        DALLAS COUNTY
                                                                                         SERVICE FEES
                                                                                           NOT PAID
                   Case 3:20-cv-03097-B Document 1 Filed 10/09/20                              Page
                                                                                                -. 154 of 159 PageID 154

                                                                                                                              21
,,.                                  FELICIA PITRE, DISTRICT CLERK
                                  REGISTRY D'EPOSIT INFOR!\IIATION SHEET
                                 FOR MINORS, I~TERPLEADERS & CASH BONDS


                                  li-f~lfi~cJ--·~----M-4.·-
                 CASE#---=h-~_-_c:l__O_-
                                 __                   AMOUNT~                                         6, tnro.DO
                                                                                      CHECK#            ·
                                                   0                                               ----------
                 BOND ri:YPE   T.     ,
                                          ,2
                                          0 .      ~   .
                                                                                      AMOUNT____
                                                                                      CHECK#
                                                                                                               _

                 CASE STYLE    ~k              'tIlirA-Ks.
                                                       U,,;L/d--~-.-~~-.of-·                                                          .

    .            ARE,THESE FUNDS TO B"EINVESTED? ___
                                                       ~~hrvil
                                                      YES- . . X NO . .                                                               J.LC
             TAX ID#. or SOC. SEC.#
                                               ----:---------------------------
                                                     . (TRUST MUST 11.-fYE A COPY TO HAYE FUNDS INVESTED)
        I                                  •
             PARTY NAME or MINOR'S NAME
                                                           ------------------------
                                                                   (REQUIRED)

             MINOR'S DATE OF BlRTH
                                                 ---------------------------
                                                               (REQUIRED)


    . MINOR'S PARENT OR GUARDIAN NAME & ADDRESS, PH.# & DRIVERS LICENSE#_. _
             ______________                         - __     PH.#_________                        D.L.#_______                    _
                                                                      (REQUIRED)                             (REQUIRED)

             PLAINTIFF ATTY.      ---------------                    .DEFENDANT ATTY. or GAL.
                                                                                                            --------
             ADDRESS                                                 ADDRESS__________                                        _


             PHONEI---------------                                    PHONE#       ---------------

      T\"P~S OF l~..rEH.EST DEAIU~G..\CCOL":\1·sALLOWED PER SF.Cl'IO~ I 17.0SJOf Tfll!: LOCALCO\"Ell~llE~'T CODE: l:'tTEltLOCAI:.
    - 1~\.'EST:tlE~T POOLS, LOC.-\Ll~TEREST BE..\IU~GDEPO~ITSTH.\ T ARf. FDIC JXSl'REO (CD, llllA'S, SAVl~GS ACCOUNTS),
      l"XITEDSTATES TRE.\Sl'lt\ DILLSA~D ~o LO.\D .\JO.SEY.\J..\R1,£T)ll"1'l'AI. FrXDS, .-\LLOFTlll-:SE .~,·EaESTDEARlXC
                                  0




        t:IIICLES AH.ESl"BJECTTO THE STRICr Gl'IOELIXES SET FORTH l~ s1.-:cr1ox 117.0SJOF TIIE LOC.\L COVER.""illE.'\7CODE. *ai
             0

        \.



                                                       m-:
      FEEOF 10"/4OFTHE JTif:Rf;STF..\lt~t~I> \\'II I. ASSES.~ED    \T Tl IETI\IE OF WITH DR\WAI 0~ l~\'F.STED Ar.cor~:rs PER
      sr-:crm~ 117.lll OFTIIF. I QC.Al. GO\ ·'EHS'.\Jl,:\TfOln:~ '                               •

; IT IS DISTRICT Cl.F.RI"\:POLie\· REGAIUllXGFl.SALJrDG.\IE~TS TO WAIT JO 0.\ \'S TO DISPERSERECISTR\' Fl'~DS.-TIIJS JSDL:E
  TO THE F..\CTTH.\ T THF. CASE C.\~ UE APP£ALF.D\\'ITIII~ JI) D.\ VS.TIIE EXC£PTlOS TO THIS IS: :\GREED ~-l~ALJUDGllE.,TS,
' OR TIIE FIX..\LJl'DGllE~TCOXTAIXS WOROlXG OltDEIU~GTHE DISTIUCrCLERKTO FORGOTH£.JO D.-\\'WAIT,ALSO..\.SO~-
• Jl'DGllE.\'T ORDER OF THE cornT WII.L St:FFICE ·~ ORDERTO REL~ASE COrRT REGISTll\"'fl":'\DS UDIEDIATEL \'. 111E                         •
  DISTRICTCLERK TRrST        OFFICE WILL •.\LSO w..\rrTO DISBL"RSE  Fr.SDS mo~,TIIE COL'RT'SREGISTR.\' IF TUE DEPOSITWAS
  RECE~TLV )JADE lff CJIECK: TIIIS WILL ALLOW THE TRl"ST OFFICE E~Ol'CII "fl.\JE TO SEE IF T~IE CHECK HASCLEARED,

        rr IS THE RESPO~SIDILITY OF TUE Arro1t~E\"S 01-"RF.COllDTO S[B.\IIT .\ corRT OltOER TO REQl"EST A DISDL'RSE:\1£.\'TOF'
        .\~Y .MONIESl>EJ•OSlTEDIX LIEL OJ-·UO.SDOR ISTERPLfu\DJ.:H.ACTIOSS A.SDTl~IEL \ XOTIF\"TllE TKCST DEPARTllE:1ff OF
                                                                                           0




        A.S\' IX\"ESnlE:W OR \\UIIDR.\ WAI.. If ror WIRE TR.A.\"SFERF[SDS (:\'TO TIIE COt.:RT'S RF.CISTR'i, THES ,·or ~EF.DTO FILI.
        OlT A RECISTR .. "POSIT FOR:'tlLO WfED l~DER POW~Ut\DABU£ FOR.USO~Ll.~E l'SDER Tl : ISTRICT CLERK'S WEB
        SITE www.                        ~ri dist iet lerk/distrietelerl, index.h ml A~D Sl'B)IIT .-\ \" T TIIE D.C.TRL" OFFICE,
           Case 3:20-cv-03097-B DocumentOFFICIAL
                                            1 FiledRECEIPT
                                                    10/09/20 _
                                                             ..Page
                                                               ..   155 of 159 PageID 155
                DALLASCOUNTY ,QFf:l~IAL
                                .,.....    RECEIPT  FELICIAtPITR!:,DISTRICT  C~ERK
Payor                            .                                                                               _. ~ . ReceiptNo.
WICKPHILLIPSGOULD& M~RTIN,LLP OPERATINGAccor                                                                  60635-2020-DCLK
                                                                                                                      Transadlon Date
    ...                                                                                                                  09/30/2020
I Description.   ! ·· i.
                 -~
                           i   ·~   -_.,,
                                            \
                                                                                                                  ·     Amount Paid    I
                                                                                      (
         Of· LEN4E~DEIRDRE : ~
 On-Behalf.
 ·   .                 ~ '· · . ·
            DC-20~1'4152
          •s·     --- . ,, , , c.,
                                    et
            DEIRDRELEANE,·ai-vs.UNIF-IEDONLINE, INC, et al
          . ond A~unk"-.:-x    ~                        i·

           ~ .- · n,    .c •:: ~CASH BOND DEPOSIT(CIVIL)                                                                 . 5,000.00
                    .;         ""' ~UBTOTAL                    .                                                         _ 5,000.00
                    <..J
                                                                                     PAYMENTTOTALI~
                                                                                                ___                      s~,0_00_.o~.0~1
                                                                                                                            I


                                                                              ·.CHECK(Ref#18349)Tendered                    5,000.00
                                                                                             Total Tendered               · 5,000.00
                                                                                                    Change                  .. 0.00

                                            09/30/2020       "'Cashier .                     ·'. Aui:tit
                                            09:39AM            StationDC144                 63630487
                                                         OFFIC·IAL RECEIPT




    Ii:
                                                            Case 3:20-cv-03097-B Document 1 Filed 10/09/20                                   Page 156 of 159 PageID 156




·•.__..•
                                                                                                                         . ..   .
                            -~~-• J~ •.                                      l

  '•
                            ••   - •


                             ..'. .....
                                       _,


                                                                        ·-~  J




                                        FIL·E·o ..."                   r
                                                                       .i
                           ·2020
                            -. SEP
                               ' 30-.. -AH!9: lt3
                                         .. ..

                                . FELICIA
                                        PITRE                          i!
                        .:        DISTRICT
                                        CLERK
                        i-... • DALLAS  ••T,~~~-
                                      .CO      '                        'j

            .~..~•k~ya ffarr~l!P:UTY
    ..··,
                                                               . •..
                                                                                                         "'\

                                                           .....
                                                       r

            ,i•




            .._


                                                                                                               '\




    ("'




                  !'-


                  ,
             ll
                                                                                 ,'•


                                             ~~                                               , ---.
                   '                        ,~-;-a                                     .: ..
                        , -jVj:: '~~I tAOf                                  ~,i.t~
                                                                                vt(),
                                    . .'SI'                   .-.       l
                                                                                  ,•



                            I"' p            r ~ u 17~ ?.A)',•qa
                                                               (1
                           -Z.5lhL--oz-J4> -.,·                                                                           •     •   i   ••


                                                  't         •                         "...
                                                                                       .;::

                                                                                         ........
                                                                                                       1·-

                                                                                                    ., ,
                                                                                                    ·•~ ..          ..
     Case 3:20-cv-03097-B Document 1 Filed 10/09/20
                                 (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
                                                                                                    Page 157 of 159 PageID 157
                                                                                                                                                               22

                (EXCEPT IN U.S. PLAINTIFF CASES)                                                               (IN U.S. PLAINTIFF CASES ONLY)



      (Firm Name, Address, and Telephone Number)                                                (If Known)




                               (Place an “X” in One Box Only)                                                                               (Place an “X” in One Box for Plaintiff
                                                                               (For Diversity Cases Only)                                   and One Box for Defendant)

                             (U.S. Government Not a Party)                                                                            or


                     ✖                                                                                                                and                                 ✖
                             (Indicate Citizenship of Parties in Item III)




                    (Place an “X” in One Box Only)




✖




    (Place an “X” in One Box Only)
         ✖

                                                                                                   (specify)
                                                                             (Do not cite jurisdictional statutes unless diversity)




                           (See instructions):
Case 3:20-cv-03097-B Document 1 Filed 10/09/20    Page 158 of 159 PageID 158
                                                                                            23




  Dallas County District, 298th J.D.    No. DC-20-14152




  Dierdre Leane - Plaintiff             J. Sean Lemoine, TBA No. 24027443, Wick Phillips
  IPNAV, LLC - Plaintiff                 Gould & Martin LLP, 3131 McKinney Ave., Ste. 100
                                         Dallas, TX 75204; (214) 692-6200
  UnifiedOnline, Inc. - Defendant
  ChanBond, LLC - Defendant




                                                               ✔

              Yes,
Case 3:20-cv-03097-B Document 1 Filed 10/09/20              Page 159 of 159 PageID 159




                                                                  ✔

             Yes




  Dierdre Leane & IPNAV, LLC (Plaintiff)   Plaintiffs seek injunctive relief in aid of arbitration of
                                           contractual dispute.

  UnifiedOnline, Inc. & ChanBond, LLC      Defendants are not currently asserting counterclaims.
  (Defendants)
